



EXECUTION VERSION
CONFIDENTIAL


CERTAIN CONFIDENTIAL INFORMATION OF THIS DOCUMENT, MARKED WITH “[***]”, HAS BEEN
OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.





--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
among
WILLIS LEASE FINANCE CORPORATION,
as Borrower
MUFG BANK, LTD.,
as Administrative Agent, Joint Lead Arranger and Joint Bookrunner
MUFG UNION BANK, N.A.,
as Security Agent
BOFA SECURITIES, INC.,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arranger and Joint Bookrunner
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agent
U.S. BANK NATIONAL ASSOCIATION, CITY NATIONAL BANK
and THE HUNTINGTON NATIONAL BANK,
as Senior Managing Agents
and
THE FINANCIAL INSTITUTIONS PARTIES HERETO
FROM TIME TO TIME,
as Lenders
June 7, 2019

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


1.
DEFINITIONS AND ACCOUNTING TERMS
2


 
1.1
Defined Terms
2


 
1.2
Accounting Terms
49


 
1.3
UCC
49


 
1.4
Construction
49


 
1.5
USA Patriot Act Notice
50


 
1.6
Rounding
50


 
1.7
Letter of Credit Amounts
50


 
1.8
Times of Day
51


 
1.9
Paid in Full
51


 
1.10
Divisions
51


 
 
 
 
2.
REVOLVING COMMITMENT
51


 
2.1
Revolving Loans
51


 
2.2
Swing Line Loans.
53


 
2.3
Letters of Credit.
55


 
2.4
Payment of Interest; Interest Rate.
59


 
2.5
Maximum Rate of Interest
61


 
2.6
Fees
62


 
2.7
Late Payments
63


 
2.8
Repayment and Prepayment.
63


 
2.9
Term
64


 
2.10
Early Termination
64


 
2.11
Note and Accounting
65


 
2.12
Manner of Payment.
65


 
2.13
Application of Payments
66


 
2.14
Use of Proceeds
67


 
2.15
All Obligations to Constitute One Obligation
67


 
2.16
Authorization to Make Loans
67


 
2.17
[Reserved]
67


 
2.18
Administrative Agent’s Right to Assume Funds Available for Revolving Loans
67


 
2.19
Optional Increase to the Revolving Commitment
68


 
2.20
Withholding of Taxes
70


 
 
 
 
3.
SECURITY
73


 
 
 
4.
CONDITIONS PRECEDENT
73


 
4.1
Conditions Precedent to Closing
73


 
4.2
Conditions to All Loans (Including Issuance of Letters of Credit)
76





i

--------------------------------------------------------------------------------





 
4.3
Conditions to Borrowing Base Inclusion for Engine and Equipment
77


 
4.4
Conditions to Borrowing Base Inclusion for Specified Asset
79


 
 
 
 
5.
REPRESENTATIONS AND WARRANTIES
79


 
5.1
Corporate Existence; Compliance with Law
79


 
5.2
Executive Offices; Corporate or Other Names; Conduct of Business
80


 
5.3
Authority; Compliance with Other Agreements and Instruments and Government
Regulations
80


 
5.4
No Governmental Approvals Required
80


 
5.5
Subsidiaries
81


 
5.6
Financial Statements
82


 
5.7
No Material Adverse Effect
82


 
5.8
Title To and Location of Property
82


 
5.9
Intellectual Property
82


 
5.10
Litigation
82


 
5.11
Binding Obligations
82


 
5.12
No Default
82


 
5.13
ERISA
82


 
5.14
Regulation U; Investment Company Act
83


 
5.15
Disclosure
83


 
5.16
Tax Liability
83


 
5.17
Hazardous Materials
83


 
5.18
Security Interests
84


 
5.19
Leases, Engines and Equipment
84


 
5.20
Cape Town Convention
84


 
5.21
Depreciation Policies
84


 
5.22
Outstanding Preferred Stock
84


 
5.23
Eligible Engines and Equipment
85


 
5.24
Preservation of International Interests
85


 
5.25
Collateral Documents
85


 
5.26
Anti-Money Laundering; Anti-Corruption Practices.
85


 
5.27
Covered Entity
85


 
 
 
 
6.
AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)
85


 
6.1
Payment of Taxes and Other Potential Liens
86


 
6.2
Preservation of Existence
86


 
6.3
Maintenance of Property
86


 
6.4
Maintenance of Insurance
86


 
6.5
Compliance with Applicable Laws
87


 
6.6
Inspection Rights
87


 
6.7
Keeping of Records and Books of Account
87


 
6.8
Compliance with Agreements
88





ii

--------------------------------------------------------------------------------





 
6.9
Use of Proceeds
88


 
6.10
Hazardous Materials Laws
88


 
6.11
Future Subsidiaries
88


 
6.12
Conduct of Business
88


 
6.13
Further Assurances; Schedule Supplements.
88


 
6.14
Financial Covenants
89


 
6.15
Subordination of Third Party Fees
90


 
6.16
Maintenance of Borrowing Base
90


 
6.17
Placards
90


 
6.18
Maintenance of Current Depreciation Policies
90


 
6.19
Preservation of International Interests
90


 
6.20
Maintenance of WEST Management Agreement and Servicing Agreement
91


 
6.21
Sanctions; Anti-Corruption Laws
91


 
 
 
 
7.
NEGATIVE COVENANTS
91


 
7.1
Modification of Formation Documents
91


 
7.2
Modification of Debt
91


 
7.3
[Reserved]
91


 
7.4
Payment of Subordinated Obligations
91


 
7.5
Mergers
91


 
7.6
Hostile Acquisitions
92


 
7.7
ERISA
92


 
7.8
Change in Nature of Business
92


 
7.9
Liens and Negative Pledges
92


 
7.10
Indebtedness and Guaranteed Indebtedness
92


 
7.11
Transactions with Affiliates
93


 
7.12
Amendments to Subordinated Obligations
93


 
7.13
Negative Pledge Covenant/Specified Assets
94


 
7.14
Distributions
94


 
7.15
Investments
94


 
7.16
[Reserved]
95


 
7.17
No Adverse Selection
95


 
7.18
Negative Pledge/WEST
95


 
7.19
Subsidiary Operations
95


 
7.20
Use of Loan Proceeds
95


 
 
 
 
8.
INFORMATION AND REPORTING REQUIREMENTS
96


 
8.1
Reports and Notices
96


 
8.2
Other Reports
99


 
 
 
 
9.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
99


 
9.1
Events of Default
99





iii

--------------------------------------------------------------------------------





 
9.2
Remedies
102


 
9.3
Waivers by Borrower
102


 
9.4
Proceeds
102


 
 
 
 
10.
SUCCESSORS AND ASSIGNS
103


 
 
 
11.
DEFAULTING LENDERS
103


 
11.1
Obligation Not Affected
103


 
11.2
Waivers and Amendments
103


 
11.3
Defaulting Lender Waterfall
103


 
11.4
Certain Fees
104


 
11.5
Reallocation of Participations
104


 
11.6
Cash Collateral; Repayment of Swing Line Loan(s)
105


 
 
 
 
12.
MISCELLANEOUS
105


 
12.1
Complete Agreement; Modification of Agreement
105


 
12.2
Reimbursement and Expenses
105


 
12.3
Indemnity
106


 
12.4
No Waiver
106


 
12.5
Severability; Drafting
107


 
12.6
Conflict of Terms
107


 
12.7
Notices
107


 
12.8
Binding Effect; Assignment
108


 
12.9
Right of Setoff
111


 
12.10
Sharing of Setoffs
112


 
12.11
Section Titles
112


 
12.12
Counterparts
112


 
12.13
Time of the Essence
112


 
12.14
GOVERNING LAW; VENUE
112


 
12.15
WAIVER OF JURY TRIAL
113


 
12.16
Amendments; Consents
114


 
12.17
Foreign Lenders and Participants
115


 
12.18
Custodial Agreement
116


 
12.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
116


 
12.20
Disclaimer of Fiduciary Obligations
117


 
12.21
Certain ERISA Matters
117


 
12.22
MIRE Events
118


 
 
 
 
13.
ADMINISTRATIVE AGENT
118


 
13.1
Appointment and Authorization
118


 
13.2
Administrative Agent and Affiliates
119


 
13.3
Lenders’ Credit Decisions
119





iv

--------------------------------------------------------------------------------





 
13.4
Action by Administrative Agent.
119


 
13.5
Liability of Administrative Agent
120


 
13.6
Indemnification
121


 
13.7
Successor Administrative Agent
121


 
13.8
No Obligations of Borrower
122


 
13.9
No Other Duties, Etc
123


 
 
 
 
14.
SECURITY AGENT
123


 
14.1
Appointment and Authorization
123


 
14.2
Security Agent and Affiliates
123


 
14.3
Proportionate Interest in any Collateral
124


 
14.4
Lenders’ Credit Decisions
124


 
14.5
Action by Security Agent
124


 
14.6
Liability of Security Agent
125


 
14.7
Indemnification
126


 
14.8
Successor Security Agent
126


 
14.9
Collateral Matters
127


 
14.10
No Obligations of Borrower
128


 
 
 
 
15.
COMMITMENT COSTS AND RELATED MATTERS
128


 
15.1
Eurodollar Costs and Related Matters
128


 
15.2
Capital Adequacy
130


 
15.3
Federal Reserve System/Wire Transfers
131


 
15.4
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
131


 
15.5
Acknowledgement Regarding Any Supported QFCs
132


 
 
 
 
INDEX OF SCHEDULES AND EXHIBITS
 
Schedule A
Revolving Commitment – Pro Rata Share
 
Schedule 1.1
Liens of Record
 
Schedule 4.1
Schedule of Documents
 
Schedule 5.2
Executive Offices; Corporate or Other Names; Conduct of Business
 
Schedule 5.5
Subsidiaries
 
Schedule 5.7
No Other Liabilities; No Material Adverse Changes
 
Schedule 5.9
Trade Names
 
Schedule 5.10
Litigation
 
Schedule 5.17
Hazardous Materials
 
Schedule 5.21
Depreciation Policies
 
Schedule 5.22
Preferred Stock
 
Schedule 5.23
Eligible Leases and Equipment as of the Closing Date
 
Schedule 7.10
Indebtedness and Guaranteed Indebtedness existing on the Closing Date
 
Schedule 7.15
Investments Existing as of the Closing Date
 



v

--------------------------------------------------------------------------------





 
 
 
 
Exhibit A
Form of Borrowing Base Certificate
 
Exhibit B
Form of Borrowing Notice
 
Exhibit C
Form of Commitment Assignment and Acceptance
 
Exhibit D
Form of Compliance Certificate
 
Exhibit E
Form of Subsidiary Mortgage and Security Agreement
 
Exhibit F
Forms of Beneficial Interest Pledge Agreement
 
Exhibit G
Forms of Owner Trustee Mortgage and Security Agreement
 
Exhibit H
Forms of Owner Trustee Guaranty
 
Exhibit I
Form of Leasing Subsidiary Security Assignment
 
Exhibit J
Form of Subsidiary Guaranty
 
Exhibit K
Forms of Trust Agreement
 
Exhibit L
Form of Placard
 









vi

--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), is entered into
as of June 7, 2019, among WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation (“Borrower”), the lenders from time to time parties hereto
(collectively, the “Lenders” and individually, a “Lender”), MUFG BANK, LTD., as
administrative agent (in such capacity, “Administrative Agent”), Joint Lead
Arranger, Lender, Swing Line Lender and Issuing Lender, MUFG UNION BANK, N.A.,
as Security Agent (in such capacity, “Security Agent”), BOFA SECURITIES, INC.,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent (in such
capacity, “Syndication Agent”), WELLS FARGO SECURITIES, LLC,, as Joint Lead
Arranger and Joint Bookrunner, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Documentation Agent (in such capacity, “Documentation Agent”), and U.S. BANK
NATIONAL ASSOCIATION, CITY NATIONAL BANK and THE HUNTINGTON NATIONAL BANK, as
Senior Managing Agents, effective as of the Closing Date, with reference to the
following facts:
RECITALS
A    Borrower, each of the financial institutions as a lender party thereto
(collectively, the “Existing Lenders”), MUFG Union Bank, N.A. (formerly known as
Union Bank, N.A.), as administrative agent, joint lead arranger and sole
bookrunner for the Existing Lenders, Bank of America, N.A., as co-syndication
agent, Merrill Lynch Pierce, Fenner And Smith Incorporated, as joint lead
arranger and joint bookrunner, Wells Fargo Bank, National Association, as
co-syndication agent, Wells Fargo Securities, LLC, as joint lead arranger and
joint bookrunner, U.S. Bank National Association, as documentation agent, joint
lead arranger and joint bookrunner, Capital One, N.A., as senior managing agent,
and The Huntington National Bank, as managing agent, are parties to that certain
Third Amended and Restated Credit Agreement dated as of April 20, 2016 (as
amended, supplemented, or otherwise modified from time to time, the “Existing
Credit Agreement”). Pursuant to the Existing Credit Agreement, the Existing
Lenders made a revolving credit facility available to the Borrower to be used
for the purchase or refinance of certain engines and equipment and for working
capital and general corporate purposes.
B    Borrower is in the business of purchasing and leasing aircraft and airplane
engines and equipment, and has requested that Lenders, Swing Line Lender and
Issuing Lender (collectively, the “Credit Facility Lenders”) provide Borrower
with a revolving line of credit in an amount equal to the Revolving Commitment
to be used by Borrower for, among other things, refinancing the loans
outstanding under the Existing Credit Agreement and for its general corporate
purposes, including financing aircraft and airplane engines and equipment owned
and held for lease or sale.
C    Credit Facility Lenders are willing to extend such a revolving line of
credit to Borrower, subject to the terms and conditions set forth herein.
D    Borrower has requested and the parties hereto agree that the Existing
Credit Agreement shall be amended and restated in its entirety as set forth
herein.


1

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
1.DEFINITIONS AND ACCOUNTING TERMS
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
“Acceptable Airframe Class” means an aircraft or Airframe in the [***] class,
the [***] class, the [***] class or the [***] class.
“Acceptable Engine Manufacturer” means any of General Electric Company, Safran
(formerly, Snecma), CFM International, Pratt & Whitney, Rolls-Royce,
International Aero Engines and any other aircraft engine manufacturer approved
by Administrative Agent in the exercise of its reasonable discretion.
“Account Debtor” means any Person who is obligated under an Account.
“Accounts” means all “accounts,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower, including (a) all accounts receivable,
payments and pre-payments under Leases, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by chattel
paper, documents or instruments), whether arising out of goods sold or services
rendered by it or from any other transaction (including any such obligations
that may be characterized as an account or contract right under the UCC), (b)
all purchase orders or receipts for goods or services, (c) all rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, reclamation and stoppage in transit and rights to returned,
reclaimed or repossessed goods), (d) all monies due or to become due to Borrower
under all purchase orders and contracts for the sale of goods or the performance
of services or both by Borrower or in connection with any other transaction
(whether or not yet earned by performance on the part of Borrower) now or
hereafter in existence, including the right to receive the proceeds of said
purchase orders and contracts, and (e) all collateral security and guaranties of
any kind, now or hereafter in existence, given by any Person with respect to any
of the foregoing.
“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any Person engaged in any ongoing business,
whether through purchase of assets, merger or any division or line of business
thereof or otherwise, (b) acquires control of securities of a Person engaged in
an ongoing business representing more than 50% of the ordinary voting power for
the election of directors or other governing position if the business affairs of
such Person are managed by a board of directors or other governing body or (c)
acquires control of more than 50% of the ownership interest in any partnership,
joint venture, limited liability company, business trust or other Person engaged
in an ongoing business that is not managed by a board of directors or other
governing body.


2

--------------------------------------------------------------------------------





“Adjusted Base Value” means, with respect to an Engine, such Engine’s Base
Value, adjusted for the actual maintenance status of such Engine, but without
regard to any Lease, Maintenance Reserve Payments, Security Deposits or other
related assets.
“Administrative Agency Fee Letter” shall have the meaning set forth in
Section 2.6.3.
“Administrative Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Administrative Agent under
any of the Loan Documents, or any successor Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, Controls, or is Controlled by or is under common Control with such
other Person. For the purpose of this definition, “Control” or “Controlled”
means the possession, directly or indirectly, of the power to direct or cause
the direction of its management or policies, whether through the ownership of
voting securities, by contract or otherwise. Notwithstanding the foregoing,
“Affiliate” shall not include WMES or CWEL.
“Agent” means Administrative Agent and/or Security Agent, as applicable, and
“Agents” means, collectively, Administrative Agent and Security Agent.
“Agreement” means this Credit Agreement, as the same may, from time to time, be
amended, supplemented, modified or restated.
“Airframe” means the remaining parts of an aircraft, less its Engines.
“Applicable Base Rate” means the percentage as calculated in Section 2.4.1(a).
“Applicable Base Rate Margin” means the percentage determined by reference to
Table 1 in Section 2.4.1(c) of this Agreement.
“Applicable Law” means, in respect of any Person and its property, all
provisions of constitutions, statutes, rules, regulations and orders of
governmental bodies or regulatory agencies applicable to such Person or such
property, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
or its properties are bound.
“Applicable L/C Rate” means the percentage determined by reference to Table 1 in
Section 2.4.1(c) of this Agreement.
“Applicable LIBOR Margin” means the percentage determined by reference to Table
1 in Section 2.4.1(c) of this Agreement.
“Applicable LIBOR Rate” means the percentage as calculated in Section 2.4.1(b).
“Applicable Unused Line Fee Percentage” means the percentage determined by
reference to Table 1 in Section 2.4.1(c) of this Agreement.


3

--------------------------------------------------------------------------------





“Appraisal” means (i) with respect to an Engine or an item of Equipment, a
“desktop appraisal” (i.e., an appraisal of the value of a particular engine or
equipment type, which is rendered without a physical inspection of such Engine
or Equipment and its related records), or, if a Default or Event of Default
exists and is continuing, such other type of appraisal as shall be required by
Security Agent, including an “extended desktop appraisal” (i.e., an appraisal of
the Engine or Equipment considering its maintenance status, but which is
rendered without any visual inspection of such Engine or Equipment) or a “full
appraisal” (which does include a visual inspection), of an Engine or Equipment
to determine the Appraised Value of such Engine or Equipment, performed by an
Appraiser retained by Security Agent on behalf of the Lenders; (ii) with respect
to Specified Real Properties, an MAI appraisal of the value thereof, determined
on an “as-is” market value basis, or the equivalent thereof in the relevant
jurisdiction to the extent such Property is located in a jurisdiction other than
the United States; and (iii) with respect to Specified Vessel, an appraisal of
the value thereof, determined on an “as-is” market value basis, in form,
substance and content satisfactory to Administrative Agent.
“Appraisal Deficiency” means the excess, if any, of (i) the aggregate Net Book
Value of all Eligible Engines, Eligible Equipment, Eligible Saleable Assets, and
Eligible Specified Assets, in each case, included in the Borrowing Base, over
(ii) the most recent Appraised Value of the foregoing or, with respect to Parts
included in the Borrowing Base in respect of which Administrative Agent has not
requested an Appraisal, the Net Book Value thereof (calculated in the case of
both (i) and (ii) by multiplying such values times the applicable advance
percentage specified in clauses (a) through (g) of the definition of Borrowing
Base).
“Appraised Value” means, (i) with respect to an Engine, the Adjusted Base Value
of such Engine, as determined in an Appraisal, (ii) with respect to Equipment,
the Equipment Market Value or Parts Market Value, as the case may be, of such
Equipment, as determined in an Appraisal, and (iii) with respect to a Specified
Asset, the value determined in the most recent Appraisal for such Specified
Asset.
“Appraiser” means (i) with respect to Equipment and Engines, IBA Group Ltd., or
any other independent appraiser that is a member of the International Society of
Transport Aircraft Trading (“ISTAT”) or, if ISTAT ceases to exist, any similar
professional aircraft appraiser organization and that in each case (other than
IBA Group Ltd.) is acceptable to Administrative Agent, and (ii) with respect to
any Specified Assets, an independent, licensed appraiser that is selected by
Administrative Agent in consultation with Borrower.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans or
similar extensions of credit in the ordinary course of its business and that is
owned by (a) a Lender or (b) an Affiliate of a Lender.
“APU” means an auxiliary power unit, capable of being installed on an aircraft,
to start the main engines, usually with compressed air, and to provide
electrical power and air conditioning while the aircraft is on the ground and,
in certain cases, in the air.
“Australian Dollars” means the lawful currency of Australia.


4

--------------------------------------------------------------------------------





“Authorized Party” means each Person identified in Section 2.16.
“Authorized Signatory” means (a) the chairman of the board and chief executive
officer, (b) the president, (c) the senior vice president and chief financial
officer (or interim chief financial officer) and (d) any executive or senior
vice president, in each case of Borrower, and solely with respect to (i)
Borrowing Notices, (ii) Borrowing Base Certificates, (iii) Compliance
Certificates, and (iv) Requests for Letter of Credit, each person listed above
(a) - (d) and the treasurer of Borrower.
“Aviation Authority” means the FAA, the EASA and/or any other Governmental
Authority which, from time to time, has control or supervision of civil aviation
or has jurisdiction over the airworthiness, operation and/or maintenance of
Eligible Equipment, Eligible Engines or Eligible Saleable Assets.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code (11 U.S.C. Sections 101 et seq.).
“Base Rate” shall have the meaning set forth in Section 2.4.1(a).
“Base Rate Loans” means a Revolving Loan or Swing Line Loan which Borrower
requests to be made as a Base Rate Loan or a Revolving Loan which is reborrowed
as, or converted to, a Base Rate Loan, in accordance with the provisions of
Sections 2.1.2 and 2.1.3(c).
“Base Value” means, with respect to an Engine, an Appraiser’s opinion of the
underlying economic value of an Engine in an open, unrestricted, stable market
environment with a reasonable balance of supply and demand, and assumes full
consideration of its “highest and best use.” An Engine’s Base Value is founded
in the historical trend of values and in the projection of value trends and
presumes an arm’s-length, cash transaction between willing and knowledgeable
parties, acting prudently, with an absence of duress and with a reasonable
period of time for marketing. Base Value typically assumes that an engine’s
physical condition is average for an engine of its type and age, and its
maintenance time status is at mid-life, mid-time (or benefiting from an
above-average maintenance status if new).
“Beneficial Interest” means a beneficial interest in a trust which owns one or
more Engines or items of Equipment.
“Beneficial Interest Pledge Agreements” means, collectively, those certain
Beneficial Interest Pledge Agreements, in substantially the form attached hereto
as Exhibit F with such modifications thereto approved by Administrative Agent in
its reasonable discretion, as each


5

--------------------------------------------------------------------------------





may be amended, modified or supplemented from time to time, entered into by
Borrower (or its Wholly‑Owned Subsidiary, if applicable), the applicable Owner
Trustee, and Security Agent, whereby Borrower (or its Wholly‑Owned Subsidiary,
if applicable) pledges to Security Agent all of its right, title and interest in
the Beneficial Interest under each applicable Trust Agreement.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means, solely for purposes of Section 12.21, any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Code or (c)
any Person whose assets include (for purposes of ERISA Section 3(42) or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
accounting books and records, financial statements (actual and pro forma), and
filings with Governmental Authorities.
“Borrower” means Willis Lease Finance Corporation, a Delaware corporation.
“Borrowing Availability” means, at any time, the lesser of (a) the Maximum
Amount, or (b) the Borrowing Base.
“Borrowing Base” means, at any time, an amount equal to the sum of the following
(without duplication), as shall be determined by Administrative Agent based on
the Borrowing Base Certificate most recently delivered by Borrower to
Administrative Agent and on other information available to Administrative Agent:
(a)    [***] percent ([***]%) of the Net Book Value of Eligible Engines that
have not been Off-Lease for a period of greater than 180 days as of the date of
determination; plus
(b)    [***] percent ([***]%) of the Net Book Value of all other Eligible
Engines; plus
(c)    [***] percent ([***]%) of the Net Book Value of Eligible Equipment that
has not been Off-Lease for a period of greater than 180 days as of the date of
determination; plus
(d)    [***] percent ([***]%) of the Net Book Value of all other Eligible
Equipment (other than Eligible Corporate Aircraft); plus
(e)    [***] percent ([***]%) of the Net Book Value of Eligible Saleable Assets;
plus


6

--------------------------------------------------------------------------------





(f)    [***] percent ([***]%) of the Net Book Value of the Eligible Corporate
Aircraft; plus
(g)    [***] percent ([***]%) of the Net Book Value of Eligible Specified
Assets;
provided that all of the following conditions shall apply to the Borrowing Base:
(x)    Annual Appraisal. The Net Book Value of all (a) Eligible Engines,
Eligible Equipment (excluding Eligible Parts but, for the avoidance of doubt,
including Eligible Corporate Aircraft), Eligible Saleable Assets (excluding
Parts that constitute Eligible Saleable Assets) and Eligible Specified Assets
included in the Borrowing Base shall be adjusted annually and (b) if requested
by Administrative Agent, all Parts included in the Borrowing Base shall be
adjusted annually, in each case based on an Appraisal of such assets by an
Appraiser, as set forth in Section 8.1.6, and Borrower will be required, as set
forth in Section 2.8.3, to pay down the Loans by the amount of any Borrowing
Base Deficiency resulting from an Appraisal Deficiency; and
(y)    Additional Conditions. The aggregate Margin Value of Eligible Engines,
Eligible Equipment, Eligible Saleable Assets and Eligible Specified Assets
included in the Borrowing Base (subject to the conditions and restrictions set
forth in the definition of “Borrowing Base”) shall, collectively, comply with
the following additional conditions:
(i)    Eligible Lease Limitation. If an Eligible Engine or an item of Eligible
Equipment is subject to a Lease and to be included in the Borrowing Base under
clauses (a) or (c) above, the Eligible Engine or item of Eligible Equipment will
be included in the Borrowing Base only if the applicable Lease is an Eligible
Lease; and
(ii)    Concentration Limitations. The following concentration limitations shall
apply to the determination of the Borrowing Base:
(A)    the aggregate contribution to the Borrowing Base of the Margin Values of
Eligible Saleable Assets shall not exceed [***]% of the Borrowing Base;
(B)    the aggregate contribution to the Borrowing Base of the Margin Values of
Eligible Engines and Eligible Equipment (other than Airframes and Eligible
Corporate Aircraft) used on a single make and model of narrow-body aircraft
shall not exceed [***]% of the Borrowing Base; provided, the foregoing
limitation shall not apply to any models within the 737 or A320 families of
aircraft;
(C) the aggregate contribution to the Borrowing Base of the Margin Values of
Eligible Engines which are Turboprop Engines shall not exceed [***]% of the
Borrowing Base;


7

--------------------------------------------------------------------------------





(D)    the aggregate contribution to the Borrowing Base of the Margin Values of
Eligible Engines and Eligible Equipment (other than Eligible Corporate Aircraft)
used on wide-body aircraft shall not exceed [***]% of the Borrowing Base;
(E)    the aggregate contribution to the Borrowing Base of the Margin Values of
Eligible Engines and Eligible Equipment subject to Leases to the Three Primary
Lessees shall not exceed [***]% of the Borrowing Base;
(F)    the aggregate contribution to the Borrowing Base of the Margin Values of
Eligible Engines and Eligible Equipment subject to Leases to a single Lessee
shall not exceed the following, as applicable: [***]% of the Borrowing Base with
respect to a Lessee under an Investment Grade Lease and [***]% of the Borrowing
Base for any other Lessee;
(G)    the aggregate contribution to the Borrowing Base of the Margin Values of
Eligible Equipment which are Airframes (which, for the avoidance of doubt, do
not include Eligible Corporate Aircraft) shall not exceed $[***];
(H)    the aggregate contribution to the Borrowing Base of the Margin Values of
Eligible Engines and Eligible Equipment (which, for the avoidance of doubt, do
not include Eligible Saleable Assets or Eligible Corporate Aircraft) which are
Off-Lease shall not exceed [***]% of the Borrowing Base;
(I)    the aggregate contribution to the Borrowing Base of the Margin Value of
the Eligible Corporate Aircraft shall not exceed $[***]; and
(J)    the aggregate contribution to the Borrowing Base of the Margin Values of
the Eligible Specified Assets shall not exceed $[***].
“Borrowing Base Certificate” means a certificate in the form attached hereto as
Exhibit A.
“Borrowing Base Deficiency” means, at any time, the amount, if any, by which the
aggregate amount of any Loans then outstanding exceeds the Borrowing Base.
“Borrowing Notice” means a written request for a Revolving Loan or a Swing Line
Loan, as applicable, substantially in the form of Exhibit B signed by an
Authorized Signatory of Borrower and properly completed to provide all
information required to be included therein.
“British Pound” means the lawful currency of the United Kingdom.
“Business Day” means (i) any day that is not a Saturday, Sunday, or other day on
which banks in the State of New York are authorized or required to close, and
(ii) in reference to


8

--------------------------------------------------------------------------------





LIBOR Loans means a Business Day that is also a day on which banks in the city
of London are open for interbank or foreign exchange transactions.
“Canadian Dollars” means he lawful currency of Canada.
“Cape Town Convention” means the official English language texts of the
“Convention on International Interests in Mobile Equipment” and the “Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment” both of which were signed in Cape Town, South
Africa on November 16, 2001, and including the Regulations for the International
Registry and the Procedures for the International Registry, as promulgated
thereunder and as amended, restated or supplemented from time to time.
“Cape Town Eligible Lease” means those certain Leases which constitute
International Interests under the Cape Town Convention.
“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease; provided that any lease (or other arrangement) of such Person
that is or would have been treated as an operating lease as determined in
accordance with GAAP immediately prior to the issuance of the Accounting
Standards Update 2016-02, Leases (Topic 842) by the Financial Accounting
Standards Board shall not be treated as a capital lease under this Agreement and
the other Loan Documents, whether or not such obligations were in effect as of
the date such update was issued and regardless of whether GAAP requires such
obligations to be treated as capitalized lease obligations in the financial
statements of such Person.
“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP, consistently applied, including, but not limited to, cash held in
ordinary demand deposit accounts.
“Cash Collateralize” means to pledge and deposit with or deliver to Security
Agent (or with and to a bank designated by Security Agent to be held in a
deposit account subject to a control agreement), for the benefit of Security
Agent (on behalf of itself and Issuing Lender and Lenders), as collateral for
the total Letter of Credit Obligations or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances, in each
case, in an amount equal to 102% of the applicable obligations secured thereby
and determined by Administrative Agent and the applicable Issuing Lender and
pursuant to documentation in form and substance satisfactory to Agents and the
applicable Issuing Lender (which documents are hereby consented to by the
Lenders). Derivatives of the term Cash Collateralize have corresponding
meanings. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral.
“Cash Equivalents” means, when used in connection with any Person, that Person’s
Investments in:
(a)    Government Securities due within one year after the date of the making of
the Investment;


9

--------------------------------------------------------------------------------





(b)    readily marketable direct obligations of any State of the United States
of America or any political subdivision of any such State or any public agency
or instrumentality thereof given on the date of such Investment a credit rating
of at least AA by Moody’s Investors Service, Inc. or AA by Standard & Poor’s
Rating Group (a division of McGraw Hill, Inc.), in each case due within one year
from the making of the Investment;
(c)    certificates of deposit issued by, bank deposits in, Eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by Lender or any bank incorporated under the Applicable Laws
of the United States of America, any State thereof or the District of Columbia
and having on the date of such Investment combined capital, surplus and
undivided profits of at least $250,000,000, or total assets of at least
$5,000,000,000, in each case due within one year after the date of the making of
the Investment;
(d)    certificates of deposit issued by, bank deposits in, Eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by Lender or any branch or office located in the United
States of America of a bank incorporated under the Applicable Laws of any
jurisdiction outside the United States of America having on the date of such
Investment combined capital, surplus and undivided profits of at least
$500,000,000, or total assets of at least $15,000,000,000, in each case due
within one year after the date of the making of the Investment;
(e)    repurchase agreements covering Government Securities executed by a broker
or dealer registered under Section 15(b) of the Securities Exchange Act of 1934,
as amended, having on the date of the Investment capital of at least
$50,000,000, due within ninety (90) days after the date of the making of the
Investment; provided that the maker of the Investment receives written
confirmation of the transfer to it of record ownership of the Government
Securities on the books of a “primary dealer” in such Government Securities or
on the books of such registered broker or dealer, as soon as practicable after
the making of the Investment;
(f)    readily marketable commercial paper or other debt securities issued by
corporations doing business in and incorporated under the Applicable Laws of the
United States of America or any State thereof or of any corporation that is the
holding company for a bank described in clause (c) or (d) above given on the
date of such Investment a credit rating of at least P 1 by Moody’s Investors
Service, Inc. or A 1 by Standard & Poor’s Rating Group (a division of McGraw
Hill, Inc.), in each case due within one year after the date of the making of
the Investment;
(g)    “money market preferred stock” issued by a corporation incorporated under
the Applicable Laws of the United States of America or any State thereof (i)
given on the date of such Investment a credit rating of at least AA by Moody’s
Investors Service, Inc. and AA by Standard & Poor’s Rating Group (a division of
McGraw Hill, Inc.), in each case having an investment period not exceeding fifty
(50) days or (ii) to the extent that investors therein have the benefit of a
standby letter of credit issued by Lender or a bank described in clauses (c) or
(d) above; provided that (y) the amount of all such Investments issued by


10

--------------------------------------------------------------------------------





the same issuer does not exceed $5,000,000 and (z) the aggregate amount of all
such Investments does not exceed $15,000,000;
(h)    a readily redeemable “money market mutual fund” sponsored by a bank
described in clause (c) or (d) hereof, or a registered broker or dealer
described in clause (e) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (g) hereof and given on the date of such Investment a credit
rating of at least AA by Moody’s Investors Service, Inc. and AA by Standard &
Poor’s Rating Group (a division of McGraw Hill, Inc.);
(i)    corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the Applicable Laws of
the United States of America, or a participation interest therein; provided that
(i) commercial paper issued by such corporation is given on the date of such
Investment a credit rating of at least AA by Moody’s Investors Service, Inc. and
AA by Standard & Poor’s Rating Group (a division of McGraw Hill, Inc.), (ii) the
amount of all such Investments issued by the same issuer does not exceed
$5,000,000 and (iii) the aggregate amount of all such Investments does not
exceed $15,000,000; and
(j)    in the case of Investments made outside of the United States of America,
Cash Equivalents shall also include (i) foreign currencies, (ii) investments of
the type and maturity described in clauses (a) through (i) above of foreign
obligors, which investments are reasonably appropriate in connection with any
business conducted by the Borrower or its Subsidiaries (as reasonably determined
by the Borrower in good faith) and which investments or obligors (or the parent
companies of such obligors) have the ratings described in such clauses or
equivalent ratings from S&P and Moody’s and (iii) other short term investments
utilized by the Borrower and its Subsidiaries in accordance with normal
investment practices for cash management in such country in investments
analogous to the investments described in the foregoing clauses (a) through (i)
and in this paragraph and which are reasonably appropriate in connection with
any business conducted by the Borrower or its Subsidiaries in such country (as
reasonably determined by the Borrower in good faith).
“Change in Control” means (i) (a) any transaction or series of related
transactions in which any Unrelated Person or two or more Unrelated Persons
acting in concert acquire beneficial ownership (within the meaning of Rule 13d
3(a)(1) under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of more than 50% of the voting power of all of the outstanding
capital stock of Borrower and (b) at any time during any consecutive two-year
period, individuals who at the beginning of such period constituted the Board of
Directors of Borrower (together with any new or replacement directors whose
elections by the shareholders of Borrower was approved by a vote of 66-2/3% of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Borrower then in office; or (ii) Borrower consolidates with or
merges into another Person or conveys, transfers or leases all or substantially
all of its assets to any Person or any Person consolidates with or merges into
Borrower, in either event pursuant to a transaction in which the ownership
interests in Borrower are changed


11

--------------------------------------------------------------------------------





into or exchanged for cash, securities or other property, with the effect that
any Unrelated Person acquires beneficial ownership, directly or indirectly, of
more than 50% of the voting power of all the outstanding capital stock of
Borrower or that the Persons who were the holders of the voting power of all the
outstanding capital stock of Borrower immediately prior to the transaction hold
less than 50% of the interests of the surviving entity after the transaction.
For purposes of the foregoing, the term “Unrelated Person” means any Person
other than (1) Borrower or an Affiliate or Subsidiary of Borrower, (2) an
employee stock ownership plan or other employee benefit plan covering the
employees of Borrower and its Subsidiaries, or (3) each of Charles F. Willis IV
and Austin Willis, any member of each of their respective immediate families,
and each of their Affiliates, respective trusts, family limited partnerships or
heirs.
“Charges” means all Federal, state, county, city, municipal, local, foreign or
other governmental Taxes (including Taxes owed to PBGC at the time due and
payable), liens, and all additional expenses, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of Borrower, (d) the ownership or use of any assets by
Borrower, or (e) any other aspect of Borrower’s business.
“Chattel Paper” means all “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, but excluding
Leases.
“Claim” means any and all suits, actions, or proceedings in any court or forum,
at law, in equity or otherwise; costs, fines, deficiencies, or penalties;
asserted claims or demands by any Person; arbitration demands, proceedings or
awards; damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of collection, defense or
appeal); enforcement of rights and remedies; or criminal, civil or regulatory
investigations.
“Closing Date” means the time and Business Day on which the conditions set forth
in Section 4.1 are satisfied or waived.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all right, title and interest of the Borrower and its
Subsidiaries (other than the Excluded Subsidiaries) in and to all of its assets
and properties, whether now existing or owned or hereafter acquired, in each
case, as more specifically defined as “Collateral” in each of the Collateral
Documents, and shall include [***]% of residual cash distributions from WEST,
but shall exclude (i) Borrower's beneficial interest in any Special Purpose
Financing Vehicle; (ii) the WEST Servicing Agreement; (iii) one Corporate
Aircraft being Bombardier Model BD-700-1A10 (Global Express) and any other
Corporate Aircraft purchased from time to time, in each case if not included in
the Borrowing Base and only for the period during which it is not included in
the Borrowing Base; and (iv) except to the extent pledged pursuant to a Stock
Pledge Agreement, the Stock of any Subsidiary of Borrower that is incorporated
or otherwise organized under the Applicable Laws of a jurisdiction other than
the United States of America, any State thereof or the District of Columbia.
“Collateral Documents” means, collectively, that certain Security Agreement, the
Mortgage and Security Agreement, the Custodial Agreement, the Stock Pledge
Agreement, each


12

--------------------------------------------------------------------------------





Stock Power, each Owner Trustee Mortgage and Security Agreement, each Beneficial
Interest Pledge Agreement, each Subsidiary Guaranty, each Owner Trustee
Guaranty, each Leasing Subsidiary Security Assignment, each Specified Asset
Collateral Document, UCC financing statements, and such other agreements, and
all amendments thereto, instruments and documents as Security Agent may
reasonably require pursuant to this Agreement.
“Commitment” means, with respect to each Lender, its commitment to make (a)
Loans (including, in the case of Swing Line Lender, Swing Line Loans and, in the
case of an Issuing Lender, issue Letters of Credit), and (b) purchase a
participation in (i) Letters of Credit Obligations and (ii) Swing Line Loans,
and, with respect to all Lenders, their Pro Rata shares of the Revolving
Commitment collectively, in each case as such Dollar amounts are set forth
beside such Lender's name under the applicable heading on Schedule A to this
Agreement or in the Commitment Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 12.8.2 of this Agreement, and as such amounts may be
increased or decreased by the amount of reductions in the Revolving Commitment
made in accordance with Sections 2.10 and 2.19 hereof, respectively.
“Commitment Assignment and Acceptance” means a commitment assignment and
acceptance substantially in the form of Exhibit C.
“Compliance Certificate” means a Compliance Certificate in the form attached
hereto as Exhibit D signed by an Authorized Signatory.
“Consolidated Interest” means with respect to Borrower and its Subsidiaries as
of the last day of any fiscal period, the sum of all interest, fees, charges and
related expenses (in each case as such expenses are calculated according to
GAAP) paid or payable (without duplication) for that fiscal period to a lender
in connection with borrowed money (including net payment obligations pursuant to
Swap Contracts and any obligations for fees, charges and related expenses
payable to the issuer of any letter of credit) or the deferred purchase price of
assets that are considered “interest expense” under GAAP; provided that
“Consolidated Interest” shall not include any gains or losses resulting from
changes in the fair market value of derivative instruments (within the meaning
of SFAS 133).
“Contract” means, individually and collectively, all contracts, leases,
undertakings, and agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which any Person may now or hereafter have
any right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any Account.
“Contracting State” shall have the meaning given to such term under Article 4 of
the Cape Town Convention.
“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its property is bound.


13

--------------------------------------------------------------------------------





“Corporate Aircraft” means any corporate use aircraft (including the Airframe,
Engines and any Parts related to either of the foregoing) purchased from time to
time and owned at the time it is proposed to be included in the Borrowing Base
by an Equipment Owner.
“Credit Facilities” means the credit facilities established under this Agreement
pursuant to which the Credit Facility Lenders make Revolving Loans and Swing
Line Loans and issue Letters of Credit.
“Credit Facility Lenders” means, collectively, the Lenders, the Swing Line
Lender and Issuing Lender.
“Custodial Agreement” means any custodial agreement, if any, as may be approved
by the Security Agent.
“Custodian” means the Security Agent, McAfee and Taft as counsel for the
Security Agent or the custodian under the Custodial Agreement, if any.
“CWEL” means CASC Willis Engine Lease Company Limited.
“Default” means any event which, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
“Default Rate” means (i) with respect to Obligations under the Loan Documents
other than Letter of Credit Obligations and LIBOR Loans (but including LIBOR
Loans converted into Base Rate Loans), a per annum default rate equal to the
Applicable Base Rate plus two percent (2.0%), (ii) for all then outstanding
LIBOR Loans, a per annum default rate equal to the Applicable LIBOR Rate plus
two percent (2.0%), which Default Rate with respect to any LIBOR Loans shall be
in effect until the earlier to occur of (x) the cure of the applicable “Event of
Default” and (y) the end of the LIBOR Loan Period, at which time (provided an
Event of Default is then continuing) any such LIBOR Loan(s) shall automatically
convert to Base Rate Loan(s) and accrue interest at the Default Rate set forth
herein for Base Rate Loans, and (iii) with respect to Letter of Credit
Obligations (including Letter of Credit Fees), a per annum default rate equal to
the Applicable L/C Rate plus two percent (2.0%).
“Defaulting Lender” means a Lender which (i) has failed to (A) fund all or any
portion of its Loans within one (1) Business Day of the date such Loans were
required to be funded hereunder unless such Lender notifies Administrative Agent
and Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (B) pay to
Administrative Agent, any Issuing Lender, any Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
one (1) Business Day of the date when due; provided such Lender shall cease to
be a “Defaulting Lender” immediately upon the cure of such failure to fund such
Loans or pay such amount, or (ii) has, or has a direct or indirect parent
company that has, (x) become the subject of a proceeding under the Bankruptcy
Code or any other similar debtor relief law, (y) had appointed for it a
receiver,


14

--------------------------------------------------------------------------------





custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (z)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Designated Eurodollar Market” shall have the meaning set forth in Section 2.8.5
hereof.
“Distribution” shall have the meaning set forth in Section 7.14 hereof.
“Documentation Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Documentation Agent under
any of the Loan Documents, or any successor Documentation Agent.
“Documents” means all “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by any Person, wherever located, including all bills of
lading, dock warrants, dock receipts, warehouse receipts, and other documents of
title, whether negotiable or non-negotiable.
“Dollars” and “$” means lawful currency of the United States.
“EASA” means the European Aviation Safety Agency. For purposes of any Loan
Document, any reference therein to the “JAA” or the “Joint Airworthiness
Authorities of the European Union” shall be deemed to mean EASA, as the
successor in interest to the JAA.
“EBITDA” means, with respect to any fiscal period, the sum of (a) Net Income for
that period, plus (b) any extraordinary loss reflected in such Net Income, minus
(c) any extraordinary gain reflected in such Net Income, plus (d) interest
expense of Borrower and its Subsidiaries for that period, including net payment
obligations pursuant to Swap Contracts plus (e) the aggregate amount of federal
and state Taxes on or measured by income of Borrower and its Subsidiaries for
that period (whether or not payable during that period), minus (f) the aggregate
amount of federal and state credits against Taxes on or measured by income of
such Borrower and its Subsidiaries for that period (whether or not usable during
that period), plus (g) (i) depreciation, amortization and Engine or Equipment
write-downs of Borrower and its Subsidiaries for that period and (ii) the
portion of payments received related to leases classified as finance or
sales-type leases or notes receivable (failed sale-leasebacks) that are
allocated as a repayment of the principal component thereunder, in each case as
determined in accordance with GAAP, consistently applied, plus (h) any
non-recurring expenses, charges, accruals, reserves, transaction costs, fees,
losses, expenses (including expenses for third party professional advisors) and
intangibles (including those with respect to any amendment or waiver of loan
documents governing Permitted Indebtedness or


15

--------------------------------------------------------------------------------





Indebtedness of any Excluded Subsidiary) payable, in each case, in connection
with a Permitted Change in Control; provided that “EBITDA” shall not include any
gains or losses resulting from changes in the fair market value of derivative
instruments (within the meaning of SFAS 133).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Asset” means, at any time, an Engine or item of Equipment that meets
all of the following criteria:
(a)    the purchase price of which has been paid in full and it is not subject
to any other financing;
(b)    as to which an Engine Owner (in the case of an Engine) or Equipment Owner
(in the case of items of Equipment) has good and marketable title, on which
Security Agent has a fully perfected first priority Lien and, in each case,
which is subject to no other Liens except for Permitted Liens;
(c)    as to which, if owned by an Owner Trustee, (i) the Borrower (or its
Wholly‑Owned Subsidiary, if applicable) shall have executed and delivered to
Security Agent a Beneficial Interest Pledge Agreement covering, among other
things, its Beneficial Interest in the owner trust which owns such Engine(s) or
item(s) of Equipment, and (ii) the Owner Trustee shall have executed and
delivered to Security Agent an (x) Owner Trustee Mortgage and Security Agreement
covering, among other things, such Engine or items of Equipment, (y) a Trust
Agreement and (z) an Owner Trustee Guaranty;
(d)    as to which the Engine Owner (in the case of an Engine) or Equipment
Owner (in the case of items of Equipment which are Registerable Assets) shall
have executed and delivered to Security Agent and/or filed (x) a Mortgage and
Security Agreement covering, among other things, such Engine(s), items of
Equipment and/or Lease, and (y) the other documentation required in respect of
Engines as set forth in Section 4.3, or with respect to other Equipment, as to
which Security Agent has a valid and perfected lien under the Security
Agreement; and


16

--------------------------------------------------------------------------------





(e)    as to which, in the case of Engines or items of Equipment, it has not
suffered an Event of Loss, it is being used solely for lawful purposes and in
the ordinary course of business of the Engine Owner or Equipment Owner and, in
the case of Engines and Equipment subject to Lease, the Lessee, and it is
insured against loss by either the Engine Owner, Equipment Owner or the Lessee
in accordance with this Agreement and industry practice.
“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) an Approved Fund and (d) any commercial bank
having total assets of $1,000,000,000 or more, which, in each case (A) has total
assets of $1,000,000,000 or more, (B) is engaged in the business of lending
money and extending credit under credit facilities substantially similar to the
Credit Facilities and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank;
provided that each Eligible Assignee must either (aa) be organized under the
laws of the United States of America, any State thereof or the District of
Columbia or (bb) be organized under the laws of the Cayman Islands or any
country which is a member of the Organization for Economic Cooperation and
Development (“OECD”), or a political subdivision of such a country, and (i) act
hereunder through a branch, agency or funding office located in the United
States of America or in a country which is a member of the OECD and (ii) be
exempt from withholding of tax on interest and deliver the documents related
thereto pursuant to Section 12.17. Notwithstanding anything in this Agreement to
the contrary, in no event shall any of the following be an “Eligible Assignee”:
(x) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (y) any
Defaulting Lender or any of its Affiliates or Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute a Defaulting Lender or an
Affiliate or Subsidiary thereof or (z) a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).
“Eligible Corporate Aircraft” means a Corporate Aircraft that is an “Eligible
Asset.”
“Eligible Engine” means an Engine that is an Eligible Asset and is not an Engine
that has been included in the Borrowing Base as an Eligible Saleable Asset.
“Eligible Equipment” means Equipment that satisfies each of the following
requirements:
(a)    it is an Airframe in an Acceptable Airframe Class held for lease and
which has not been Off-Lease for a period of 180 days as of the date of
determination, Parts, or a Corporate Aircraft;
(b)    it is an Eligible Asset; and
(c)    in the case of Parts, it satisfies the requirements of Eligible Parts;
provided that all of the Equipment listed on Schedule 5.23 shall constitute
Eligible Equipment.
“Eligible Lease” means a Lease that satisfies each of the following requirements
(provided that in respect of a Leasing Subsidiary, the requirements below
(except where otherwise


17

--------------------------------------------------------------------------------





indicated) shall apply both to the Head Lease in respect of which the Borrower
is Lessor and to the sublease and sublessee in respect of which a Leasing
Subsidiary is sublessor):
(a)    it is with a Lessee for the Lease of Eligible Engines and/or Eligible
Equipment;
(b)    it is freely assignable and transferable for security purposes, assuming
satisfaction of any notice or consent conditions and, except for a Head Lease of
any Engine or item of Equipment to a Leasing Subsidiary, prohibits assignment in
whole or in part by the Lessee thereof, provided that such Lease may permit a
Lessee to assign such Lease to a related entity in connection with a business
merger or reorganization, subject to such Lessee’s satisfaction of requirements
related to the preservation of the Lessor’s and the Security Agent’s rights in
connection with such Engine or item of Equipment and its related Lease;
(c)    it provides that the Lessee’s obligations thereunder are absolute and
unconditional and which obligations are not, either pursuant to the terms of
such Lease or otherwise, subject to contingencies, defense, deduction, set-off,
reduction, claim or counterclaim of any kind whatsoever and as to which no
defenses, deductions, set-offs, reductions, claims or counterclaims exist or
have been asserted by the Lessee or anyone on its behalf and the Borrower has no
material obligations thereunder, including, without limitation, any service or
maintenance of the related Equipment (excluding agreements to share in the costs
of applicable airworthiness directives), other than the obligation to sell,
lease or finance the Equipment and grant a covenant of quiet enjoyment to such
lessee, whereby Lessor covenants not to repossess or to disturb the lessee’s
possession or use of a leased asset so long as the lessee is in compliance with
its obligations under the lease;
(d)    it is a triple net contract and with respect to which the Lessee
thereunder is responsible for all payments in connection therewith, including
payment of all taxes (including sales and use taxes), insurance and maintenance
expenses (or payment of maintenance reserves in lieu thereof) and all other
expenses pertaining to the assets subject thereto;
(e)    with respect to which the Borrower’s Books and Records are accurate,
complete, genuine and in accordance with GAAP;
(f)    the rent is payable in a Major Currency by periodic, fixed Lease
payments; provided that the Borrower will maintain Foreign Exchange Contracts
covering all Leases payable in a Major Currency other than Dollars in the event
the aggregate amount included in the Borrowing Base in respect of Engines and/or
Equipment subject to such Leases at any time exceeds five percent (5%) of the
Borrowing Base;
(g)    it is the valid and binding obligation of the parties thereto, is in full
force and effect and each Engine and/or item of Equipment leased thereunder has
been delivered to and accepted by the Lessee;


18

--------------------------------------------------------------------------------





(h)    other than a Leasing Subsidiary (with respect to a Head Lease), the
Lessee under which is not a Subsidiary, employee, agent or other Affiliate of
the Borrower;
(i)    it requires the Lessee to comply with all maintenance, return,
alteration, replacement, pooling and sublease conditions as typically found in
leases for similar types of engines or equipment and as necessary to maintain at
all times the airworthiness certification and serviceability status of the
related Engine or Equipment pursuant to all applicable governmental and
regulatory requirements;
(j)    it requires the Lessee to provide liability insurance, all risk ground
and flight engine coverage for damage or loss of the related Engine, and war
risk insurance (if applicable), and with respect to which Agents are named as
additional insureds on liability insurance and Security Agent is named as a loss
payee on hull insurance as set forth in Section 6.4 of this Agreement;
(k)    unless Security Agent or Requisite Lenders have confirmed to the Borrower
that, based on the credit quality of the Lessee, such insurance is not
necessary, it requires the Lessee to provide confiscation and expropriation
insurance, with deductibles that are acceptable to Agents, for Engines or
Equipment operated (x) on routes with respect to which it is customary for air
carriers flying comparable routes to carry such insurance or (y) in any area
designated by companies providing such coverage as a recognized or threatened
war zone or area of hostilities or an area where there is a substantial risk of
confiscation or expropriation;
(l)    the Lessee is not (a) a Person that is, or is owned or controlled by
Persons that are, the subject of any Sanctions, and (b) not based in, and the
Lease requires that the related Engine or Equipment not be operated in (i)
unless appropriate insurance as determined by Security Agent is obtained, any
country or any jurisdiction that would not be covered by or would void any
insurance coverage required hereunder, or (ii) any country which is subject to
any Sanctions or the lease to which would violate United States law, rule or
regulation or other restrictions;
(m)    the designated “Chattel Paper” original of which is in the possession of
the Custodian or, with respect to chattel paper, if there shall be more than one
original, then the sole counterpart which shall constitute “chattel paper” for
purposes of perfection by possession under the UCC shall be in the possession of
the Custodian;
(n)    for which, in the case of any Head Lease under which a Leasing Subsidiary
is the Lessee, (i) the Lease and Head Lease have been assigned to Security Agent
pursuant to a Leasing Subsidiary Security Agreement; (ii) a charge over the
Lease and Head Lease, or other similar security filing or registration, has been
filed or made in the appropriate office in the jurisdiction in which the Leasing
Subsidiary is registered or domiciled together with such other filings or
recordings as are deemed reasonably necessary in such jurisdiction to protect
the interests of Security Agent; and (iii) the sublessee thereunder is not
domiciled or whose chief executive office is not located in a non-U.S.
jurisdiction in which the ability of Security Agent to foreclose upon and
receive possession or sell any related Engine or


19

--------------------------------------------------------------------------------





item of Equipment is unsatisfactory (in each case, as reasonably determined by
Security Agent); and
(o)    that, if the Lessee (other than a Leasing Subsidiary under a Head Lease)
of the related Engine(s) and/or item(s) of Equipment is domiciled or whose chief
executive office is located in a non-U.S. jurisdiction, (a) such Engine(s) and
item(s) of Equipment shall be owned by and leased from an Owner Trustee (acting
under a Trust Agreement), (b) such Owner Trustee shall have executed and
delivered to Security Agent the Owner Trustee Guaranty, (c) such Owner Trustee
shall have executed and delivered to Security Agent an Owner Trustee Mortgage
and Security Agreement covering, among other things, such Engine(s), such
item(s) of Equipment and such Lease, and (d) the Borrower shall have executed
and delivered to Security Agent the Beneficial Interest Pledge Agreement
covering, among other things, the Borrower’s Beneficial Interest in the owner
trust which owns such Engine(s) or item(s) of Equipment.
“Eligible Parts” means Parts that in each case (a) are for, or ancillary to the
service of, an Eligible Engine, an aircraft supported by an Eligible Engine, or
an Airframe that is Eligible Equipment, (b) are not unmerchantable or obsolete,
(c) are physically tagged or identifiable by part or serial numbers, (d) are not
subject to a consignment or held on the premises of an air carrier certificated
under 49 U.S.C. 44705, and (e) comply with all applicable Aviation Authority
requirements.
“Eligible Saleable Assets” means an Engine or any Equipment that (a) is an
Eligible Asset, (b) is held for sale, consignment or in inventory and is not
subject to a Lease, (c) is not unmerchantable or obsolete, (d) is physically
tagged or identifiable by part or serial numbers and (e) complies with all
applicable Aviation Authority requirements.
“Eligible Specified Assets” means, with respect to any of the Specified Assets,
such Specified Asset that meets the criteria in (i) the following clause (a) and
(ii) in the event Administrative Agent makes a Security Election with respect to
such Specified Asset, the following clause (b) promptly after making such
election, as applicable:
(a) The criteria that are applicable to such Specified Asset irrespective of
whether a Security Election is made with respect thereto:
1.
the purchase price of which has been paid in full and it is not subject to any
financing or any Liens other than Permitted Liens identified in clauses (a),
(b), (c), (e), (g), (h), (i), (j), (k), (l), (n), (o) and (p) of the definition
of “Permitted Liens,” as determined by a Specified Asset Lien Search Report
applicable to such Specified Asset and delivered by the Specified Asset Owner to
Administrative Agent, and any other similar Liens approved by Administrative
Agent that are not materially adverse to the interests of the Lenders;

2.
is owned by a Specified Asset Owner and to which such Specified Asset Owner has
good and marketable title, evidenced by documentation



20

--------------------------------------------------------------------------------





satisfactory to Administrative Agent and delivered thereto by the Specified
Asset Owner;
3.
as to which, if the Specified Asset Owner of such Specified Asset is not
Borrower, such Specified Asset Owner shall have executed and delivered to
Security Agent a Subsidiary Guaranty that incorporates as part thereof the
Negative Pledge Covenant with respect to such Specified Asset, and if owned by
Borrower, the Negative Pledge Covenant of Borrower with respect to such
Specified Asset as set forth in Section 7.13 shall apply (which shall be deemed
to apply automatically and without any further action upon Borrower’s written
notice to Administrative Agent of Borrower’s intent to include such Specified
Asset in the Borrowing Base);

4.
if required by Administrative Agent in its discretion, Administrative Agent
shall have received a favorable written opinion, addressed to Agents and Credit
Facility Lenders (and their respective participants and assigns) and otherwise
in form and substance reasonably satisfactory to Administrative Agent as to such
matters as Administrative Agent shall determine;

5.
as to which the Specified Asset Owner shall have delivered an Appraisal to
Administrative Agent;

6.
it is being used solely for lawful purposes and in the ordinary course of
business of the Specified Asset Owner and is insured against loss in accordance
with this Agreement and industry practice;

7.
as to which Administrative Agent shall have performed to its reasonable
satisfaction its due diligence review; and

8.
as to which Administrative Agent shall have received: (i) such customary
documentation, certificates of resolutions or other action, incumbency
certificates and/or other officer certificates of the Specified Asset Owner of
such Specified Asset as Administrative Agent may reasonably require to establish
such Specified Asset Owner’s authority to execute, deliver and perform the
Subsidiary Guaranty (and, if applicable pursuant to clause (b) below, the
Specified Asset Collateral Documents to which it is a party) and evidencing the
identity, authority and capacity of the Person(s) authorized to act on behalf of
the Specified Asset Owner with respect thereto, and (ii) to the extent not
previously delivered to Administrative Agent, such other documents and
certificates (including organizational documents, such as certified copies of
articles of organization and amendments thereto, bylaws and operating agreements
and amendments thereto, and good standing certificates) as Administrative Agent
may reasonably require to establish the due organization, valid existence and
good standing of the Specified Asset Owner.



21

--------------------------------------------------------------------------------





(b) Additional criteria that are applicable to such Specified Asset following a
Security Election with respect to such Specified Asset:
1.
as to which the Specified Asset Owner has executed and delivered to Security
Agent the following documents: (i) with respect to the Specified Real
Properties, the Specified Real Property Collateral Documents, and (ii) with
respect to the Specified Vessel, the Specified Vessel Collateral Documents;

2.
as to which all recordings, filings and registrations required under Applicable
Law to perfect the Liens under the applicable Specified Asset Collateral
Documents have been made;

3.
as to which written opinions of counsel to the Specified Asset Owner shall have
been delivered to Administrative Agent, covering such matters concerning the
Specified Asset Owner and the Specified Asset Collateral Documents in form and
substance reasonably satisfactory to Administrative Agent;

4.
 with respect to a Specified Real Property, the applicable Specified Asset Owner
shall have delivered to Administrative Agent a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
such Specified Real Property (together with a notice about special flood hazard
area status and flood disaster assistance duly executed by Borrower and the
applicable Specified Asset Owner relating thereto) and, if any such Specified
Real Property is located in a special flood hazard area, a copy of the flood
insurance policy or such other evidence of flood insurance reasonably
satisfactory in coverage and amounts to Administrative Agent;

5.
with respect to the Specified Real Properties, the conditions set forth in
Section 6.13.4 shall have been satisfied within the period described therein;

6.
copies of all consents and authorizations of, permits from or filings with, any
Governmental Authority or other Person required in connection with the
execution, delivery, performance or enforceability of the Specified Assets
Collateral Documents shall have been delivered to Administrative Agent; and

7.
the Specified Asset Owner shall have delivered to Administrative Agent such
other assurances, certificates, documents, consents, evidence of perfection of
all Liens under the Specified Asset Collateral Documents as Administrative Agent
may reasonably require.

“Eligible Specified Real Properties” means, at any time, the Specified Real
Properties upon satisfying the criteria set forth in clause (a) of the
definition of “Eligible Specified Asset” and,


22

--------------------------------------------------------------------------------





if Administrative Agent has made a Security Election, the criteria set forth in
clause (b) of the definition of “Eligible Specified Asset” promptly after making
such election.
“Eligible Specified Vessel” means, at any time, the Specified Vessel upon
satisfying the criteria set forth in clause (a) of the definition of “Eligible
Specified Asset” and, if Administrative Agent has made a Security Election, the
criteria set forth in clause (b) of the definition of “Eligible Specified Asset”
promptly after making such election.
“Engine” means any Stage III compliant jet propulsion engine manufactured by an
Acceptable Engine Manufacturer, APU or Turboprop Engine, in each case owned by
an Engine Owner and designed or suitable for use to propel an aircraft, whether
or not subject to a Lease.
“Engine Owner” means the Borrower, any Owner Trustee or any Wholly-Owned
Subsidiary of Borrower that complies with the requirements of Section 6.13.2.
“Environmental Laws” means any and all applicable Federal, state, local and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions, including applicable common law, relating to
pollution or the protection of the environment or the release of any Hazardous
Materials into the environment, including air emissions, discharges to waste or
public systems, and the protection of human health and safety as it pertains to
exposure to or generation, use, handling, transportation, storage, treatment or
disposal of Hazardous Materials.
“Environmental Liabilities and Costs” means all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages, costs and
expenses of Borrower or any Subsidiary that delivers to Administrative Agent a
Subsidiary Guaranty resulting from or based upon (a) a violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment, disposal or permitting or arranging for the disposal of any Hazardous
Materials, (c) the Release or threatened Release of any Hazardous Materials or
(d) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equipment” means (i) all Airframes and Parts owned by the Equipment Owner,
whether or not such items are subject to a Lease; and (ii) the Corporate
Aircraft.
“Equipment Market Value” means, with respect to an item of Equipment other than
Parts, an amount as determined by the Appraiser to be the amount that would be
obtained in an arm’s length cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable time period available for marketing, adjusted to account for the
maintenance status of such item of Equipment, but without taking into account
any existing maintenance reserves, any value attributed to Lease payments or any
security deposits under the related Lease.
“Equipment Owner” means the Borrower, any Owner Trustee or any Wholly-Owned
Subsidiary of Borrower that complies with the requirements of Section 6.13.2.


23

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a “controlled group of corporations,” a group of trades or
businesses under “common control,” or an “affiliated service group,” which
includes Borrower within the meaning of Sections 414(b), (c), (m) or (o) of the
Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means the single official currency of the participating member states of
the European Monetary Union.
“Event of Default” means any of the events specified in Section 9.1.
“Event of Loss” means (i) if an Engine or item of Equipment is not subject to a
Lease, any of the following events: (x) the actual or constructive total loss of
such Engine or item of Equipment or the agreed or compromised total loss of such
Engine or item of Equipment; (y) its destruction, damage beyond economic repair
or being rendered permanently unfit for normal use for any reason whatsoever and
(z) any capture, condemnation, confiscation, requisition, purchase, seizure or
forfeiture of, or any taking for use or of title to, such Engine or item of
Equipment, in each case, that shall have resulted in the loss of possession or
title of such Engine or item of Equipment by the Lessor (other than a
requisition for use for not more than one hundred eighty (180) days by the
United States Government) and (ii) in addition, if an Engine or item of
Equipment is subject to a Lease, any events defined as an “Event of Loss,”
“Casualty Occurrence” or similar term in such Lease. An Event of Loss shall be
deemed to have occurred on the earlier to occur of (a) the Borrower’s or
Administrative Agent’s (as applicable) receipt of insurance proceeds in respect
of such Engine or Equipment and (b) the date that is forty-five (45) days after
the date of such loss, damage or destruction.
“Excluded Subsidiary” means, collectively and each individually, (i) each of
WEST, the WEST Subsidiaries and any other Special Purpose Financing Vehicle,
(ii) WLFC Funding (Ireland) Limited, (iii) Willis Lease France, (iv) Willis
Aviation Finance Limited, (v) Willis Lease Singapore PTE Ltd., (vi) Willis Lease
(China) Limited, or any other Wholly-Owned Subsidiary of the Borrower formed
solely for the purpose of owning the equity of Willis Lease (China) Limited,
(vii) any Wholly-Owned Subsidiary of the Borrower formed for the purpose of
owning or leasing any Corporate Aircraft listed in clause (iii) of the
exclusions to the definition of “Collateral” but only as long as such Corporate
Aircraft is not included in the Borrowing Base, (viii) any Person (x) in which
the Borrower (or any Wholly-Owned Subsidiary of Borrower) holds an ownership
interest, (y) that is unconsolidated with the Borrower and (z) whose
Indebtedness is Non-Recourse Debt (including, without limitation, CWEL and
WMES), (ix) Coconut Creek Aviation Assets LLC, a Delaware limited liability
company and Willis Asset Management Limited, a private limited company organized
under the laws of England and Wales, unless and until the Specified Real
Property owned by each such Subsidiary is included in the Borrowing Base, and
(x) Willis Lease Marine LLC, a Cayman Islands limited liability company, unless
and until the Specified Vessel


24

--------------------------------------------------------------------------------





owned by Willis Lease Marine LLC is included in the Borrowing Base; provided
that (a) any Excluded Subsidiary that is a Wholly-Owned Subsidiary and becomes
an Engine Owner or an Equipment Owner which pledges Collateral to Security Agent
subject to the requirements of Section 6.13.2 and (b) any Subsidiary that owns a
Specified Asset and executes and delivers to Administrative Agent a Subsidiary
Guaranty shall, in each case, immediately be deemed a Subsidiary and shall no
longer be an Excluded Subsidiary hereunder.
“Excluded Swap Obligation” means, with respect to Borrower or any guarantor, (x)
as it relates to all or a portion of any Swap Obligation if, and to the extent
that, such Swap Obligation (or any guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of Borrower’s or guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the guaranty of Borrower
or guarantor becomes effective with respect to such Swap Obligation or (y) as it
relates to all or a portion of the grant by Borrower or a guarantor of a
security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of Borrower’s or guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of Borrower or guarantor becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guaranty or
security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Credit Facility Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Credit Facility Lender, U.S. Federal withholding Taxes imposed on amounts
payable to or for the account of such Credit Facility Lender with respect to an
applicable interest in a Loan pursuant to a law in effect on the date on which
(i) such Credit Facility Lender acquires such interest in the Loan or (ii) such
Credit Facility Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.20, amounts with respect to such Taxes were
payable either to such Credit Facility Lender's assignor immediately before such
Credit Facility Lender acquired the applicable interest in a Loan or to such
Credit Facility Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient's failure to comply with Section 2.20(f),
and (d) any withholding Taxes imposed under FATCA.
“FAA” means the Federal Aviation Administration or any Governmental Authority
succeeding to the functions thereof.


25

--------------------------------------------------------------------------------





“FAR” means the Federal Aviation Regulations issued by the FAA as in effect from
time to time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective).” If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such date under the caption “Federal Funds Effective Rate.” If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by Administrative Agent. For purposes of this Agreement, any change in
the Base Rate due to a change in the Federal Funds Rate shall be effective as of
the opening of business on the effective date of such change.
“Financial Statements” means the income statement, balance sheet and statement
of cash flows of Borrower and its Subsidiaries, internally prepared for each
Fiscal Quarter, and audited for each Fiscal Year, in each case prepared in
accordance with GAAP including the notes and schedules thereto.
“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
specifically ending March 31, June 30, September 30, and December 31 of each
year.
“Fiscal Year” means the twelve month fiscal period of Borrower ending December
31 of each year. Subsequent changes of the Fiscal Year of Borrower shall not
change the term “Fiscal Year” unless Administrative Agent shall consent in
writing to such change.
“Flood Insurance Laws” means (i) the National Flood Insurance Act of 1968 as now
or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance Reform Act of 1994 (amending 42 USC
4001, et seq.), as the same may be amended or recodified from time to time, and
(iv) the Flood Insurance Reform Act of 2004 and any regulations promulgated
thereunder.


26

--------------------------------------------------------------------------------





“Foreign Exchange Contract” means any Secured Hedging Agreement, protecting
Borrower against fluctuations in the exchange rate of different currencies and
giving rise to Secured Hedging Obligations.
“Foreign Lender” means a Credit Facility Lender that is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s ratable share of the
Letter of Credit Obligations with respect to the Letters of Credit issued by
such Issuing Lender other than the Letter of Credit Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s ratable share of
outstanding Swing Line Loans made by the Swing Line Lender other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
“Future WEST ABS Non-Recourse Indebtedness” means the Indebtedness that is
Non-Recourse Debt of any future Special Purpose Financing Vehicle in connection
with future asset-based securitization transactions as those transactions
contemplated under the West Funding Facility.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied, subject to Section 1.2 below.
“Government Securities” means readily marketable direct full faith and credit
obligations of the United States of America or obligations guaranteed by the
full faith and credit of the United States of America.
“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal of competent jurisdiction.
“Guaranteed Indebtedness” means, with respect to any Person, any obligation of
such Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person (a) to purchase
or repurchase any such primary obligation, (b) to advance or supply funds (1)
for the purchase or payment of any such primary obligation, or (2) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) to
indemnify the owner of such primary obligation against loss in respect thereof
(other than ordinary course indemnities or guaranties included in leases,
purchase and sale agreements, repair and maintenance agreements, servicing and
other consulting agreements, or ordinary course trade payables or liabilities).
The amount of any “Guaranteed Indebtedness” at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary


27

--------------------------------------------------------------------------------





obligation in respect of which such Guaranteed Indebtedness is made, and (y) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness; or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.
“Hazardous Material” means any substance, material or waste, the generation,
handling, storage, treatment or disposal of which is regulated by any
Governmental Authority, or forms the bases of liability under, any Environmental
Law, in each case, as hazardous or toxic or as a pollutant or contaminant, other
than those materials used in the ordinary course of business of owning and
leasing aircraft and engines and in compliance with Environmental Laws.
“Head Lease” means a lease between an Engine Owner or Equipment Owner and a
Leasing Subsidiary substantially in the form of the sublease between the Leasing
Subsidiary and the operator.
“Indebtedness” means as to any Person at any time (without duplication) and, for
the Borrower, determined on a consolidated basis: (a) all indebtedness for
borrowed money or for the deferred purchase price of property or services
(including reimbursement and all other obligations with respect to surety bonds,
letters of credit and bankers’ acceptances, whether or not matured); (b) all
obligations evidenced by notes, bonds, debentures or similar instruments; (c)
all indebtedness created or arising under any conditional sale or other title
retention agreements with respect to property acquired by Borrower (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property); (d) all
Capital Lease Obligations; (e) all Guaranteed Indebtedness; (f) all Indebtedness
referred to in clauses (a), (b), (c), (d) or (e) above secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien upon or in property (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness; (g) with respect to Borrower, the
Obligations; (h) all liabilities under Title IV of ERISA; and (i) the
right-of-use liabilities owed under any Lease which is qualified as an operating
lease in accordance with GAAP for engines, aircraft and aircraft and engine
parts; provided, however, that the term Indebtedness shall not include
(i) ordinary course trade accounts payable, (ii) any Permitted Preferred Stock,
(iii) obligations in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, provided such obligations are
satisfied on or before the due date therefor, or (iv) any arrangement for
treasury, depositary, overdraft, credit or debit card, purchase card or other
cash management services provided to the Borrower or any of its Subsidiaries or
in connection with any transfer or disbursement of funds through an automated
clearinghouse or on a same day or immediate or accelerated availability basis or
other electronic funds transfer, in each case in the ordinary course of
business, provided the obligations with respect any such arrangement are
satisfied on or before the due date therefor.
“Indemnified Person” means Administrative Agent, Security Agent, and each Credit
Facility Lender and each of the foregoing parties’ respective Affiliates,
employees, attorneys and agents.


28

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Instruments” means all “instruments,” as such term is defined in the UCC, now
owned or hereafter acquired by Borrower, wherever located, including all
certificated securities and all notes and other evidences of indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
“Intellectual Property” means all of the following now owned or hereafter
acquired by Borrower: (a) patents, trademarks, trade dress, trade names, service
marks, copyrights, trade secrets and all other intellectual property or Licenses
thereof; and (b) all Proceeds of the foregoing.
“International Interest” shall have the meaning given to such term in the Cape
Town Convention.
“International Registry” shall have the meaning given to such term in the Cape
Town Convention.
“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of Acquisition, by means of purchase or
other acquisition of stock or other securities of any other Person or by means
of a loan, advance creating a debt, capital contribution, guaranty or other debt
or equity participation or interest in any other Person, including any
partnership and joint venture interests of such Person. The amount of any
Investment shall be the amount actually invested (minus any return of capital
with respect to such Investment which has actually been received in Cash or has
been converted into Cash), without adjustment for subsequent increases or
decreases in the value of such Investment.
“Investment Grade Lease” means a Lease to a Lessee that maintains a credit
rating that is equal to or higher than (i) in the case of Moody's Investors
Service, Inc., Baa3 (or the equivalent), (ii) in the case of Standard & Poor's
Ratings Services, BBB- (or the equivalent) or (iii) in the case of any other
rating agency acceptable to the Administrative Agent, a rating equivalent to
Baa3 or BBB-, as applicable.
“Issuing Lender” means (i) with respect to Letters of Credit to be issued
hereunder in an aggregate amount not to exceed $[***] of the Letter of Credit
Sublimit, MUFG Bank, Ltd. in its capacity as an issuer of Letters of Credit
hereunder in such maximum amount and (ii) with respect to any other Letters of
Credit issued hereunder for the balance of the Letter of Credit Sublimit, any
other consenting Lender acting in its capacity as an issuer of such Letters of
Credit and is reasonably acceptable to the Administrative Agent and Borrower.
Issuing Lender may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.
“Japanese Yen” means the lawful currency of the Japan.


29

--------------------------------------------------------------------------------





“Joint Lead Arranger” means a Lender in charge of arranging the Credit
Facilities.
“Lease” means, with respect to an Engine or an item of Equipment, any written
lease agreement, finance lease, conditional sales agreement, purchase option
agreement, general terms agreement or other similar arrangement, as may be in
effect with respect to such Engine or item of Equipment between a Lessor,
including an Engine Owner, an Equipment Owner or a Leasing Subsidiary, and a
Lessee, as such agreement or arrangement may be amended, modified, extended,
supplemented, assigned or novated from time to time in accordance with the terms
thereof and the Loan Documents.
“Leasing Subsidiary” means each of Willis Lease (Ireland) Limited, WLFC
(Ireland) Limited and, subject to satisfaction of the conditions for a
Subsidiary set forth in Section 7.15.5, any other Subsidiary of Borrower to
which an Engine Owner or Equipment Owner may lease one or more Engines or items
of Equipment pursuant to a Head Lease and which are Lessors under Leases of such
Engines or Equipment to Lessees.
“Leasing Subsidiary Security Assignment” means, collectively, those certain
Leasing Subsidiary Security Assignments substantially in the form attached
hereto as Exhibit I, each as amended, modified or supplemented from time to
time, made by each Leasing Subsidiary in favor of Security Agent, whereby each
Leasing Subsidiary assigns to Security Agent all of such Leasing Subsidiary’s
rights under subleases of Engines and Equipment.
“Lender” means each Lender named in Schedule A and each other party that may be
named a “Lender” under this Agreement.
“Lessee” means the lessee of Engines or Equipment subject to a Lease (including
a Leasing Subsidiary in its capacity as lessee under a Head Lease).
“Lessor” means (i) any Engine Owner or Equipment Owner party to a Lease as
lessor and (ii) a Leasing Subsidiary as sublessor under a Lease.
“Letter of Credit” means any of the commercial or standby letters of credit
issued by Issuing Lender under the Credit Facility pursuant to Section 2.3.
“Letter of Credit Documents” means, as to any Letter of Credit, each Request for
Letter of Credit for such Letter of Credit and any other document, agreement and
instrument entered into by Borrower or a Subsidiary with or in favor of the
applicable Issuing Lender and relating to such Letter of Credit.
“Letter of Credit Fees” means those fees to be paid by Borrower to Issuing
Lender and/or Administrative Agent for the ratable benefit of Lenders or for the
benefit of Issuing Lender as set forth in Section 2.6.2.
“Letter of Credit Maturity Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).


30

--------------------------------------------------------------------------------





“Letter of Credit Obligations” means all obligations incurred by Issuing Lender
at the request of Borrower in connection with the issuance of Letters of Credit,
allocated among Lenders acquiring participation interests in such Letters of
Credit.
“Letter of Credit Sublimit” [means [***] Dollars ($[***])]. The Letter of Credit
Sublimit is a part of, but is not in addition to, the Revolving Commitment.
“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate effective face amounts of all outstanding Letters of Credit not
then paid by Issuing Lender plus (b) the aggregate amounts paid by Issuing
Lender under the Letters of Credit not then reimbursed to Issuing Lender by
Borrower pursuant to Section 2.3.4 and not the subject of Loans made pursuant to
Section 2.3.5.
“Leverage Ratio” means the ratio set forth in Section 6.14.2.
“LIBOR” means, for any LIBOR Loan Period, the greater of (a) zero percent (0.0%)
per annum and (b) the rate determined by Administrative Agent to be the per
annum rate (rounded upward to the nearest one‑hundredth of one percent (1/100%))
at which deposits in immediately available funds and in lawful money of the
United States would be offered to Administrative Agent by reference to the
London interbank offered rates for deposits in dollars published by ICE
Benchmark Administration Limited (or a successor thereof) (as set forth on
Reuters Screen LIBOR01 or any service selected by Administrative Agent that has
been nominated by ICE Benchmark Administration Limited (or a successor thereof)
as an authorized information vendor for the purpose of displaying such rates) at
approximately 11:00 a.m. (London time) two (2) Business Days before the first
day of such LIBOR Loan Period, in an amount equal to the principal amount of,
and for a length of time equal to the LIBOR Loan Period for, the LIBOR Loan
sought by Borrower.
“LIBOR Basis” means a per annum interest rate equal to the quotient of (a) LIBOR
divided by (b) one minus the LIBOR Reserve Percentage, stated as a decimal. The
LIBOR Basis shall be rounded upward to the nearest one thirty second of one
percent (1/32%) and, once determined, shall remain unchanged during the
applicable LIBOR Loan Period, except for changes to reflect adjustments in the
LIBOR Reserve Percentage.
“LIBOR Loan” means a Revolving Loan that Borrower requests to be made as a LIBOR
Loan or that is reborrowed as, or converted to, a LIBOR Loan, in each case in
accordance with the provisions of Section 2.1.3.
“LIBOR Loan Period” means, for each LIBOR Loan, each one (1), two (2), three (3)
or six (6) month period (or such other longer or shorter period as approved by
Lenders), as selected by Borrower pursuant to Section 2.1.3, during which LIBOR
applicable to such LIBOR Loan shall remain unchanged; provided that (a) any
applicable LIBOR Loan Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day, unless such
Business Day falls in another calendar month, in which case such LIBOR Loan
Period shall end on the immediately preceding Business Day, (b) any applicable
LIBOR Loan Period which begins on a day for which there is no numerically
corresponding day in the calendar month


31

--------------------------------------------------------------------------------





during which such LIBOR Loan Period is to end shall (subject to clause (a)
above) end on the last day of such calendar month, and (c) no LIBOR Loan Period
shall extend beyond the Maturity Date.
“LIBOR Reserve Percentage” means the percentage in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System as
the maximum reserve requirement applicable with respect to Eurocurrency
Liabilities (as that term is defined in Regulation D), whether or not any Lender
has any Eurocurrency Liabilities subject to such reserve requirement at that
time. The LIBOR Basis for any LIBOR Loan shall be adjusted as of the effective
date of any change in the LIBOR Reserve Percentage.
“License” means any license under any written agreement now owned or hereafter
acquired by Borrower granting the right to use any Intellectual Property or
other license of rights or interests now held or hereafter acquired by Borrower.
“Lien” means, with respect to any property, any security deed, mortgage, deed to
secure debt, deed of trust, lien, pledge, assignment, charge, security interest,
title retention agreement, negative pledge, levy, execution, seizure,
attachment, garnishment, or other encumbrance of any kind in respect of such
property, whether or not perfected.
“Loan Documents” means collectively, this Agreement, the Notes, the Collateral
Documents, and any and all other agreements, documents, or instruments
(including financing statements) entered into in connection with the
transactions contemplated by this Agreement (other than Secured Hedging
Agreements), together with all alterations, amendments, changes, extensions,
modifications, refinancings, refundings, renewals, replacements, restatements,
or supplements, of or to any of the foregoing.
“Loans” means all loans and advances made by Lenders to or for the benefit of
Borrower under this Agreement or under any of the Loan Documents, including the
Revolving Loans, any Swing Line Loan(s) and Letter of Credit Obligations.
“Maintenance Reserve Payments” means any payment (including any use fee or
utilization payment) that is based on the usage of an Engine or which is based
on, or in respect of which, the Lessor under a Lease may be obligated to
reimburse the Lessee under such Lease for specified maintenance activities with
respect to the Engine subject to such Lease.
“Major Currencies” means Dollars, Euro, Australian Dollars, British Pound,
Canadian Dollars, Japanese Yen and Swiss Francs and such other currencies that
are freely tradeable and convertible to Dollars as may be approved by
Administrative Agent in its reasonable discretion.
“Margin Value” means:
(i)    in the case of Eligible Engines, the value of the sum of (a) [***]%
multiplied by the aggregate Net Book Value of all Eligible Engines that have not
been Off-Lease for a period of greater than 180 days as of the date of
determination plus (b) [***]% multiplied by the aggregate Net Book Value of all
other Eligible Engines not described in clause (i)(a) of this definition;


32

--------------------------------------------------------------------------------





(ii)    in the case of Eligible Equipment (other than Eligible Corporate
Aircraft), the value of the sum of (a) [***]% multiplied by the aggregate Net
Book Value of all Eligible Equipment that have not been Off-Lease for a period
of greater than 180 days as of the date of determination plus (b) [***]%
multiplied by the aggregate Net Book Value of all other Eligible Equipment not
described in clause (ii)(a) of this definition;
(iii)    in the case of Eligible Saleable Assets, the value of [***]% multiplied
by the aggregate Net Book Value of all Eligible Saleable Assets;
(iv)    in the case of the Eligible Corporate Aircraft, the product of [***]%
multiplied by the Net Book Value of the Corporate Aircraft; and
(v)    in the case of the Eligible Specified Assets, the product of [***]%
multiplied by the sum of the Net Book Value of the Specified Real Properties and
the Specified Vessel.
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, assets, operations or condition (financial or otherwise) of Borrower,
(b) the ability of Borrower to pay or perform in accordance with the terms of
any of the Loan Documents taken as a whole, or (c) the rights and remedies of
any Credit Facility Lender under any of the Loan Documents.
“Maturity Date” means the earliest of (a) five years after the Closing Date
(June 7, 2024), (b) the date Credit Facility Lenders’ Commitments are terminated
and the Obligations (under the Loan Documents) are declared to be due and
payable pursuant to Section 9.2, or (c) the date of prepayment in full by
Borrower of the Obligations under the Loan Documents in accordance with the
provisions of Section 2.10.
“Maximum Amount” means $1,000,000,000.00, or such other increased or decreased
amount as provided for under Section 2.10 and 2.19 of this Agreement.
“Mortgage and Security Agreement” means that certain Mortgage and Security
Agreement dated as of November 18, 2009, as amended, modified or supplemented
from time to time, or each such other security instrument required by Applicable
Law, made by Borrower in favor of Security Agent, whereby Borrower granted to
Security Agent a security interest in the “Collateral” as defined therein, and
any Mortgage and Security Agreement in the form attached hereto as Exhibit E
that may be executed by any Wholly-Owned Subsidiary that has satisfied the
requirements of Section 6.13.2.
“Mortgaged Property” shall have the meaning set forth in Section 12.22.
“Negative Pledge” means a Contractual Obligation which contains a covenant
binding on Borrower or any of its Subsidiaries that prohibits Liens on any of
its Property, other than (a) any such covenant contained in a Contractual
Obligation granting or relating to a particular Lien


33

--------------------------------------------------------------------------------





which affects only the Property that is the subject of such Lien; (b) any such
covenant that does not apply to Liens securing the Obligations; and (c)
permitted junior Liens under Section 7.9.
“Negative Pledge Covenant” means, with respect to any Specified Asset to be
added to the Borrowing Base, a covenant by the Specified Asset Owner of such
Specified Asset stating the following: the Specified Asset Owner hereby
covenants and agrees that until all of the Obligations under the Loan Documents
have been paid in full, the Specified Asset Owner (1) shall not pledge, nor
permit to exist any Lien on, the Specified Asset, except (i) Liens securing the
Obligations, (ii) the Permitted Liens identified in clauses (a), (b), (c), (e),
(g), (h), (i), (j), (k), (l), (m) and (n) of the definition of “Permitted
Liens,” and (iii) Liens approved by Administrative Agent in its absolute
discretion; and (2) shall not enter into or permit to exist any agreement with
any Person, other than in connection with this Agreement or any other Loan
Document, which prohibits or limits the ability of the Specified Asset Owner to
create, incur, assume or suffer to exist any Lien upon or with respect to the
Specified Asset.
“Net Book Value” means, (a) with respect to an Engine or an item of Equipment,
the value calculated as the lesser of: (i) the book value of such Engine or item
of Equipment, including any associated maintenance right intangible assets, as
determined in accordance with GAAP as set forth on Borrower and its Subsidiaries
financial statements, which for the avoidance of doubt is inclusive of any net
investment in Lease receivable (finance or sales-type Lease) or note receivable
(failed sale-leaseback) recognized in place of such Engine or item of
Equipment’s net book value or (ii) such Engine’s Adjusted Base Value or item of
Equipment’s Equipment Market Value or Parts Market Value, as the case may be, in
each case reduced utilizing depreciation methods consistent with current
practice and GAAP, and (b) with respect to a Specified Asset, the value
calculated as the lesser of: (i) the book value of such Specified Asset
determined in accordance with GAAP as set forth on Borrower and its Subsidiaries
financial statements or (ii) such the Specified Asset Market Value for such
Specified Asset, in each case reduced utilizing depreciation methods consistent
with current practice and GAAP.
“Net Cash Proceeds” shall mean the aggregate Cash payments received by Borrower
net of (i) the ordinary and customary direct costs, fees and expense incurred in
connection with an applicable transaction or to prepare for such transaction, or
that are incidental to such transaction, such as legal, accounting and
investment banking fees, sales commissions, and other third party charges
related thereto, (ii) property Taxes, transfer Taxes and any other Taxes paid or
payable by Borrower in respect of such transaction, (iii) any portion of such
proceeds deposited in an escrow account (if any) pursuant to the documentation
relating to such transaction (provided that such amounts shall be treated as Net
Cash Proceeds upon their release from such escrow account to Borrower), (iv)
amounts required to be applied to the repayment of any Indebtedness secured by a
Lien that has priority over the Lien of Agent on the assets being disposed of or
transferred in such transaction and (v) any reserves taken in accordance with
GAAP for so long as such reserves are required by GAAP.
“Net Income” means, with respect to any fiscal period, the consolidated net
income (or loss) of Borrower and its Subsidiaries attributable to common
shareholders for that period (after Taxes), determined in accordance with GAAP,
consistently applied, provided that “Net Income”


34

--------------------------------------------------------------------------------





shall not take into account gains or losses resulting from changes in the fair
market value of derivative instruments (within the meaning of Statement of
Financial Accounting Standards No. 133).
“New Lender” shall have the meaning set forth in Section 2.19.1.
“Non-Consolidated Interest” means with respect to Borrower only as of the last
day of any fiscal period, the sum of all interest, fees, charges and related
expenses (in each case as such expenses are calculated according to GAAP) paid
or payable directly by Borrower on an unconsolidated basis (without taking into
account the Subsidiaries of Borrower) (without duplication) for that fiscal
period to a lender in connection with borrowed money (including net payment
obligations pursuant to Swap Contracts and any obligations for fees, charges and
related expenses payable to the issuer of any letter of credit) or the deferred
purchase price of assets that are considered “interest expense” under GAAP;
provided that “Non-Consolidated Interest” shall not include any gains or losses
resulting from changes in the fair market value of derivative instruments
(within the meaning of SFAS 133).
“Non-Defaulting Lender” means any Lender which is not a Defaulting Lender.
“Non-Recourse Debt” shall mean Indebtedness for which the remedy for nonpayment
or non-performance of any obligation or any default (other than for breach of
standard representations and warranties or misapplication of funds) in respect
thereof is limited to (i) specified collateral securing such indebtedness or
(ii) to the Special Purpose Financing Vehicle or Excluded Subsidiary obligated
thereunder or (iii) both (i) and (ii) and in respect of which the Borrower is
not subject to any personal liability.
“Note” means any note, including any Revolving Note or Swing Line Note, executed
and delivered by Borrower to any Credit Facility Lender under this Agreement,
and “Notes” means collectively all such notes executed and delivered by Borrower
to each Lender under this Agreement.
“Obligations” means (i) all loans, advances, debts, expenses reimbursements,
fees, liabilities and obligations, for the performance of covenants, tasks or
duties or for payment of monetary amounts (whether or not such performance is
then required or contingent, or amounts are liquidated or determinable) owing by
Borrower to any Lender, Swing Line Lender or Issuing Lender of any kind or
nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under or in connection with this Agreement or any of
the other Loan Documents, and all covenants and duties regarding such amounts,
and (ii) Secured Hedging Obligations. This term includes all principal, interest
(including interest which accrues after the commencement of any case or
proceeding in bankruptcy, or for the reorganization of Borrower), fees, Charges,
expenses, reasonable attorneys’ fees and any other sum chargeable to Borrower
under this Agreement, any of the other Loan Documents or any Secured Hedging
Agreement, and all principal and interest due in respect of the Loans; provided
that the “Obligations” shall exclude any Excluded Swap Obligations.
“OFAC” has the meaning specified in Section 5.26.2.


35

--------------------------------------------------------------------------------





“Off-Lease” means, with respect to an Engine or item of Equipment, at the time
of determination or for any specified period, not subject to a Lease (or, in
respect of an Engine or item of Equipment subject to a Head Lease, not subject
to a Lease with a sublessee).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Overadvance” means the amount by which the aggregate amount of the sum of all
Revolving Loans, Swing Line Loans and Letter of Credit Usage then outstanding
exceeds the Maximum Amount.
“Owner Trust” means an owner trust created under a Trust Agreement.
“Owner Trustee” means Wells Fargo Trust Company, N.A., U.S. Bank National
Association, Bank of Utah, or such other bank or trust company reasonably
satisfactory to the Administrative Agent and the Security Agent acting as
trustee under a Trust Agreement.
“Owner Trustee Guaranty” means each and collectively those certain Owner Trustee
Guaranties, in substantially the form attached hereto as Exhibit H with such
modifications thereto approved by the Administrative Agent in its reasonable
discretion, as amended, modified or supplemented from time to time, made by
Owner Trustee in favor of Security Agent, whereby Owner Trustee guaranties
performance of the Obligations under the Loan Documents.
“Owner Trustee Mortgage and Security Agreement” means, each and collectively,
those certain Owner Trustee Mortgage and Security Agreements, in substantially
the form attached hereto as Exhibit G with such modifications thereto approved
by the Administrative Agent in its reasonable discretion, as amended, modified
or supplemented from time to time, made by Borrower in favor of Security Agent,
whereby Owner Trustee grants to Security Agent a first priority security
interest in that certain Equipment or other collateral as defined therein.
“Partial Recourse Debt” shall mean Indebtedness of any Person a portion of which
(but in no event less than eighty-five (85%) percent of the principal amount
thereof) shall constitute Non-Recourse Debt.
“Participant” shall have the meaning set forth in Section 12.8.5.


36

--------------------------------------------------------------------------------





“Participant Register” shall have the meaning set forth in Section 12.8.5.
“Parts” means components of an aircraft or an Engine, any systems within an
aircraft or an Engine that have either been removed from an aircraft or an
Engine or have not yet been incorporated into an aircraft or an Engine and any
other fixed assets ancillary to the service of an aircraft or Engine.
“Parts Market Value” means, with respect to any Parts, the “current market
value” (as such term is defined by the International Society of Transport
Aircraft Trading (ISTAT)) as determined by the Appraiser. The current market
value shall take into consideration of, maintenance status of such assets,
current trading history and other methodologies as are consistent with the
methodologies utilized in current industry practices, but without taking into
account any existing maintenance reserves.
“Payment Date” means the last day of each LIBOR Loan Period for a LIBOR Loan.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Permitted Change in Control” means any transaction which, but for the
involvement of a Permitted Holder or an Affiliate of a Permitted Holder, would
otherwise be a Change in Control.
“Permitted Holder” means each of Charles F. Willis IV and Austin Willis, any
member of each of their respective immediate families, and each of their
respective trusts, family limited partnerships or heirs.
“Permitted Indebtedness” means, as applied to Borrower all Indebtedness other
than the Obligations hereunder, whether such other Indebtedness is secured or
unsecured, in an aggregate amount not to exceed at any one time $400,000,000.00,
provided that no more than $300,000,000.00 in the original aggregate principal
amount of such Indebtedness may have a stated maturity date prior to May __,
2024.
“Permitted Liens” means, as applied to any Property:
(a)    Liens securing Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA that would result in an Material Adverse Effect) or the
claims of materialmen, mechanics, carriers, repairmen, warehousemen, or
landlords or other like Liens, but which (1) are for amounts not yet due, or (2)
which are being contested in good faith by appropriate proceedings and for which
Borrower shall have set aside on its books adequate reserves with respect
thereto in accordance with GAAP, provided that such contested claims shall not
exceed an aggregate amount of $5,000,000.00;
(b)    Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, or similar legislation;
(c)    Liens constituting encumbrances in the nature of zoning restrictions,
easements, and rights of way or restrictions of record on use of real property
which do not


37

--------------------------------------------------------------------------------





materially detract from the value of such property or impair the use thereof in
the business of Borrower;
(d)     Liens of record set forth in Schedule 1.1;
(e)    Liens created under the Loan Documents;
(f)     the rights of any Lessee or sublessee under any Lease to utilize any
Collateral pursuant to the terms of a Lease, including, without limitation, any
purchase option or other rights of a Lessee under a finance lease;
(g)    Liens arising in connection with legal or equitable proceedings against
Borrower, which Borrower is contesting with diligence and good faith and which
Liens do not have a Material Adverse Effect;
(h)    liens in respect of personal property leases that do not affect any
assets included in the Borrowing Base, which, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Borrower so as to cause a Material Adverse Effect;
(i)    any Lien on any asset not included in the Borrowing Base to secure
Indebtedness permitted hereunder;
(j)    Liens securing Indebtedness that has since been repaid in full, which
filings Borrower cannot independently terminate;
(k)    Liens arising out of judgments that do not constitute an Event of Default
under this Agreement;
(l)    any Lien arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution in the ordinary course of business;
(m)    Liens securing Capital Lease Obligations on assets subject to such leases
provided that such Capital Lease Obligations are otherwise permitted under this
Agreement;
(n)    Liens arising from the following types of liabilities of a lessee or any
other operator of an Engine, item of Equipment or Specified Asset, so long as
such liabilities are either not yet due or are being contested in good faith by
appropriate proceedings that do not give rise to any reasonable likelihood of
the sale, forfeiture or other loss of such Engine, item of Equipment or
Specified Asset, title thereto or Security Agent’s security interest therein or
of criminal or unindemnified civil liability on the part of the Borrower, any
Lender or any Agent and with respect to which the lessee maintains adequate
reserves (in the reasonable judgment of the Borrower): (A) fees or charges of
any airport, air or maritime navigation authority, (B) judgments that do not
constitute an Event of Default under this Agreement, or (C) salvage or other
rights of insurers;


38

--------------------------------------------------------------------------------





(o)    Liens on assets not included in the Borrowing Base evidenced by UCC
financing statements which are expressly permitted under the terms of the Loan
Documents; and
(p)    Liens on assets which are not Collateral securing Permitted Indebtedness.
“Permitted Preferred Stock” means (a) up to $100,000,000.00 of preferred Stock
of Borrower issued from time to time during the term of this Agreement which
shall not be mandatorily redeemable earlier than two (2) years after the
Maturity Date and (b) preferred Stock of Borrower issued prior to the Closing
Date as disclosed on Schedule 5.22.
“Person” means any individual or entity, including a trustee, sole
proprietorship, partnership, limited partnership, limited liability partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, entity or
government (whether Federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Placard” shall have the meaning set forth in Section 6.17.
“Plan” means, with respect to Borrower or any of its Affiliates, at any time, an
employee benefit plan, as defined in Section 3(3) of ERISA, which Borrower or
any of its Affiliates maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.
“Pro Rata Share” means, with respect to each Lender, the percentage of the
Revolving Commitment set forth opposite the name of that Lender on Schedule A,
as such percentage may be increased or decreased pursuant to a Commitment
Assignment and Acceptance executed in accordance with Section 12.8.
“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include: (a) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to Borrower from time to time with respect to any
Collateral; (b) any and all payments (in any form whatsoever) made or due and
payable to Borrower from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of Governmental Authority); (c) any claim of Borrower against third parties for
past, present or future infringement or dilution of any Intellectual Property or
for injury to the goodwill associated with any Intellectual Property; (d) any
recoveries by Borrower against third parties with respect to any litigation or
dispute concerning any Collateral; and (e) any and all other amounts from time
to time paid or payable under or in connection with any Collateral, upon
disposition or otherwise.
“Property” means any real property, personal property, or Intellectual Property
owned, leased or operated by the Borrower, any Owner Trustee, or any Subsidiary
of the Borrower.
“Prospective International Interest” shall have the meaning given to such term
in the Cape Town Convention.


39

--------------------------------------------------------------------------------





“PTE” means, solely for the purposes of Section 12.21, a prohibited transaction
class exemption issued by the U.S. Department of Labor, as any such exemption
may be amended from time to time.
“Recipient” means (a) Administrative Agent, (b) Security Agent, and (c) any
Credit Facility Lender, as applicable.
“Reference Rate” means the variable per annum rate of interest most recently
announced by Administrative Agent at its corporate headquarters as the “MUFG
Bank, Ltd. Reference Rate,” with the understanding that the “MUFG Bank, Ltd.
Reference Rate” is one of Administrative Agent’s index rates and merely serves
as a basis upon which effective rates of interest are calculated for loans
making reference thereto and may not be the lowest or best rate at which
Administrative Agent calculates interest or extends credit. The Reference Rate
shall be adjusted on the last Business Day of the calendar month of any change
in the “MUFG Bank, Ltd. Reference Rate.” The Reference Rate, as adjusted, shall
constitute the Reference Rate on the date when such adjustment is made and shall
continue as the applicable Reference Rate until further adjustment.
“Registerable Asset” means any Eligible Engine or Eligible Equipment with
respect to which ownership thereof, a contract of sale in respect of, a lease
of, and/or a security interest therein may be filed with the FAA or registered
on the International Registry.
“Release” means, as to Borrower or a Subsidiary that delivers to Administrative
Agent a Subsidiary Guaranty, any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous Materials in the indoor or outdoor environment by such
Person, including the movement of Hazardous Materials through or in the air,
soil, surface water, ground water or property.
“Request for Letter of Credit” means a notice from an Authorized Signatory of
Borrower to Administrative Agent with respect to any issuance or amendment
(including any increase or extension) of a Letter of Credit specifying: (i) the
proposed date of issuance or amendment of a Letter of Credit (which will be a
Business Day); (ii) the identity of Issuing Lender with respect to such Letter
of Credit; (iii) the expiry date of such Letter of Credit; (iv) the stated
amount thereof, (v) the name and address of the beneficiary thereof; (vi) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(vii) the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder; (viii) whether it is a standby or commercial
Letter of Credit; (ix) with respect to an amendment, the Letter of Credit to be
amended; and (x) such other matters as Issuing Lender may require.
“Requisite Lenders” means (a) all Non-Defaulting Lenders, with respect to those
decisions requiring unanimous consent of all Lenders as set forth in Section
12.16 and (b) those Non-Defaulting Lenders holding Notes evidencing in the
aggregate 50.1% or more of the aggregate Indebtedness then evidenced by the
Notes held by Non-Defaulting Lenders, with respect to all other decisions
required of the Lenders hereunder; provided that any Defaulting Lender or
Indebtedness under Notes held by such Defaulting Lender shall not be included
under the foregoing items (a) and (b) or have voting, waiver or consent rights
with respect to any decision.


40

--------------------------------------------------------------------------------





“Revolving Commitment” means, subject to Sections 2.10 and 2.19,
$1,000,000,000.00. The respective Pro Rata Shares of the Lenders with respect to
the Revolving Commitment are set forth in Schedule A.
“Revolving Facility Usage” means, as of any date of determination, the sum of
(a) aggregate principal amount of funded Indebtedness then outstanding under the
Revolving Loans and Swing Line Loans plus (b) the Letter of Credit Usage.
“Revolving Loan” means a loan(s) made by the Lenders to Borrower pursuant to
Section 2.1.
“Revolving Note” means each revolving note executed and delivered by Borrower to
each Lender in accordance with its Pro Rata Share of the Revolving Commitment,
dated as of the Closing Date, in the original aggregate principal amount of the
Revolving Commitment, together with any other notes executed and delivered by
Borrower to any Lender evidencing at any time any portion of the Loans.
“Sanctions” shall have the meaning set forth in Section 5.26.2.
“Schedule of Documents” means the schedule, including all appendices, exhibits
or schedules thereto, listing certain documents and information to be delivered
in connection with this Agreement and the other Loan Documents and the
transactions contemplated hereunder and thereunder, substantially in the form of
Schedule 4.1.
“SEC” means the United States Securities Exchange Commission.
“Secured Hedging Agreement” means any Swap Contract permitted under
Section 7.10.6 that is entered into by and between Borrower and any Swap Lender.
“Secured Hedging Obligations” means, with respect to Borrower, all obligations
arising from time to time under Secured Hedging Agreements entered into from
time to time between Borrower and a Swap Lender; provided that if such Swap
Lender ceases to be a Lender hereunder or an Affiliate of a Lender hereunder,
Secured Hedging Obligations shall only include such obligations to the extent
arising from transactions entered into at the time such Swap Lender was a Lender
hereunder or an Affiliate of a Lender hereunder pursuant to any Swap Contract;
and provided further that such Swap Lender under such Swap Contract has provided
written notice of such liabilities to Administrative Agent in accordance with
Section 2.13.
“Security Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Security Agent under any of
the Loan Documents, or any successor Security Agent.
“Security Agreement” means that certain Security Agreement dated as of November
18, 2009, as amended, modified or supplemented from time to time, made by
Borrower in favor of Security Agent.


41

--------------------------------------------------------------------------------





“Security Deposit” means any cash deposits and other collateral provided by, or
on behalf of, a Lessee to secure the obligations of such Lessee under a Lease.
“Security Election” means the election made, at any time, by Administrative
Agent in its sole discretion to require with respect to a Specified Asset the
satisfaction of the criteria applicable to such Specified Asset and described in
and in accordance with the terms of clause (b) of the definition of “Eligible
Specified Asset.”
“Special Eurodollar Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable authority charged with the interpretation
or administration thereof, or compliance by Lender or its LIBOR lending office
with any request or directive (whether or not having the force of Law) of any
such Governmental Authority, central bank or comparable authority.
“Special Purpose Financing Vehicle” means a bankruptcy remote Subsidiary or
Affiliate (including, without limitation, any Subsidiary of such Person, WEST
and the WEST Subsidiaries) of Borrower or other Person owned by or at the
request of Borrower (excluding any Owner Trustee which shall have executed and
delivered an Owner Trustee Mortgage and Security Agreement) for the sole purpose
of holding and/or assigning Engines or Equipment received directly or indirectly
from Borrower or any of its Subsidiaries and issuing notes or other Indebtedness
which are secured by such Engines or Equipment or other securities representing
interests in such Engines or Equipment, and which Subsidiary or Affiliate or
other Person is prohibited by its articles of incorporation or (if it is not a
corporation) other organizational documents from engaging in any other business;
provided that any Indebtedness of such Special Purpose Financing Vehicle shall
be Non-Recourse Debt.
“Specified Asset Collateral Documents” means, individually and collectively, the
Specified Real Property Collateral Documents and the Specified Vessel Collateral
Documents.
“Specified Asset Lien Search Report” means a lien search report or other
abstract of title that is issued by the applicable Government Authority or other
Person, as applicable, describing the Liens of records with respect to a
Specified Asset, and is customarily relied on by lenders in extending credit
secured by Liens against such Specified Asset (e.g., a title report for real
estate).
“Specified Asset Market Value” means, with respect to a Specified Asset, an
amount as determined by the Appraiser to be the amount that would be obtained in
an arm’s length cash transaction between willing, able and knowledgeable
parties, acting prudently, with an absence of duress and with a reasonable time
period available for marketing, adjusted to account for the maintenance status
of such item of Specified Asset, but without taking into account any existing
maintenance reserves, any value attributed to Lease payments, if any, or any
security deposits under the related Lease, if any.
“Specified Asset Owner” means (i) Borrower or (ii) its Subsidiary, in each case
as the owner of the relevant Specified Asset.


42

--------------------------------------------------------------------------------





“Specified Assets” means the Specified Real Properties and Specified Vessel.
“Specified Real Properties” means the land and improvements thereon located in
Coconut Creek, Florida and owned by Coconut Creek Aviation Assets LLC, a
Delaware limited liability company, and in Bridgend, Wales, UK and owned by
Willis Asset Management Limited, a private limited company organized under the
laws of England and Wales.
“Specified Real Property Collateral Documents” means the Collateral Documents
that Administrative Agent and Security Agent require in connection with a
Security Election with respect to the Specified Real Properties, including, but
not limited to, a first Lien deed of trust or mortgage encumbering the Specified
Real Properties, environmental indemnity, all-asset security agreement,
assignment of contracts and leases, lender’s policy of title insurance, and such
other documents as may reasonably be required, in each case in form and
substance reasonably satisfactory to the Agents.
“Specified Vessel” means that certain 2010 Holland Jachtbouw Motor Yacht, with
MTU model [***] Engine and two Novurania tenders, owned by Willis Lease Marine
LLC, a Cayman Islands limited liability company.
“Specified Vessel Collateral Documents” means the Collateral Documents that
Administrative Agent and Security Agent require in connection with a Security
Election with respect to the Specified Vessel, including, but not limited to, a
first Lien preferred ship mortgage encumbering the Specified Vessel, all-asset
security agreement, assignment of contracts and leases, lender’s mortgage or
ship mortgage title policy, and such other documents as may reasonably be
required, in each case in form and substance reasonably satisfactory to the
Agents.
“Stage III” means, with respect to any aircraft or engine, any aircraft or
engine which, at the time of its manufacture, was compliant with the noise
regulations set forth in FAR Part 36.
“Stock” means all certificated and uncertificated shares, options, warrants,
general or limited partnership interests, participation or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock, or any other “equity security” (as such term is
defined in Rule 3a11‑1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
“Stock Pledge Agreement” means collectively, and each individually, (i) that
certain Stock Pledge Agreement dated as of November 18, 2009, as amended,
modified or supplemented from time to time, made by Borrower in favor of
Security Agent, whereby Borrower pledged to Security Agent sixty-five percent
(65%) of the issued and outstanding shares of capital stock of WLFC (Ireland)
Limited, (ii) that certain Share Mortgage and Security Agreement dated as of
June 28, 2011, as amended, modified or supplemented from time to time, made by
Borrower in favor of Security Agent, whereby Borrower pledged to Security Agent
fifty percent (50%) of the issued and outstanding shares of share capital of
WMES, (iii) the Membership Interest Pledge Agreement dated as of September 28,
2012, as amended, modified or supplemented from time to time, made by Borrower
in favor of Security Agent, whereby Borrower pledged to Security Agent all of
its


43

--------------------------------------------------------------------------------





membership interests in WEST Engine Funding LLC, (iv) the Stock Pledge Agreement
dated as of November 5, 2013, as amended, modified or supplemented from time to
time, made by Borrower in favor of Security Agent, whereby Borrower pledged to
Security Agent all of the outstanding shares of share capital of Willis
Aeronautical Services, Inc., and (v) that certain Stock Pledge Agreement dated
as of April 20, 2016, as amended, modified or supplemented from time to time,
provided by Borrower in favor of Security Agent whereby Borrower pledged to
Security Agent sixty five percent (65%) of the issued and outstanding shares of
Willis Lease (China) Limited.
“Stock Power” means collectively, and each individually, those certain Stock
Powers executed by Borrower in favor of Security Agent in connection with each
Stock Pledge Agreement.
“Subordinated Obligation” means any Indebtedness of Borrower that (a) does not
have any scheduled principal payment, mandatory principal prepayment or sinking
fund payment due prior to the date that is one year after the Maturity Date, (b)
is not secured by any Lien on any Property of Borrower or any of its
Subsidiaries, (c) is not guaranteed by any Subsidiary of Borrower, (d) is
subordinated by its terms in right of payment to the Obligations pursuant to
provisions acceptable to Agents and the Requisite Lenders, (e) is subject to
such financial and other covenants and events of defaults as may be acceptable
to Agents and the Requisite Lenders, and (f) is subject to customary interest
blockage and delayed acceleration provisions as may be acceptable to Agents and
Credit Facility Lenders.
“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company or partnership (whether or
not, in any case, characterized as such or as a “joint venture”), trust or other
legal entity, whether now existing or hereafter organized or acquired: (a) in
the case of a corporation or limited liability company, of which a majority of
the securities having ordinary voting power for the election of directors or
other governing body (other than securities having such power only by reason of
the happening of a contingency) are at the time beneficially owned by such
Person and/or one or more Subsidiaries of such Person, or (b) in the case of a
partnership or other ownership interests, of which (i) a majority of the
partnership or other ownership interests are at the time beneficially owned by
such Person and/or one or more of its Subsidiaries or (ii) a Subsidiary is the
general partner. Notwithstanding the foregoing, the Excluded Subsidiaries shall
only be considered Subsidiaries hereunder with respect to Section 6.14 and the
definitions related thereto. In addition, any Excluded Subsidiary shall be
considered a Subsidiary for all purposes hereunder when it complies with the
requirements of Section 6.13.2.
“Subsidiary Guaranty” means, collectively and each individually, those certain
Subsidiary Guaranties dated as of November 18, 2009 or thereafter, as amended,
modified or supplemented from time to time, made by each Subsidiary (including a
Specified Asset Owner upon including its Specified Asset in the Borrowing Base,
but excluding the Excluded Subsidiaries) in favor of Security Agent, whereby
such Subsidiary guaranties performance of the Obligations under the Loan
Documents.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar


44

--------------------------------------------------------------------------------





transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Lender” means any Person that is a Lender hereunder (or an Affiliate of a
Lender hereunder) at the time it enters into a Swap Contract, in its capacity as
a party to such a Swap Contract, whether or not such Person subsequently ceases
to be a Lender hereunder (or an Affiliate of a Lender hereunder).
“Swap Obligation” means, with respect to Borrower, Subsidiary or any guarantor,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Agent, a Lender or any
Affiliate of either of them).
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans in an aggregate maximum principal amount at any one time
outstanding equal to the Swing Line Sublimit or such lesser amount as shall be
agreed to by the Swing Line Lender and Borrower pursuant to Section 2.2 of this
Agreement.
“Swing Line Lender” means MUFG Bank, Ltd., in its capacity as the provider of
the Swing Line Commitment hereunder, or any successor Swing Line Lender.
“Swing Line Loans” means loans made by the Swing Line Lender to Borrower
pursuant to Section 2.2.
“Swing Line Note” means the swing line note executed and delivered by Borrower
to Swing Line Lender, dated as of the Closing Date, in the original aggregate
principal amount of the Swing Line Commitment, together with any other notes
executed and delivered by Borrower to any Lender evidencing at any time any
portion of the Swing Line Loans.
“Swing Line Sublimit” means an amount equal to Fifty Million and 00/100 Dollars
($50,000,000.00). The Swing Line Sublimit is a part of, but is not in addition
to, the Revolving Commitment.


45

--------------------------------------------------------------------------------





“Swiss Francs” means the lawful currency of Switzerland.
“Syndication Agent” means that party mentioned in the introductory paragraph
hereof, when such party is acting in its capacity as Syndication Agent under any
of the Loan Documents, or any successor Syndication Agent.
“Tangible Net Worth” means on any date of determination, the following with
respect to Borrower and its Subsidiaries on a consolidated basis: (a) the sum of
the total assets less the total liabilities minus (b) intangibles (excluding (i)
gains and losses from fair value of derivatives charges whether or not included
in other comprehensive income or net income on such date, all as determined in
accordance with GAAP, consistently applied and (ii) any intangibles arising
under clause (h) of the definition of EBITDA). Notwithstanding the foregoing, to
the extent constituting a liability on Borrower’s balance sheet as determined in
accordance with GAAP, consistently applied, the Permitted Preferred Stock shall
be excluded as a liability in the calculation of Tangible Net Worth.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means the date on which the Loans and all other Obligations
under this Agreement and the other Loan Documents are indefeasibly paid in full,
and Borrower shall have no further right to borrow any moneys or obtain other
credit extensions or financial accommodations under this Agreement.
“Three Primary Lessees” means the three Lessees under Leases which, at the time
of determination, have leased (whether under one or more Leases) the highest
percentages of the Engines and Equipment described in clause (y)(ii)(E) of the
definition of Borrowing Base, based on Net Book Value, of all Eligible Engines
and Eligible Equipment.
“Total Debt” means all Indebtedness of Borrower and its consolidated
Subsidiaries, including, without limitation, Partial Recourse Debt and
Subordinated Obligations but excluding Non-Recourse Debt.
“Transactional User Entity” is defined in the Regulations for the International
Registry.
“Trust Agreement” means, each and collectively, those certain Trust Agreements
entered into prior to the date hereof and any Trust Agreements entered into
after the date hereof, each of which Trust Agreements shall be substantially in
the form attached hereto as Exhibit K with such modifications thereto approved
by the Administrative Agent in its reasonable discretion, by and between Owner
Trustee, as owner trustee, and Borrower or a Wholly-Owned Subsidiary, as the
sole beneficiary, as each such Trust Agreement is amended, supplemented or
otherwise modified from time to time, whereby the parties agreed, among other
things, that Owner Trustee shall act as trustee with respect to the “Equipment”
and “Lease Agreement” as defined therein and by and between Owner Trustee, as
owner trustee, and Borrower or a Wholly-Owned Subsidiary, as the sole


46

--------------------------------------------------------------------------------





beneficiary, as each Trust Agreement is amended, supplemented or otherwise
modified from time to time, whereby the parties agreed, among other things, that
Owner Trustee shall act as trustee with respect to the “Equipment” and “Lease
Agreement” as defined therein.
“Turboprop Engine” means a gas turbine engine used in aircraft with at least 550
rated shaft horsepower.
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Delaware; provided that in the event by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of Security Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Delaware, the term “UCC” means the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of definitions related to such provisions.
“Unused Line Fee” means that fee set forth in Section 2.6.1.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“WEST” means (i) WEST II, (ii) WEST III, or (iii) WEST IV, in each case in its
capacity as the issuer of the indebtedness referenced under either clauses (i),
(ii) or (iii) of the definition of “WEST Funding Facility.”
“WEST II” means Willis Engine Securitization Trust II, a Delaware statutory
trust which is a Wholly-Owned Subsidiary of Borrower.
“WEST III” means, Willis Engine Structured Trust III, a Delaware statutory trust
which is a Wholly-Owned Subsidiary of Borrower.
“WEST IV” means, Willis Engine Structured Trust IV, a Delaware statutory trust
which is a Wholly-Owned Subsidiary of Borrower.
“WEST Administrative Agency Agreement” means (i) that certain Administrative
Agency Agreement dated September 17, 2012 among WEST II, Borrower, Deutsche Bank
Trust Company Americas and the entities listed on Appendix A thereto, (ii) that
certain Administrative Agency Agreement dated August 4, 2017 among WEST III,
Borrower, Deutsche Bank Trust Company Americas and each Managed Group Member as
defined therein and made a party thereto, (iii) that certain Administrative
Agency Agreement dated August 22, 2018 among WEST IV, Borrower, Deutsche Bank
Trust Company Americas and each Managed Group Member as defined therein and made
a party thereto, as amended, waived, restated, supplemented or otherwise
modified from time to time; and (iv) such similar agreement(s) entered into with
respect to Future WEST ABS Non-Recourse Indebtedness.
“WEST Funding Facility” means (i) the transactions contemplated by that certain
Indenture dated as of September 14, 2012, by and between WEST II, Deutsche Bank
Trust Company


47

--------------------------------------------------------------------------------





Americas, as the operating bank and trustee, Borrower, as the administrative
agent and Crédit Agricole Corporate and Investment Bank, as the initial
liquidity facility provider, as amended, waived, restated, supplemented, or
otherwise modified from time to time, (ii) the transactions contemplated by that
certain Indenture dated as of August 4, 2017, by and between WEST III, Deutsche
Bank Trust Company Americas, as the operating bank and trustee, Borrower, as the
administrative agent and BNP Paribas, acting through its New York branch, as the
Initial Liquidity Facility Provider, as amended, waived, restated, supplemented,
or otherwise modified from time to time, (iii) the transactions contemplated by
that certain Indenture dated as of August 22, 2018, by and between WEST IV,
Deutsche Bank Trust Company Americas, as the operating bank and trustee,
Borrower, as the administrative agent and Bank of America, N.A., as the initial
liquidity facility provider, as amended, waived, restated, supplemented, or
otherwise modified from time to time, and (iv) such similar agreement(s) entered
into with respect to Future WEST ABS Non-Recourse Indebtedness.
“WEST Owner Trusts” means the owner trusts in which WEST or a WEST Subsidiary
holds 100% of the beneficial interest.
“WEST Servicing Agreement” means (i) that certain Servicing Agreement dated as
of September 17, 2012, by and among Borrower, as servicer and administrative
agent, WEST II, and the entities listed on Appendix A to the Servicing
Agreement, as amended, waived, restated, supplemented, or otherwise modified
from time to time, (ii) that certain Servicing Agreement dated as of August 4,
2017, by and among Borrower, as servicer and administrative agent, WEST III, and
each member of the Serviced Group as defined therein and made a party thereto,
as amended, waived, restated, supplemented, or otherwise modified from time to
time, (iii) that certain Servicing Agreement dated as of August 22, 2018, by and
among Borrower, as servicer and administrative agent, WEST IV, and each member
of the Serviced Group as defined therein and made a party thereto, as amended,
waived, restated, supplemented, or otherwise modified from time to time; or
(iv) such similar agreement entered into with respect to Future WEST ABS
Non-Recourse Indebtedness.
“WEST Subsidiaries” means collectively, each legal entity owned by WEST or in
respect of which WEST or a Subsidiary of WEST holds 100% of the beneficial
interest, including the WEST Owner Trusts.
“Wholly-Owned Subsidiary” means a Subsidiary of Borrower, 100% of the capital
stock or other equity interest of which is owned, directly or indirectly, by
Borrower, except for director’s qualifying shares required by Applicable Laws.
“Willis Lease (China) Limited” means Willis Lease (China) Limited, a limited
liability company formed under the laws of the People’s Republic of China.
“Willis Lease (China) Limited Financing Facility” means one or more financing
arrangements entered into by Willis Lease (China) Limited in an amount not to
exceed One Hundred Million and 00/100 Dollars ($100,000,000.00) for general
corporate purposes, including financing spare aircraft engines and equipment.


48

--------------------------------------------------------------------------------





“WMES” means Willis Mitsui & Co Engine Support Limited.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited Financial Statements, except
as otherwise specifically prescribed herein and without giving effect to any
change in GAAP which would require the Borrower to “mark-for-market” its
obligations under Swap Contracts (unless (i) Borrower and the Requisite Lenders
agree to give effect to such changes or (ii) Borrower has recognized a gain or
loss as a result of such Swap Contract). Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including changes
before or after the date of this Agreement as a result of FASB ASC 842) required
by the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC would affect the computation of
any financial ratio or compliance with any requirement set forth in any Loan
Document, and either Borrower or the Requisite Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement so as to reflect equitably such change to GAAP
with the desired result that the criteria for evaluating the Borrower’s
financial condition after such change to GAAP shall preserve the original intent
of the criteria used before such change in GAAP (subject to the approval of the
Requisite Lenders); provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein. For the avoidance of doubt, the accounting for leases in accordance
with GAAP, after taking into consideration such accounting change, as reflected
in the audited Financial Statements shall not affect the computation of any
financial ratio or compliance with any requirement set forth in any Loan
Document unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes.
1.3    UCC. Any term used in this Agreement or in any financing statement filed
in connection herewith which is defined in the UCC and not otherwise defined in
this Agreement or in any other Loan Document shall have the meaning given such
term in the UCC.
1.4    Construction. For purposes of this Agreement and the other Loan
Documents, the following rules of construction shall apply, unless specifically
indicated to the contrary: (a) wherever


49

--------------------------------------------------------------------------------





from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter; (b) the term “or” is not exclusive; (c) the term “including” (or
any form thereof) shall not be limiting or exclusive; (d) all references to
statutes and related regulations shall include any amendments thereof and any
successor statutes and regulations; (e) the words “herein,” “hereof” and
“hereunder” or other words of similar import refer to this Agreement as a whole,
including the exhibits and schedules hereto, as the same may from time to time
be amended, modified or supplemented, and not to any particular section,
subsection or clause contained in this Agreement; (f) all references in this
Agreement or in the schedules to this Agreement to sections, schedules,
disclosure schedules, exhibits, and attachments shall refer to the corresponding
sections, schedules, disclosure schedules, exhibits, and attachments of or to
this Agreement; and (g) all references to any instruments or agreements,
including references to any of the Loan Documents, shall include any and all
modifications or amendments thereto and any and all extensions or renewals
thereof. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person.
1.5    USA Patriot Act Notice. Each Lender is subject to the USA Patriot Act and
hereby notifies Borrower that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as amended
and supplemented from time to time, the “Patriot Act”), each Lender is required
to obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow each Lender to identify Borrower in accordance with the Patriot Act.
1.6    Rounding. Except as expressly otherwise provided herein, any financial
ratios required to be maintained by Borrower pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.7    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the amount of such
Letter of Credit available to be drawn at such time; provided that with respect
to any Letter of Credit that, by its terms or the terms of any Letter of Credit
Document related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time. For clarity, the calculation of the amount of such Letter of Credit shall
take into account any reduction on account of (a) any permanent reduction of
such Letter of Credit or (b) any amount that is drawn, reimbursed and no longer
available under such Letter of Credit.


50

--------------------------------------------------------------------------------





1.8    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.9    Paid in Full. Any reference in this Agreement or in any other Loan
Document to satisfaction, payment or repayment “in full” with respect to the
Obligations shall mean (a) the payment or repayment in full in Cash of all of
the principal of and interest on or other liabilities (including any premium
applicable to the repayment thereof, if any) relating to each Loan, and all fees
and all other expenses or amounts payable under any Loan Document, (b) in the
case of contingent Letter of Credit Obligations, Cash Collateralizing the
applicable Letters of Credit in accordance with the terms hereof, (c) the
payment or repayment in full in Cash of all other outstanding Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Secured Hedging Agreements provided by Swap Lenders) other
than (i) unasserted contingent indemnification and expense reimbursement
obligations and (ii) any Secured Hedging Obligations that, at such time, are
allowed by the applicable Swap Lender to remain outstanding without being
required to be repaid, and (d) the termination of all of the Commitments of the
Credit Facility Lenders.
1.10    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.
2.    REVOLVING COMMITMENT
2.1    Revolving Loans. Subject to the terms and conditions of this Agreement,
Lenders severally shall, pro rata according to that Lender’s Pro Rata Share of
the Revolving Commitment, extend Revolving Loans to Borrower from time to time
until the Maturity Date. Subject to Section 2.8.2, the aggregate amount of Loans
outstanding shall not exceed at any time the Borrowing Availability. Prior to
the Maturity Date, Borrower may repay at any time any outstanding Loans and any
amounts so repaid may be reborrowed, up to Borrowing Availability. Loans shall
be evidenced by and repayable in accordance with the terms of the Revolving Note
and this Agreement.
2.1.1    Choice of Interest Rate. Any Revolving Loan shall, at the option of
Borrower, be made either as a Base Rate Loan or as a LIBOR Loan; provided that
if a Default or Event of Default has occurred and is continuing, all Loans shall
be made as Base Rate Loans. If Borrower fails to give notice to Administrative
Agent specifying whether any LIBOR Loan is to be repaid or reborrowed on a
Payment Date, such LIBOR Loan shall be repaid and then reborrowed as a Base Rate
Loan on the Payment Date. Each request for a Revolving Loan shall, among other
things, specify (1) the date of the proposed Revolving Loan, which shall be a
Business Day, (2) the amount of the Revolving Loan, (3) whether it is to be a
Base Rate Loan or a LIBOR Loan, and (4) the LIBOR Loan Period, if applicable.


51

--------------------------------------------------------------------------------





2.1.2    Request for Base Rate Loans. Except as otherwise specified herein,
Borrower shall give to Administrative Agent, irrevocable notice of a request for
each Loan pursuant to a written Borrowing Notice, appropriately completed and
signed by an appropriate Authorized Signatory of Borrower, or by telephone (if
promptly confirmed by delivery to Administrative Agent of a written Borrowing
Notice, consistent with such telephonic notice) not later than 2:00 p.m. at
least one (1) Business Day prior to the proposed Base Rate Loan. Any notice in
connection with a requested Revolving Loan under this Agreement that is received
by Administrative Agent after 2:00 p.m. on any Business Day, or at any time on a
day that is not a Business Day, shall be deemed received by Administrative Agent
on the next Business Day.
2.1.3    Request for LIBOR Loans.
(a)    Borrower shall give to Administrative Agent irrevocable notice of a
request for a LIBOR Loan pursuant to a written Borrowing Notice, appropriately
completed and signed by an appropriate Authorized Signatory of Borrower, or by
telephone (if promptly confirmed by delivery to Administrative Agent of a
written Borrowing Notice, consistent with such telephonic notice) not later than
2:00 p.m. at least three (3) Business Days prior to the date of the proposed
LIBOR Loan. Administrative Agent shall determine the applicable LIBOR Basis as
of the Business Day prior to the date of the requested LIBOR Loan. Each
determination by Administrative Agent of a LIBOR Basis shall, absent manifest
error, be deemed final, binding and conclusive upon Borrower. The LIBOR Loan
Period for each LIBOR Loan shall be fixed at one (1), two (2), three (3) or six
(6) months.
(b)    (i) Each LIBOR Loan shall be in a principal amount of not less than Five
Million and 00/100 Dollars ($5,000,000.00) and in an integral multiple of
$100,000, (ii) at no time shall there be more than ten (10) tranches of LIBOR
Loans outstanding, and (iii) subject to Section 2.8.2, the total aggregate
principal amount of all LIBOR Loans outstanding at any one time shall not exceed
Borrowing Availability.
(c)    Not later than 2:00 p.m. at least three (3) Business Days prior to each
Payment Date for a LIBOR Loan, Borrower shall give irrevocable written notice to
Lender specifying whether all or a portion of such LIBOR Loan outstanding on the
Payment Date (i) is to be repaid and then reborrowed in whole or in part as a
new LIBOR Loan, in which case such notice shall also specify the LIBOR Loan
Period that Borrower shall have selected for such new LIBOR Loan; (provided that
in the case of any such reborrowing as a new LIBOR Loan, if a Default or Event
of Default has occurred and is continuing, Borrower shall not have the option to
repay and then reborrow such LIBOR Loan as a new LIBOR Loan, but instead shall
only be able to convert such LIBOR Loan to a Base Rate Loan), (ii) is to be
repaid and then reborrowed in whole or in part as a Base Rate Loan, or (iii) is
to be repaid and not reborrowed; provided that any such reborrowings described
in clauses (i) and (ii) above shall be in a principal amount of not less than
$5,000,000.00 and in an integral multiple of $100,000. Upon such Payment Date
such LIBOR Loan will, subject to the provisions of this Agreement, be so repaid
and, as applicable, reborrowed.
2.1.4    Request and Disbursement. Administrative Agent shall, upon the
reasonable request of Borrower from time to time, provide to Borrower such
information with regard to the LIBOR Basis as Borrower may request. Promptly
following receipt of a request for a Loan,


52

--------------------------------------------------------------------------------





Administrative Agent shall notify each Lender by telephone or telecopier or
electronic mail (and if by telephone, promptly confirmed by telecopier or
electronic mail) of the date and type of Loan, the applicable LIBOR Loan Period,
and that Lender’s Pro Rata Share of the Loan. Not later than 1:00 p.m. on the
date specified for any Loan (which must be a Business Day), each Lender shall
make its Pro Rata Share of the Loan in immediately available funds available to
Administrative Agent at Administrative Agent’s office. Prior to 2:00 p.m. on the
date of a Revolving Loan, Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Section 2.2, disburse the amount of
the requested Revolving Loan by deposit into the account specified in the
Borrowing Notice or by wire transfer pursuant to Borrower’s written
instructions.
2.2    Swing Line Loans.
2.2.1    Swing Line Commitment. The Swing Line Lender shall from time to time
from the Closing Date through the day prior to the Maturity Date make loans to
Borrower in such amounts as Borrower may request, up to an aggregate maximum
amount of the Swing Line Commitment (each, a “Swing Line Loan”), provided that
(a) if after giving effect to such Swing Line Loan, (i) the Revolving Facility
Usage does not exceed the Borrowing Availability at such time, (ii) the
aggregate outstanding amount of the Revolving Loans of any Lender, plus such
Lender’s Pro Rata Share of the outstanding amount of all Letter of Credit
Obligations, plus such Lender’s Pro Rata Share of the outstanding amount of all
Swing Line Loans shall not exceed such Lender’s Revolving Commitment; (b)
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan; and (c) without the consent of all of the Lenders,
no Swing Line Loan may be made during the continuation of an Event of Default,
provided written notice of such Event of Default shall have been provided to
Swing Line Lender by Administrative Agent sufficiently in advance of the making
of such Swing Line Loan.
2.2.2    Request for Swing Line Loan. Borrower may borrow, repay and reborrow
under the Swing Line Commitment, subject to the remaining availability under the
Swing Line Commitment and subject to availability under the Revolving
Commitment, by making an irrevocable request to Administrative Agent not later
than 2:00 p.m. on the Business Day of the requested borrowing. Each such request
shall be made pursuant to a written Borrowing Notice, appropriately completed
and signed by an appropriate Authorized Signatory of Borrower, or by telephone
(if promptly confirmed by delivery to Administrative Agent of a written
Borrowing Notice, consistent with such telephonic notice). Promptly after
receipt of such a request for borrowing, Administrative Agent shall provide
telephonic verification to the Swing Line Lender that, after giving effect to
such request, availability under the Swing Line Commitment and the Revolving
Commitment will exist (and such verification shall be promptly confirmed in
writing by telecopier or electronic mail). Borrower shall notify the Swing Line
Lender of its intention to make a repayment of a Swing Line Loan not later than
2:00 p.m. on the date of repayment. If Borrower instructs the Swing Line Lender
to debit its demand deposit account maintained at the Administrative Agent or
Security Agent in the amount of any payment with respect to a Swing Line Loan,
or the Swing Line Lender otherwise receives repayment, after 4:00 p.m. on a
Business Day, such payment shall be deemed received on the next Business Day.
The Swing Line Lender shall promptly notify Administrative Agent of the Swing
Line Loan outstanding each time there is a change therein.


53

--------------------------------------------------------------------------------





2.2.3    Swing Line Interest Rate. Swing Line Loans shall bear interest at a
fluctuating all-in rate (commensurate with a market rate of interest at the time
of funding) per annum as quoted by Swing Line Lender to Borrower at the time a
Swing Line Loan is requested by Borrower. Interest shall be payable monthly on
such dates as may be specified by the Swing Line Lender and in any event on the
Maturity Date. The Swing Line Lender shall be responsible for invoicing Borrower
for such interest. The interest payable on Swing Line Loans is solely for the
account of the Swing Line Lender (subject to Section 2.2.5 below).
2.2.4    Swing Line Maturity Date. Subject to Section 2.2.6 below, the principal
amount of all Swing Line Loans shall be due and payable on the earlier of (i)
the maturity date agreed to by the Swing Line Lender and Borrower with respect
to such loan or (ii) the Maturity Date.
2.2.5    Swing Line Participation. Upon the making of a Swing Line Loan, each
Lender shall be deemed to have purchased from the Swing Line Lender a
participation therein in an amount equal to that Lender’s Pro Rata Share times
the amount of the Swing Line Loan. Upon demand made by the Swing Line Lender,
which shall occur not more than once per week, each Lender shall, according to
its Pro Rata Share, promptly provide to the Swing Line Lender its purchase price
therefor in an amount equal to its participation therein. The obligation of each
Lender to so provide its purchase price to the Swing Line Lender shall be
absolute and unconditional (except for modifications or demand made by the Swing
Line Lender) and shall not be affected by the existence of an uncured Event of
Default; provided that no Lender shall be obligated to purchase its Pro Rata
Share of (i) the Swing Line Loans to the extent that, after giving effect to
such Swing Line Loan, advances under the Revolving Commitment exceed the
Borrowing Availability, (ii) Swing Line Loans to the extent that, after giving
effect to such Swing Line Loan, the aggregate amount of Swing Line Loans
outstanding exceed the Swing Line Sublimit, or (iii) any Swing Line Loan made
(absent the consent of all of the Lenders) during the continuation of an Event
of Default if written notice of such Event of Default shall have been provided
to Swing Line Lender by Administrative Agent or a Lender sufficiently in advance
of the making of such Swing Line Loan. Each Lender that has provided to the
Swing Line Lender the purchase price due for its participation in Swing Line
Loans shall thereupon acquire a pro rata participation, to the extent of such
payment, in the claim of the Swing Line Lender against Borrower for principal
and interest and shall share, in accordance with that pro rata participation, in
any principal payment made by Borrower with respect to such claim and in any
interest payment made by Borrower (but only with respect to periods subsequent
to the date such Lender paid the Swing Line Lender its purchase price) with
respect to such claim.
2.2.6    Swing Line Repayment; Revolving Loans. The Swing Line Lender may, at
any time, in its sole discretion, by not less than two (2) Business Days’ prior
written notice to Borrower and Lenders, demand payment of the Swing Line Loans
by way of a Revolving Loan in the full amount or any portion of the outstanding
amount of Swing Line Loans. In each case, Administrative Agent shall
automatically provide the advances made by each Lender to the Swing Line Lender
(which the Swing Line Lender shall then apply to the outstanding amount of the
Swing Line Loans). In the event that Borrower fails to request a Revolving Loan
within the time specified by this Section 2.2.6 on any such date, Administrative
Agent may, but is not required to, without


54

--------------------------------------------------------------------------------





notice to or the consent of Borrower, cause Base Rate Loans to be made by the
Lenders under the Revolving Commitment in amounts which are sufficient to reduce
the outstanding amount of the Swing Line Loans as required above. The proceeds
of such advances shall be paid directly to the Swing Line Lender for application
to the outstanding amount of the Swing Line Loans.
2.3    Letters of Credit.
2.3.1    As a sublimit under the Revolving Commitment and subject to the terms
and conditions hereof, at any time and from time to time from the Closing Date
through the Letter of Credit Maturity Date, Issuing Lender agrees to issue such
Letters of Credit denominated in Dollars for the account of Borrower, and as
applicable, at the discretion of Issuing Lender, for the account of any
Subsidiary, as Borrower may request by a Request for Letter of Credit; provided,
however, that the form and substance of each Letter of Credit shall be subject
to approval by Issuing Lender, in its sole discretion; and, provided further,
that after giving effect to all such Letters of Credit, (i) the Revolving
Facility Usage does not exceed the Borrowing Availability, (ii) the Letter of
Credit Usage under all outstanding Letters of Credit does not exceed the Letter
of Credit Sublimit, and (iii) as to each Lender, such Lender's Pro Rata Share of
the Revolving Facility Usage does not exceed such Lender's Pro Rata Share of the
Revolving Commitment. Each Letter of Credit shall mature on or before the Letter
of Credit Maturity Date and, unless the Issuing Lender and Requisite Lenders
otherwise consent in a writing delivered to Administrative Agent, the term of
any Letter of Credit shall not exceed one (1) year or extend beyond the Letter
of Credit Maturity Date, provided that in the Issuing Lender’s and Requisite
Lenders’ discretion, a Letter of Credit may mature after the Letter of Credit
Maturity Date provided Borrower Cash Collateralizes such Letter of Credit in
accordance with Section 2.3.11. Each Letter of Credit shall be subject to the
additional terms and conditions of Issuing Lender’s standard agreement for a
Letter of Credit and related documents, if any, required by Issuing Lender in
connection with the issuance thereof; provided, however, to the extent that the
terms of such documents are inconsistent with the terms of this Agreement, the
terms of this Agreement shall control. An Issuing Lender shall not be under any
obligation to issue any Letter of Credit if:
(a)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit, or any Applicable Law applicable to such Issuing
Lender shall prohibit, or request that such Issuing Lender refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
that was not applicable on the Closing Date and that such Issuing Lender in good
faith deems material to it;
(b)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Lender applicable to letters of credit generally; or
(c)    any Lender is at that time a Defaulting Lender, unless such Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the Borrower
or such Lender to eliminate such Issuing


55

--------------------------------------------------------------------------------





Lender’s actual or potential Fronting Exposure (after giving effect to Section
11.5) with respect to the Defaulting Lender arising from either such Letter of
Credit then proposed to be issued or such Letter of Credit and all other Letter
of Credit Obligations as to which such Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
An Issuing Lender shall be under no obligation to amend any Letter of Credit if
(A) such Issuing Lender would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
2.3.2    Each Request for Letter of Credit shall be submitted to Issuing Lender,
with a copy to Administrative Agent, at least two (2) Business Days prior to the
date upon which the related Letter of Credit is proposed to be issued.
Administrative Agent shall promptly notify Issuing Lender whether such Request
for Letter of Credit, and the issuance of a Letter of Credit pursuant thereto,
conforms to the requirements of this Agreement. Upon issuance of a Letter of
Credit, Issuing Lender shall promptly notify Administrative Agent, and
Administrative Agent shall promptly notify the Lenders, of the amount and terms
thereof.
2.3.3    Upon the issuance of a Letter of Credit, each Lender shall be deemed to
have purchased a pro rata participation in such Letter of Credit from Issuing
Lender in an amount equal to that Lender’s Pro Rata Share. Without limiting the
scope and nature of each Lender’s participation in any Letter of Credit, to the
extent that Issuing Lender has not been reimbursed by Borrower for any payment
required to be made by Issuing Lender under any Letter of Credit, each Lender
shall, pro rata according to its Pro Rata Share, reimburse Issuing Lender
through Administrative Agent promptly upon demand for the amount of such
payment. The obligation of each Lender to so reimburse Issuing Lender shall be
absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of Borrower to reimburse Issuing
Lender for the amount of any payment made by Issuing Lender under any Letter of
Credit together with interest as hereinafter provided.
2.3.4    Subject to Borrower’s right to finance such payment through a Revolving
Loan pursuant to Section 2.3.5, Borrower agrees to pay to Issuing Lender through
Administrative Agent an amount equal to any payment made by Issuing Lender with
respect to each Letter of Credit within one (1) Business Day after demand made
by Issuing Lender therefor, together with interest on such amount from the date
of any payment made by Issuing Lender at the rate equal to the then Applicable
L/C Rate for two (2) Business Days and thereafter, at the Default Rate. The
principal amount of any such payment shall be used to reimburse Issuing Lender
for the payment made by it under the Letter of Credit and, to the extent that
the Lenders have not reimbursed Issuing Lender pursuant to Section 2.3.3, the
interest amount of any such payment shall be for the account of Issuing Lender.
Each Lender that has reimbursed Issuing Lender pursuant to Section 2.3.3 for its
Pro Rata Share of any payment made by Issuing Lender under a Letter of Credit
shall thereupon acquire a pro rata participation, to the extent of such
reimbursement, in the claim of Issuing Lender against Borrower for reimbursement
of principal and interest under this Section 2.3.4 and shall share, in
accordance with that pro rata participation, in any principal payment made by
Borrower with respect


56

--------------------------------------------------------------------------------





to such claim and in any interest payment made by Borrower (but only with
respect to periods subsequent to the date such Lender reimbursed Issuing Lender)
with respect to such claim. Upon receipt of any such reimbursement from
Borrower, Issuing Lender shall pay to Administrative Agent, for the ratable
benefit of those Lenders that had reimbursed such Issuing Lender pursuant to
Section 2.3.3 for their respective Pro Rata Shares of any payment made by such
Issuing Lender under a Letter of Credit to which such reimbursement applies, the
amount of such reimbursement.
2.3.5    Borrower may request that a Revolving Loan be made to provide funds for
the payment required by Section 2.3.4; provided that, after giving effect to any
such Loan, the Revolving Facility Usage does not exceed the Borrowing
Availability at such time. The proceeds of such Revolving Loan shall be paid
directly to Issuing Lender to reimburse it for the payment made by it under the
Letter of Credit.
2.3.6    If Borrower fails to make the payment required by Section 2.3.4 within
the time period therein set forth, in lieu of the reimbursement to Issuing
Lender under Section 2.3.3, Issuing Lender may (but is not required to), without
notice to or the consent of Borrower, instruct Administrative Agent to cause
Revolving Loans to be made by the Lenders under the Revolving Commitment in an
aggregate amount equal to the amount paid by Issuing Lender with respect to that
Letter of Credit. The proceeds of such Loans shall be paid directly to Issuing
Lender to reimburse it for the payment made by it under the Letter of Credit.
2.3.7    The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
2.3.8    Borrower’s obligation to reimburse Letter of Credit Obligations as
provided in Section 2.3.4 shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of this Agreement or any Letter of Credit, or any
term or provision herein or therein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement in such draft or other document being untrue or
inaccurate in any respect, (iii) payment by the respective Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply strictly with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against,
Borrower’s obligations hereunder.
No Indemnified Person shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit by the
respective Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
respective Issuing Lender; provided that the foregoing shall not be construed to
excuse


57

--------------------------------------------------------------------------------





an Issuing Lender from liability to Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by Borrower to the extent permitted by Applicable Law) suffered by
Borrower that are caused by such Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction), an
Issuing Lender shall be deemed to have exercised care in each such
determination, and that:
(1)    Issuing Lender may replace a purportedly lost, stolen, or destroyed
original Letter of Credit or missing amendment thereto with a replacement marked
as such or waive a requirement for its presentation;
(2)    Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;
(3)    Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
(4)    this sentence shall establish the standard of care to be exercised by
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).
Without limiting the foregoing, no Indemnified Person shall have any liability
or responsibility by reason of (i) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (ii) Issuing Lender
declining to take-up documents and make payment (A) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor or (B) following Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (iii) Issuing Lender
retaining proceeds of a Letter of Credit based on an apparently applicable
attachment order, blocking regulation, or third-party claim notified to such
Issuing Lender.
2.3.9    The Issuing Lender when acting on behalf of the Lenders with respect to
any Letters of Credit issued by it and the Letter of Credit Documents associated
therewith shall be entitled to the protection accorded to the Administrative
Agent pursuant to Section 13.5 (subject to the standards set forth therein),
mutatis mutandis.


58

--------------------------------------------------------------------------------





2.3.10    The Uniform Customs and Practice for Documentary Credits, as published
in its most current version by the International Chamber of Commerce, and the
International Standby Practices, as published by the Institute of International
Bank Law and Practice, Inc., shall be deemed a part of this Section 2.3 and
shall apply to all Letters of Credit issued hereunder that provides for such
Letters of Credit to be governed thereby, to the extent not inconsistent with
Applicable Law.
2.3.11    In addition to the requirement in Section 11.6 to Cash Collateralize
Issuing Lender’s Fronting Exposure, if any Letters of Credit Obligations shall
for any reason be outstanding at any time (a) that an Event of Default exists,
(b) that Revolving Facility Usage exceeds the Maximum Amount, (c) after the
termination of the Revolving Commitments, or (d) after the Letter of Credit
Maturity Date, then Borrower shall, at Issuing Lender's or Administrative
Agent's request, Cash Collateralize the Letter of Credit Usage amounts and pay
to Issuing Lender the amount of all other Obligations owed in respect of the
Letters of Credit. Borrower hereby grants to Security Agent, for the benefit of
the Issuing Lender and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Security Agent or shall be delivered and pledged to the Security
Agent pursuant to documents reasonably acceptable to the Security Agent. If at
any time either Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than Security Agent or that
the total amount of such funds is less than the Letter of Credit Usage of all
outstanding Letters of Credit, Borrower will, forthwith upon demand by such
Agent, pay to Security Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such Letter of Credit Usage
over (y) the total amount of funds, if any, then held as Cash Collateral that
such Agent determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
Applicable Laws, to reimburse Issuing Lender.
2.3.12    Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, Borrower shall be obligated to reimburse the applicable Issuing
Lender for any and all drawings under such Letter of Credit in accordance with
the terms hereof, the payment of interest thereon and the payment of fees and
expenses due with respect thereto to the same extent as if it were the sole
account party in respect of such Letter of Credit (Borrower hereby irrevocably
waiving any defenses that might otherwise be available to it as a guarantor or
surety of the obligations of such a Subsidiary that is an account party in
respect of any such Letter of Credit). Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.
2.4    Payment of Interest; Interest Rate.
2.4.1    Loans. Interest on Revolving Loans and Swing Line Loans shall be
payable as follows:
(a)    Base Rate Loans. Interest on each outstanding Base Rate Loan shall be
computed for the actual number of days elapsed on the basis of a year of 360
days and shall be payable to Administrative Agent for the ratable benefit of
Lenders, in arrears (i) on the first Business


59

--------------------------------------------------------------------------------





Day of each month, (ii) on the Maturity Date, and (iii) if any interest accrues
or remains payable after the Maturity Date or during the continuance of an Event
of Default, upon demand by Administrative Agent. Interest shall accrue and be
payable on each Base Rate Loan at a per annum interest rate equal to the Base
Rate plus the Applicable Base Rate Margin (“Applicable Base Rate”). The “Base
Rate” shall be equal to the highest of (i) the rate of interest most recently
announced by Administrative Agent as to its U.S. dollar “Reference Rate,” (ii)
the Federal Funds Rate plus one-half of one percent (0.50%) or (iii) one month
LIBOR plus one percent (1.00%); provided that, if the Base Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.
(b)    LIBOR Loans. Interest on each outstanding LIBOR Loan shall be computed
for the actual number of days elapsed on the basis of a year of 360 days and
shall be payable to Administrative Agent, for the ratable benefit of Lenders, in
arrears (i) on the last day of the applicable LIBOR Loan Period in the case of
any LIBOR Loan with a LIBOR Loan Period of one, two or three months, (ii) on the
90th day and the last day of the applicable LIBOR Loan Period in the case of any
LIBOR Loan with a LIBOR Loan Period greater than three months, (iii) on the
Maturity Date, and (iv) if any interest accrues or remains payable after the
Maturity Date or during the continuance of an Event of Default, upon demand by
Administrative Agent. Interest shall accrue and be payable on each LIBOR Loan at
a per annum interest rate equal to the LIBOR Basis applicable to such LIBOR Loan
plus the Applicable LIBOR Margin (“Applicable LIBOR Rate”).
(c)    Applicable Margins and Fees. The Applicable Base Rate Margin, the
Applicable LIBOR Margin, the Applicable L/C Rate, and the Applicable Unused Line
Fee Percentage shall be determined based on the Leverage Ratio as reported in
the most recent Compliance Certificate (delivered to Administrative Agent
pursuant to Section 8) by reference to Table 1 below:
Table 1
Level
Leverage Ratio
Applicable Base Rate Margin
Applicable LIBOR Margin / Applicable LC Rate
Applicable Unused Line Fee Percentage
I
≥ 3.25
1.50%
2.50%
0.500%
II
< 3.25
1.125%
2.125%
0.375%
III
< 2.25
0.75%
1.75%
0.250%
IV
< 1.50
0.375%
1.375%
0.250%



2.4.2    Default Rate. Upon the occurrence and during the continuance of an
Event of Default, interest on all outstanding Obligations under the Loan
Documents shall, upon the election of Administrative Agent (acting at the
direction of the Requisite Lenders), confirmed by written notice from
Administrative Agent to Borrower, accrue and be payable at the Default Rate.
Interest accruing at the Default Rate shall be payable to Administrative Agent,
for the ratable benefit of Lenders, on demand and in any event on the Maturity
Date. Administrative Agent shall not be required to (1) accelerate the maturity
of the Loans or (2) exercise any other rights or remedies under the Loan
Documents, in order to charge the Default Rate. Upon the occurrence and during
the continuance of an Event of Default specified in Sections 9.1.5, 9.1.6, or
9.1.7, the interest rate


60

--------------------------------------------------------------------------------





shall be increased automatically to the Default Rate without the necessity of
any action by Administrative Agent.
2.4.3    Replacement Rate of Interest. If at any time (i) Administrative Agent
determines (which determination shall be conclusive absent manifest error) or
the Requisite Lenders notify Administrative Agent (with a copy to Borrower) that
adequate and reasonable means do not exist for ascertaining LIBOR (including,
without limitation, because LIBOR is not available or published on a current
basis) and such circumstances are unlikely to be temporary, (ii) the supervisor
for the administrator of LIBOR or a Governmental Authority having jurisdiction
over Administrative Agent has made a public statement identifying a specific
date after which LIBOR shall no longer be used for determining interest rates
for loans, or (iii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the United States
syndicated loan market in the applicable currency, then Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest (the
“Replacement Rate”) to LIBOR that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other conforming changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 12.16, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as Administrative Agent
shall not have received, within five (5) Business Days of the date notice of the
Replacement Rate is provided to the Lenders, a written notice from Lenders
comprising Requisite Lenders stating that such Requisite Lenders do not accept
such amendment. Until the Replacement Rate is determined in accordance with this
Section 2.4.3 (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.4.3, only to the extent LIBOR for the
applicable interest period is not available or published at such time on a
current basis), (x) in connection with any request for a LIBOR Loan, such Loan
shall be made as a Base Rate Loan, and (y) each LIBOR Loan shall, unless then
repaid in full, convert to a Base Rate Loan on the next Payment Date for such
LIBOR Loan. Notwithstanding anything else herein, any definition of Replacement
Rate shall provide that in no event shall such Replacement Rate be less than
zero for the purposes of this Agreement. To the extent the Replacement Rate is
approved by Administrative Agent in connection with this clause, the Replacement
Rate shall be applied in a manner consistent with market practice; provided
that, in each case, to the extent such market practice is not administratively
feasible for Administrative Agent, the Replacement Rate shall be applied as
otherwise reasonably determined by Administrative Agent (it being understood
that any such modification by Administrative Agent shall not require the consent
of, or consultation with, any of the Lenders).
2.5    Maximum Rate of Interest. In no event shall the aggregate of all interest
on the Obligations charged or collected pursuant to the terms of this Agreement
or pursuant to the Notes exceed the highest rate permissible under any law that
a court of competent jurisdiction shall, in a final determination, deem
applicable. In the event that such a court determines that a Lender has charged
or received interest under this Agreement or the Notes in excess of the highest
applicable rate, the rate in effect under this Agreement and the Notes shall
automatically be reduced to the maximum rate permitted by Applicable Law and
Lender shall promptly apply such excess to reduce the principal balance of the
Obligations under the Loan Documents, or if the principal balance of


61

--------------------------------------------------------------------------------





the Obligations owing have been paid in full, Lender shall promptly apply such
excess to reduce any other Obligations, and if all Obligations have been paid in
full, then Lender shall refund to Borrower any interest received by Lender in
excess of the maximum lawful rate; provided that if at any time thereafter the
rate of interest payable hereunder is less than the highest applicable rate,
Borrower shall continue to pay interest hereunder at the highest applicable
rate, until such time as the total interest received by Lender from the making
of Loans hereunder is equal to the total interest that Lender would have
received had the interest rate payable hereunder been (but for the operation of
this Section 2.5) the interest rate payable since the Closing Date as otherwise
provided in this Agreement. It is the intent of this Agreement that Borrower not
pay or contract to pay, and that Lender not receive or contract to receive,
directly or indirectly, interest in excess of that which may be paid by Borrower
under Applicable Law.
2.6    Fees.
2.6.1    Unused Line Fee. Borrower shall pay to Administrative Agent the Unused
Line Fee for the ratable benefit of Lenders commencing as of the Closing Date,
payable quarterly in arrears, commencing on the first Business Day of the Fiscal
Quarter beginning July 1, 2019 and ending on the Maturity Date. The Unused Line
Fee shall be, for each day after the Closing Date through the Maturity Date, an
amount equal to (a) the difference between (1) the Maximum Amount, and (2) the
Revolving Facility Usage, multiplied by (b) the Applicable Unused Line Fee
Percentage, the product of which is then divided by (c) 360.
2.6.2    Letter of Credit Fees.
(a)    Letter of Credit Fee. Borrower shall pay to Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable L/C Rate times the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.7. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Maturity Date and thereafter on demand. If
there is any change in the Applicable L/C Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable L/C Rate separately for each period during such
quarter that such Applicable L/C Rate was in effect. Notwithstanding anything to
the contrary contained herein, upon the request of the Requisite Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(b)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Lender. Borrower shall pay directly to each Issuing Lender for its own account a
fronting fee with respect to each Letter of Credit issued by such Issuing Lender
in an amount equal to 12.5 basis points (0.125%) per annum on the amount
available under such Letter of Credit. Such fronting fee shall be due and
payable in full by Borrower to the applicable Issuing Lender, with respect to
each Letter of Credit, quarterly in arrears on the first Business Day after the
end of each March, June, September and December commencing with the first such
date to occur after the issuance of


62

--------------------------------------------------------------------------------





such Letter of Credit, on the Letter of Credit Maturity Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.7. In addition, unless otherwise agreed with the
applicable Issuing Lender, Borrower shall pay directly to each Issuing Lender
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Lender
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
non-refundable.
2.6.3    Fees to Administrative Agent. On the Closing Date and on each other
date upon which a fee is payable, Borrower shall pay to Administrative Agent
such fees as heretofore agreed upon by letter agreement dated as of March 19,
2019, between Borrower and MUFG Bank, Ltd., as Administrative Agent
(“Administrative Agency Fee Letter”), which fees shall be solely for its own
account and are nonrefundable.
2.7    Late Payments. If any installment of principal or interest or any fee or
cost or other amount payable under any Loan Document to any Credit Facility
Lender is not paid when due, it shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate, to the fullest
extent permitted by Applicable Laws.
2.8    Repayment and Prepayment.
2.8.1    Repayment and Voluntary Prepayment. Borrower shall pay in full the
principal balance of the Loans and all other Obligations under the Loan
Documents on the Maturity Date. The principal amount of any Base Rate Loan may
be prepaid prior to the Maturity Date at any time; provided that any such
prepayments shall be in minimum amounts to be agreed upon by Administrative
Agent and Borrower. The principal amount of any LIBOR Loan together with all
accrued and unpaid interest thereon may be prepaid prior to the applicable
Payment Date, together with any breakage fees as set forth in Section 2.8.5,
upon three (3) Business Days’ prior notice to Lender. Each notice of prepayment
shall be irrevocable.
2.8.2    Overadvances. Borrower shall immediately repay to Administrative Agent,
for the ratable benefit of Lenders, any Overadvance. Overadvances constitute
Obligations that are evidenced by the Notes, secured by the Collateral, and
entitled to all of the benefits of the Loan Documents.
2.8.3    Mandatory Prepayment.
(a)    Within three (3) Business Days of receiving written notice from
Administrative Agent of the occurrence of any Borrowing Base Deficiency or
Appraisal Deficiency, Borrower shall repay all or such portion of the Loans in
an amount equal to such deficiency (or, with respect to Letter of Credit
Obligations, Cash Collateralize such Obligations), together with any breakage
fees as set forth in Section 2.8.5; provided that with respect to an Appraisal
Deficiency which is the result of a new or updated Appraisal, the foregoing cure
period shall be extended to be ninety (90) days.


63

--------------------------------------------------------------------------------





(b)    In addition, within thirty (30) days of the consummation of any sale by
Borrower of any of its Stock in any Special Purpose Financing Vehicle to a
Person that is not an Affiliate of Borrower, Borrower shall apply the Net Cash
Proceeds of any such sale to the Loans pro rata, together with any breakage fees
as set forth in Section 2.8.5.
2.8.4    Mandatory Repayment. Upon the occurrence of a Change in Control, the
Revolving Commitment shall be terminated, and all outstanding Obligations under
the Loan Documents shall be repaid in full, together with any breakage fees as
set forth in Section 2.8.5; for the avoidance of doubt a Permitted Change in
Control shall not constitute a Change in Control.
2.8.5    Breakage Fees. Upon payment or prepayment of any LIBOR Loan (other than
as the result of a conversion required under Section 15.1.3) on a day other than
the last day in the applicable LIBOR Loan Period (whether voluntarily,
involuntarily, by reason of acceleration, or otherwise), or upon the failure of
Borrower (for a reason other than the breach by a Lender of its obligation to
make a LIBOR Loan pursuant to this Agreement) to borrow on the date or in the
amount specified for a LIBOR Loan in any Borrowing Notice, Borrower shall pay to
Lender within five (5) Business Days after demand a prepayment fee or failure to
borrow fee, as the case may be (determined based on 100% of the LIBOR Loan
actually funded in the London Eurodollar Market (the “Designated Eurodollar
Market”)) equal to the sum of:
(a)    $250; plus
(b)    the amount, if any, by which (i) the additional interest would have
accrued on the amount prepaid or not borrowed at the LIBOR Basis exceeds (ii)
the interest Lenders could recover by placing such amount on deposit in the
Designated Eurodollar Market for a period beginning on the date of the
prepayment or failure to borrow and ending on the last day of the applicable
LIBOR Loan Period (or, if no deposit rate quotation is available for such
period, for the most comparable period for which a deposit rate quotation may be
obtained); plus
(c)    all out-of-pocket expenses incurred by Lenders directly attributable to
such payment, prepayment or failure to borrow.
Each Lender making a claim under this Section shall submit to the Borrower an
itemized and substantiated statement setting forth such Lender’s accounting of
the amount of any prepayment fee payable under this Section, which calculation
shall, absent manifest error, be deemed final, binding and conclusive upon
Borrower, unless Borrower, within thirty (30) days after the date any such
accounting is rendered, provides such Lender with written notice of any
objection which Borrower may have to such accounting.
2.9    Term. The Credit Facilities shall be in effect until the Maturity Date.
The Credit Facilities and all other Obligations related thereto under the Loan
Documents shall be automatically due and payable in full on the Maturity Date,
unless earlier due and payable or terminated as provided in this Agreement.
2.10    Early Termination. The Credit Facilities may be terminated, in whole or
in increments of $10,000,000.00, by Borrower prior to the Maturity Date upon
five (5) Business Days’ prior


64

--------------------------------------------------------------------------------





written notice to Administrative Agent; provided that at such time Borrower
shall (a) prepay all amounts outstanding under the Credit Facilities which
exceed the reduced Revolving Commitment amount elected by Borrower, (b) cause
the outstanding Letters of Credit to be canceled and returned to Lenders or Cash
Collateralize such Letters of Credit if such outstanding Letters of Credit would
cause the amounts outstanding under the Credit Facilities to exceed the reduced
Revolving Commitment amount elected by Borrower, (c) pay all accrued interest
thereon and fees and charges incurred in connection therewith, and (d) reimburse
Lenders for those costs and expenses incurred by Lenders in connection with such
prepayment and termination, as set forth in Section 2.8.5.
2.11    Note and Accounting. Administrative Agent shall provide a quarterly
accounting to Borrower of the Loans and other transactions under this Agreement,
including Administrative Agent’s calculation of principal and interest. Each and
every such accounting shall, absent manifest error, be deemed final, binding and
conclusive upon Borrower, unless Borrower, within thirty (30) days after the
date any such accounting is rendered, provides Administrative Agent with written
notice of any objection which Borrower may have to any item in such accounting,
describing the basis for such objection with specificity. In that event, only
those items expressly objected to in such notice shall be deemed to be disputed
by Borrower, and in the event the parties cannot resolve their dispute, such
dispute shall be resolved in accordance with the terms and conditions set forth
in Sections 12.14 and 12.15 of this Agreement.
2.12    Manner of Payment.
2.12.1    When Payments Due.
(a)    Except as expressly set forth in this Agreement, each payment (including
any prepayment) by Borrower on account of the principal of or interest on the
Loans and any other amount owed to Lenders on account of the Obligations shall
be made not later than 2:00 p.m. on the date specified for payment under this
Agreement to Administrative Agent in lawful money of the United States and in
immediately available funds. Any payment received by Administrative Agent on a
day that is not a Business Day or after 2:00 p.m. on a Business Day, shall be
deemed received on the next Business Day. The amount of all payments received by
Administrative Agent for the account of each Lender shall be promptly
distributed by Administrative Agent to the applicable Non-Defaulting Lender in
like funds as received. The amount of all payments received by the
Administrative Agent for the account of any Defaulting Lender shall be treated
as provided in Section 11. All payments shall be made in lawful money of the
United States of America.
(b)    If any payment on any Obligation is specified to be made upon a day that
is not a Business Day, it shall (subject to the provisions of the LIBOR Loan
Period which may require payment by one (1) earlier Business Day) be deemed to
be specified to be made on the next succeeding day that is a Business Day, and
such extension of time shall in such case be included in computing interest and
fees, if any, in connection with such payment.
2.12.2    No Deductions. Subject to Section 2.12.1 above, Borrower shall pay
principal, interest, fees, and all other amounts due on the Obligations under
the Loan Documents without set-off or counterclaim or any deduction whatsoever.


65

--------------------------------------------------------------------------------





2.13    Application of Payments. Borrower irrevocably waives the right to direct
the application of any and all payments received at any time by any Credit
Facility Lender from or on behalf of Borrower and specifically waives any
provisions of the law of the State of New York or any other Applicable Law
giving Borrower the right to designate application of payments. All amounts
received by Administrative Agent for application to the Obligations shall be
applied by Administrative Agent in the following order of priority: (i) to the
payment of any fees then due and payable, (ii) to the payments of all other
amounts not otherwise referred to in these clauses (i) through (iv) of this
Section 2.13 then due and payable hereunder or under the other Loan Documents
(including any costs and expenses incurred by Administrative Agent as a result
of a Default or an Event of Default), (iii) to the payment of interest then due
and payable on the Loans, and (iv) to the payment of principal then due and
payable on the Loans. Notwithstanding the foregoing, during the occurrence of an
Event of Default or following any exercise of remedies provided hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.3.11 and Section 11, be applied by Administrative Agent in the
following order (on a pro rata basis within each level of priority):
(a)    first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees and disbursements and
other charges of counsel payable under Sections 12.2, 13.6, 14.7 and 15) payable
to Administrative Agent and Security Agent in their capacity as such;
(b)    second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Credit Facility Lenders (including fees and
disbursements and other charges of counsel payable under Sections 12.2) arising
under the Loan Documents, ratably among them in proportion to the respective
amounts described in this clause (b) payable to them;
(c)    third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and unreimbursed
Letter of Credit Obligations, ratably among the Credit Facility Lenders in
proportion to the respective amounts described in this clause (c) payable to
them;
(d)    fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Credit Facility Lenders;
(e)    fifth, to the Security Agent for the account of the applicable Issuing
Lender, to Cash Collateralize that portion of the Letter of Credit Obligations
comprised of the aggregate undrawn amount of Letters of Credit issued by such
Issuing Lender to the extent not otherwise Cash Collateralized by Borrower
pursuant to Section 2.3.11;
(f)    sixth, to the payment in full of all other Obligations (for clarity,
including the Secured Hedging Obligations), in each case ratably among
Administrative Agent, Security Agent and the Credit Facility Lenders (and the
Swap Lenders on account of the Secured Hedging Obligations) based upon the
respective aggregate amounts of all such Obligations owing to them in accordance
with the respective amounts thereof then due and payable; and


66

--------------------------------------------------------------------------------





(g)    finally, the balance, if any, after all Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Applicable
Law.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
Notwithstanding the foregoing, Secured Hedging Obligations will be excluded from
the application described above if Administrative Agent has not received written
notice thereof, together with such supporting documentation as Administrative
Agent may reasonably request, from the applicable Swap Lender. Each Swap Lender
that has given the notice contemplated by the preceding sentence will, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent pursuant to the terms of Article 13 for itself and its
Affiliates as if a “Lender” party hereto. In connection with any such
distribution of payments and collections, Administrative Agent will be entitled
to assume no amounts are due to any Swap Lender unless such Swap Lender has
notified Administrative Agent in writing of the amount of any such liability
owed to it prior to such distribution.
2.14    Use of Proceeds. The proceeds of the Loans shall be used by Borrower for
general corporate purposes, including financing aircraft engines owned and held
for lease and the purchase of Parts.
2.15    All Obligations to Constitute One Obligation. All Obligations related to
the Credit Facilities constitute one general obligation of Borrower and shall be
secured by Security Agent’s Liens upon all of the Collateral, and by all other
Liens previously, now or at any time in the future granted by Borrower to
Security Agent, Administrative Agent or any Credit Facility Lender to the extent
provided in the Collateral Documents and permitted by this Agreement.
2.16    Authorization to Make Loans. Administrative Agent and each Credit
Facility Lender (each, an “Authorized Party”) are authorized to make the Loans,
including the issuance of Letters of Credit, based on telephonic or other oral
or written instructions received from any Person that an Authorized Party
believes in good faith to be an authorized representative of Borrower, or at the
discretion of such Authorized Party, if such Loans are necessary to satisfy any
of the Obligations. Borrower consents to the recordation of any telephonic or
other communications between an Authorized Party and Borrower for the purpose of
maintaining such party’s business records of such transactions.
2.17    [Reserved].
2.18    Administrative Agent’s Right to Assume Funds Available for Revolving
Loans. Unless Administrative Agent shall have been notified by any Lender no
later than 10:00 a.m. on the Business Day of the proposed funding by
Administrative Agent of any Revolving Loan that such Lender does not intend to
make available to Administrative Agent such Lender’s portion of the total amount
of such Revolving Loan, Administrative Agent may assume that such Lender has
made such amount available to Administrative Agent on the date of the Revolving
Loan and Administrative Agent may, in reliance upon such assumption, make
available to Borrower a


67

--------------------------------------------------------------------------------





corresponding amount. If Administrative Agent has made funds available to
Borrower based on such assumption and such corresponding amount is not in fact
made available to Administrative Agent by such Lender, Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent promptly shall
notify Borrower and Borrower shall either (i) pay such corresponding amount to
Administrative Agent or (ii) arrange for another Lender or Lenders to assume the
Defaulting Lender’s commitment to pay such corresponding amount and such
assuming Lender(s) shall pay the corresponding amount to Administrative Agent
(upon which payment the Defaulting Lender’s and any such assuming Lender’s Pro
Rata Share shall be adjusted accordingly). Administrative Agent also shall be
entitled to recover from such Defaulting Lender interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by Administrative Agent to Borrower to the date such corresponding
amount is recovered by Administrative Agent, at a rate per annum equal to the
daily Federal Funds Rate. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its share of the Revolving Commitment or to
prejudice any rights which Administrative Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.
2.19    Optional Increase to the Revolving Commitment.
2.19.1    Provided that no Default or Event of Default then exists (and subject
to Section 2.19.9), Borrower may elect, from time to time, on or after the
Closing Date, in writing, that the then effective Revolving Commitment be
increased up to an aggregate amount which is not in excess of One Billion Three
Hundred Million and 00/100 Dollars ($1,300,000,000.00). Any request under this
Section 2.19 shall, not less than thirty (30) days prior to the proposed
increase (which shall be a Business Day), be submitted by Borrower through
Administrative Agent to the Lenders and/or, subject to the approval of
Administrative Agent, Issuing Lender and Swing Line Lender (which approvals
shall not be unreasonably withheld, conditioned or delayed), any prospective
lender who would meet the criteria of an Eligible Assignee (a “New Lender”),
which request shall specify the proposed effective date and amount of such
increase, and be accompanied by a certificate signed by an Authorized Signatory,
stating that no Default or Event of Default exists as of the date of the request
or will result from the requested increase. Any such request shall be approved
by Administrative Agent if Borrower provides the foregoing items, Administrative
Agent receives sufficient commitments from the Lenders and/or New Lender(s)
pursuant to Sections 2.19.2 through 2.19.4 to fund the requested increase and,
with respect to any New Lender, Administrative Agent, Issuing Lender and Swing
Line Lender shall have provided their approvals in accordance with the preceding
sentence.
2.19.2    Borrower shall be solely responsible for requesting a commitment from
each Lender and New Lender (if any) to assume a portion of the proposed increase
to the Revolving Commitment, and Borrower shall copy Administrative Agent on all
such requests. Each Lender and New Lender (if any) may approve or reject such
request in its sole and absolute discretion, and any Lender or New Lender (if
any) who fails to send an affirmative written response to Borrower, with a copy
to Administrative Agent, within ten (10) Business Days after receipt of such
request, shall be deemed to have rejected Borrower’s request.


68

--------------------------------------------------------------------------------





2.19.3    In responding to a request under this Section, each Lender and New
Lender (if any) which is willing to assume a portion of the proposed increase to
the Revolving Commitment shall specify the amount of the proposed increase that
it is willing to assume. Each consenting Lender shall be entitled to participate
ratably (based on its Pro Rata Share of the Revolving Commitment before such
increase) in any resulting increase in the Revolving Commitment, subject to the
right of Administrative Agent to adjust allocations of the increased Revolving
Commitment so as to result in the amounts of the Pro Rata Shares of the Lenders
being in integral multiples of $100,000.00.
2.19.4    If the Revolving Commitment is increased in accordance with this
Section 2.19, Administrative Agent shall determine, in consultation with
Borrower, the final allocation of the increase in the Revolving Commitment.
2.19.5    After completion of the foregoing, Administrative Agent shall give
written notification to the Lenders and any New Lenders of the increase to the
Revolving Commitment which shall thereupon become effective, and in connection
with such notification Administrative Agent will distribute to the Borrower and
the Lenders a revised Schedule A reflecting the then applicable Pro Rata Shares
of the Lenders.
2.19.6    Each New Lender shall become an additional party hereto as a Lender
concurrently with the effectiveness of the proposed increase in the Revolving
Commitment upon its execution of an instrument of joinder to this Agreement,
which is in form and substance reasonably acceptable to Administrative Agent and
which, in any event, contains the representations, warranties, indemnities and
other protections afforded to Administrative Agent and the other Lenders which
would be granted or made by an Eligible Assignee by means of the execution of a
Commitment Assignment and Acceptance. Only Lenders who agree to increase their
Revolving Commitment and New Lenders shall be entitled to receive fees in
connection with such increase to the Revolving Commitment.
2.19.7    Subject to the foregoing, any increase to the Revolving Commitment
requested under this Section shall be effective upon the date agreed to by
Administrative Agent and Borrower and shall be in the principal amount equal to
(i) the amount which consenting Lenders are willing to assume as increases to
their respective Revolving Commitment plus (ii) the amount assumed by New
Lenders. Only the consent of such consenting Lenders and New Lenders shall be
required for an increase in the Revolving Commitment pursuant to this
Section 2.19. Upon the effectiveness of any such increase, each Revolving Loan
outstanding shall be refinanced with new Loans reflecting the adjusted Pro Rata
Share of each Lender in the Revolving Commitment if there is any change thereto
and Borrower shall:
(a)    issue a replacement Revolving Note to each affected Lender and a new
Revolving Note to each New Lender, and the Pro Rata Share of each Lender will be
adjusted to give effect to the increase in the Revolving Commitment;
(b)    execute and deliver to Administrative Agent such amendments to the Loan
Documents as Administrative Agent may reasonably request relating to such
increase to, among other things, assure the continued priority and perfection
the Lien granted by Borrower to


69

--------------------------------------------------------------------------------





Security Agent, for the ratable benefit of Lenders, upon all of Borrower’s
right, title and interest in the Collateral; and
(c)    pay to the existing Lenders any breakage costs as set forth in
Section 2.8.5, which are payable in connection with the refinancing of any LIBOR
Loans.
2.19.8    Notwithstanding the foregoing or anything in this Agreement to the
contrary, any increase in the Revolving Commitment pursuant to this Section 2.19
shall not increase the Swing Line Sublimit or the Letter of Credit Sublimit
unless consented to in writing by Swing Line Lender or Issuing Lender,
respectively.
2.19.9    To the extent any Collateral consist of a Specified Real Property and
a Security Election with respect to such Specified Real Property has been made,
the increase in the Revolving Commitment pursuant to this Section is subject to
flood insurance due diligence and flood insurance compliance reasonably
satisfactory to all the Lenders.
2.20    Withholding of Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.20) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by Borrower. Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower to a Governmental Authority pursuant to this Section 2.20, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(d)    Indemnification by Borrower. Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not


70

--------------------------------------------------------------------------------





such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a Credit Facility Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Credit Facility Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Credit Facility Lender shall
severally indemnify Administrative Agent, within ten (10) days after demand
therefor, for (i) any Indemnified Taxes attributable to such Credit Facility
Lender (but only to the extent that Borrower has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of Borrower to do so), (ii) any Taxes attributable to such Credit
Facility Lender's failure to comply with the provisions of Section 2.20 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Credit Facility Lender, in each case, that are payable or
paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Credit Facility Lender by Administrative Agent shall
be conclusive absent manifest error. Each Credit Facility Lender hereby
authorizes Administrative Agent to set off and apply any and all amounts at any
time owing to such Credit Facility Lender under any Loan Document or otherwise
payable by Administrative Agent to the Credit Facility Lender from any other
source against any amount due to Administrative Agent under this paragraph (e).
(f)    Status of Credit Facility Lenders.
(1)    Any Credit Facility Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to Borrower and Administrative Agent, at the time or
times reasonably requested by Borrower or Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Credit Facility Lender, if
reasonably requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Credit Facility Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.20(f)(2)(A), Section 2.20(f)(2)(B) and Section 2.20(f)(2)(D) below)
shall not be required if in the Credit Facility Lender's reasonable judgment
such completion, execution or submission would subject such Credit Facility
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Credit Facility Lender.


71

--------------------------------------------------------------------------------





(2)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Credit Facility Lender that is a U.S. Person shall deliver to
Borrower and Administrative Agent on or prior to the date on which such Credit
Facility Lender becomes a Credit Facility Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), an executed copy of IRS Form W-9 certifying that such
Credit Facility Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall comply with Section 12.17.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Credit Facility Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made; and
(D)    if a payment made to a Credit Facility Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Credit
Facility Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Credit Facility Lender shall deliver to
Borrower and Administrative Agent at the time or times prescribed by law and at
such time or times reasonably requested by Borrower or Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Credit Facility Lender has complied with such Credit
Facility Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Credit Facility Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it


72

--------------------------------------------------------------------------------





shall update such form or certification or promptly notify Borrower and
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival; Defined Terms. Each party's obligations under this Section 2.20
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Credit Facility Lender, the
termination of the Revolving Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document. For purposes of this
Section 2.20, the term “Applicable Law” includes FATCA.
3.    SECURITY
To secure the prompt payment and performance of all Obligations, for the ratable
benefit of Credit Facility Lenders, Borrower, each Engine Owner, each Equipment
Owner, each Leasing Subsidiary, and, following a Security Election by
Administrative Agent with respect to any Specified Asset included (or to be
included) in the Borrowing Base, the Specified Asset Owner of such Specified
Asset, as applicable, shall enter into the Collateral Documents creating
security interests in the Collateral.
4.    CONDITIONS PRECEDENT
4.1    Conditions Precedent to Closing. Credit Facility Lenders shall not be
obligated to make any Loan (including the issuance of any Letter of Credit), or
to take, fulfill, or perform any other action under this Agreement, until the
following conditions have been satisfied to their reasonable satisfaction or
waived in writing by each such lender:


73

--------------------------------------------------------------------------------





4.1.1    Administrative Agent shall have received:
(a)    originals of the documents set forth on Schedule 4.1 (Schedule of
Documents), each duly executed by the appropriate parties, together with such
other assurances, certificates, documents or consents related to the foregoing
as Administrative Agent reasonably may require, all in form and substance
satisfactory to Administrative Agent;
(b)    such documentation as Administrative Agent may reasonably require to
establish the due organization, valid existence and good standing of Borrower
and each Leasing Subsidiary and, as to each, its qualification to engage in
business in each material jurisdiction in which it is engaged in business or
required to be so qualified, its authority to execute, deliver and perform the
Loan Documents to which it is a party, the identity, authority and capacity of
each Authorized Signatory thereof authorized to act on its behalf, including
certified copies of articles of organization and amendments thereto, bylaws and
operating agreements and amendments thereto, certificates of good standing
and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, certificates of
Authorized Signatory, and the like;
(c)    (i) a list of all current insurance of any nature maintained by Borrower,
as well as a summary of the terms of such insurance, including insurance for
Engines and Equipment leased pursuant to an Eligible Lease and (ii) a copy of
all insurance certificates or other evidence of insurance for the Collateral, as
requested by Agent;
(d)    originals of favorable written opinions, dated as of the date hereof, of
independent and internal counsel to the Borrower, Leasing Subsidiary, and the
Owner Trustee, in each case acceptable to Administrative Agent, addressed to
Agents and Credit Facility Lenders (and their respective participants and
assigns) and otherwise in form and substance satisfactory to Administrative
Agent as to such matters as Administrative Agent shall determine;
(e)    a Compliance Certificate dated as of the Closing Date;
(f)    a pro forma Borrowing Base Certificate as of the Closing Date
(g)    copies of all consents and authorizations of, permits from or filings
with, any Governmental Authority or other Person required in connection with the
execution, delivery, performance or enforceability of the Loan Documents or any
provision thereof and no material changes in governmental regulations affecting
the Borrower, Agents or the Lenders shall have occurred;
(h)    (i) a certified lien search for the State of Delaware with respect to the
Borrower and each of its Subsidiaries, and (ii) a Federal tax lien search with
respect to the Borrower and each of its Subsidiaries, and any other searches as
may be required by Administrative Agent or Security Agent; and


74

--------------------------------------------------------------------------------





(i)    to the extent any Specified Asset is proposed to be included in the
Borrowing Base as of the Closing Date, the documents required under clause (a)
and/or (b), as applicable, of the definition of “Eligible Specified Asset” with
respect to such Specified Asset.
4.1.2    All of the financing statements and other documentation described in
the Security Agreement shall have been filed with the appropriate Governmental
Authorities, and, subject to the first sentence of Section 4.3, Security Agent
shall hold a first priority perfected Lien in the Collateral, for the ratable
benefit of Credit Facility Lenders, subject only to Permitted Liens.
4.1.3    The following statements shall be true, and Administrative Agent shall
have received evidence reasonably satisfactory to it (including, with respect to
each Registerable Asset which is eligible for registration with the
International Registry, a printout of the “priority search certificate” from the
International Registry or other valid evidence of such ownership reasonably
acceptable to the Security Agent showing the Engine Owners’ or Equipment Owners’
ownership interest with respect to such Registerable Asset under a contract of
sale) with respect to each Registerable Asset and any related Lease included in
the Borrowing Base to the effect that:
(a)    the applicable Engine Owner or Equipment Owner owns such Registerable
Asset and the related Lease, free and clear of Liens other than (i) Permitted
Liens and (ii) the Lien, the International Interests and assignment of
International Interests created by the Mortgage and Security Agreement; and
(b)    with respect to each Registerable Asset, the Borrower is in compliance
with the applicable requirements of the Security Agreement and the Mortgage and
Security Agreement or the Owner Trustee Mortgage and Security Agreement, as
applicable.
4.1.4    Borrower shall have paid to Administrative Agent all fees, costs, and
expenses of closing (including reasonable fees of legal counsel to
Administrative Agent presented as of the Closing Date).
4.1.5    Borrower shall have paid to Administrative Agent, for the ratable
benefit of the Lenders, the upfront fees payable on or prior to the Closing Date
as heretofore agreed upon by separate letter agreement between Borrower and
Administrative Agent.
4.1.6    There shall be no action, proceeding, investigation, regulation or
legislation which shall have been instituted, threatened or proposed before any
court, Governmental Authority or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, or which is related to or arises
out of, this Agreement or any other Loan Document or the consummation of the
transactions contemplated hereby or thereby and which, in any Lender’s sole
judgment, would make it inadvisable to consummate the transactions contemplated
by this Agreement or any other Loan Document.
4.1.7    Administrative Agent shall have completed its independent business and
legal due diligence, including, but not limited to financial, legal and
insurance reviews, with results satisfactory to Administrative Agent.


75

--------------------------------------------------------------------------------





4.1.8    All of the representations and warranties of Borrower under this
Agreement shall be true and correct as of the Closing Date.
4.1.9    Credit Facility Lenders, Administrative Agent, and Security Agent each
shall have obtained satisfactory credit or other required internal approval(s)
in connection with the transactions contemplated by this Agreement and the Loan
Documents.
4.1.10    The Closing Date shall occur on or before June 30, 2019.
4.1.11    No circumstance or event shall have occurred, including, but not
limited to, any litigation, actions, suits, proceedings or investigations
pending as to Borrower, that constitutes a Material Adverse Effect as of the
Closing Date.
4.1.12    Borrower shall be in compliance with all the terms and provisions of
the Loan Documents, and no Default or Event of Default shall have occurred and
be continuing.
If any other term of any Loan Document should conflict, or appear to conflict,
with this Section 4.1, the terms of this Section 4.1 shall control, and Borrower
shall have no rights under this Agreement or any other Loan Document until each
of the conditions of this Section 4.1 has been complied with to Administrative
Agent’s and Lenders’ satisfaction or specifically waived in a writing by
Lenders.
4.2    Conditions to All Loans (Including Issuance of Letters of Credit). It
shall be a condition to the funding of any Loan (including the issuance of any
Letter of Credit) that the following statements be true on the date of each such
funding or advance, as the case may be:
4.2.1    Administrative Agent shall have timely received a Borrowing Notice or
telephonic request, or a Request for Letter of Credit, as applicable, together
with a Borrowing Base Certificate dated as of the date of such Borrowing Notice.
4.2.2    Administrative Agent shall determine that, after giving effect to the
requested Loan (including the issuance of any Letter of Credit), no Overadvance
will exist and that the conditions of Section 2.1 have been satisfied.
4.2.3    All of the representations and warranties of Borrower under this
Agreement and the other Loan Documents shall be true and correct at such date,
except to the extent any such representations and warranties relate to an
earlier date, both before and after giving effect to the funding or issuance of
such Loan or Letter of Credit, and Administrative Agent shall have received, if
it so elects, a certification to that effect signed by an Authorized Signatory.
4.2.4    Borrower shall be in compliance with all the terms and provisions of
the Loan Documents, and no Default or Event of Default shall have occurred and
be continuing or would result after giving effect to such Loan.
4.2.5    No circumstance or event shall have occurred since the Closing Date, or
would result from the funding, advance or incurrence of any Loan (including the
issuance of any Letter of Credit), that constitutes a Material Adverse Effect.


76

--------------------------------------------------------------------------------





4.2.6    Subject to the first sentence of Section 4.3, Security Agent shall hold
a perfected, first priority Lien on all Collateral, for the ratable benefit of
Credit Facility Lenders, subject only to Permitted Liens.
4.2.7    Each Lender shall have received such information from Borrower and its
Affiliates as required by such Lender to confirm that Borrower and its
Affiliates are in compliance with the Patriot Act and similar laws.
4.3    Conditions to Borrowing Base Inclusion for Engine and Equipment. As of
the Closing Date, and thereafter, with respect to each new Engine or item of
Equipment, the following conditions shall be satisfied within five (5) Business
Days following an advance of the Loan related thereto:
4.3.1    With respect to each Engine or item of Equipment which is owned by an
Owner Trustee, Security Agent (or the Custodian) shall have received the
documentation (including, without limitation, the Owner Trustee Guaranties,
Owner Trustee Mortgage and Security Agreements, Trust Agreements, Beneficial
Interest Pledge Agreements, Leasing Subsidiary Security Assignment, as
applicable) set forth in the definitions of “Eligible Asset” and “Eligible
Lease.”
4.3.2    In respect of any Owner Trustee which shall not have previously
provided such documents to Administrative Agent, Administrative Agent shall have
received (i) a copy of the resolutions of the Board of Directors of the Owner
Trustee, in its individual capacity, certified by the Secretary or an Assistant
Secretary of the Owner Trustee, duly authorizing the execution, delivery and
performance by the Owner Trustee of each of the Loan Documents to which the
Owner Trustee is or will be a party and (ii) an incumbency certificate of Owner
Trustee, as to the persons authorized to execute and deliver the Loan Documents
to which it is or will be a party and the signatures of such person or persons.
4.3.3    In the case of any Registerable Asset, the Borrower or any Wholly-Owned
Subsidiary that has satisfied the requirements of Section 6.13.2 (in either
case, for itself or Owner Trustee) will have caused a Prospective International
Interest (or International Interest) in such Registerable Asset listing Security
Agent as creditor to be registered with the International Registry with respect
to the Mortgage and Security Agreement for such Registerable Asset and shall
have caused to be filed with the FAA the Mortgage and Security Agreement or
Owner Trustee Mortgage and Security Agreement with respect thereto and delivered
the same to Security Agent.
4.3.4    In the case of any Registerable Asset, Administrative Agent shall have
received evidence reasonably satisfactory to it (including, with respect to each
Registerable Asset which is eligible for registration with the International
Registry, a printout of the “priority search certificate” (as defined in the
Regulations for the International Registry) from the International Registry or
other valid evidence of such ownership acceptable to the Security Agent relating
to Security Agent’s International Interest with respect to such Registerable
Asset) with respect to such Registerable Asset to the effect that:
(a)    the applicable Engine Owner or Equipment Owner owns such Registerable
Asset, free and clear of Liens other than Permitted Liens, and the Lien and
International


77

--------------------------------------------------------------------------------





Interests and assignment of International Interests created by the Mortgage and
Security Agreement or Owner Trustee Mortgage and Security Agreement, as the case
may be;
(b)    the Lien and International Interest (or Prospective International
Interest) of the Mortgage and Security Agreement created (or to be created) with
respect to such Registerable Asset shall have been registered with the
International Registry and the FAA (provided that Administrative Agent may
agree, in its sole discretion, to waive either of such registration requirements
for any such Engine or Equipment held solely for the purpose of being broken
down into Parts), and, other than any Lease in effect prior to either (x) the
date of the Existing Credit Agreement, or (y) the acquisition of such
Registerable Asset by the Borrower, no Lien or International Interest shall have
been registered on the International Registry or with the FAA prior to such
International Interest (or Prospective International Interest) with respect to
such Registerable Asset ; and
(c)    with respect to such Registerable Asset and any related Lease, the
Borrower (or any Wholly-Owned Subsidiary that has satisfied the requirements of
Section 6.13.2) is in compliance with the applicable provisions of the Security
Agreement and the Mortgage and Security Agreement;
4.3.5    If any Registerable Asset is subject to a Lease, then the following
statements shall be true, and Administrative Agent shall have received evidence
reasonably satisfactory to it (including, with respect to each Cape Town
Eligible Lease, a printout of the “priority search certificate” (as defined in
the Regulations for the International Registry) from the International Registry
or other valid evidence of such ownership acceptable to the Security Agent
relating to the Lessor’s interest in and International Interest with respect to
such Registerable Asset under such Lease) with respect to such Registerable
Asset and the related Lease to the effect that:
(a)    the applicable Engine Owner or Equipment Owner owns such Registerable
Asset and Lease, free and clear of Liens other than Permitted Liens and the
Lien, the International Interests and the assignment of International Interests
created by the Mortgage and Security Agreement and/or Owner Trustee Mortgage and
Security Agreement;
(b)    if the Lessee under such Lease is situated in a Contracting State, (x)
the International Interest created by such Lease shall have been registered with
the International Registry, and no International Interest shall have been
registered on the International Registry prior to the registration of such
International Interest (or Prospective International Interest) with respect to
such Lease, (y) with respect to any Lease entered into after the date of the
Existing Credit Agreement, the registration of the International Interest
created by such Lease shall be subordinate to the International Interest of
Security Agent in the related Registerable Asset, and (z) the assignment (or
prospective assignment) of such International Interest by the Lessor to Security
Agent shall have been registered with the International Registry; and
(c)    the applicable Engine Owner or Equipment Owner shall have caused executed
originals of the Mortgage and Security Agreement or Owner Trustee Mortgage and
Security Agreement with respect to such Registerable Asset and/or Lease to be
filed with the FAA.


78

--------------------------------------------------------------------------------





Notwithstanding the foregoing, but subject to clause (a) of this Section 4.3.5
if the Mortgage and Security Agreement or Owner Trustee Mortgage and Security
Agreement and/or Lease for any Registerable Asset is not available on any
borrowing date, but provided that in the case of a Lease of any Registerable
Asset, the Lessee thereunder is situated in a Contracting State, the parties
hereto agree nevertheless to close on the financing of such Registerable Asset
so long as a Prospective International Interest or International Interest in
such Registerable Asset and such Mortgage and Security Agreement or Owner
Trustee Mortgage and Security Agreement and/or Lease has been duly registered in
favor of Security Agent at the International Registry (with no prior
International Interest in such Registerable Asset or Lease having been
registered at the International Registry prior to the registration of such
Prospective International Interest or International Interest in favor of
Security Agent), in which case the Borrower shall cause the Mortgage and
Security Agreement or Owner Trustee Mortgage and Security Agreement and/or Lease
to be filed with the FAA within three (3) days of such registration of
Prospective International Interest or International Interest.
4.3.6    The Borrower (or any Wholly-Owned Subsidiary that has satisfied the
requirements of Section 6.13.2) shall have caused its legal counsel to deliver
to the Administrative Agent and the Borrower a memorandum as to the filing with
the FAA for recordation and registration of an International Interest on the
International Registry with respect to, the Mortgage and Security Agreement or
Owner Trustee Mortgage and Security Agreement and/or Lease and the lack of
filing with the FAA of any intervening documents, and the lack of registration
with the International Registry of any intervening interests, with respect to
such Registerable Asset and/or Lease, as applicable.
The request and acceptance by Borrower of the proceeds of the Loan (including
the issuance of any Letter of Credit) shall be deemed to constitute, as of the
date of such Loan (or issuance of such Letter of Credit), (1) a representation
and warranty by Borrower that the conditions in Sections 4.2 and 4.3, as
applicable, have been satisfied, and (2) a confirmation by Borrower of the
granting and continuance of Security Agent’s Liens pursuant to the Collateral
Documents.
4.4    Conditions to Borrowing Base Inclusion for Specified Asset. With respect
to any Specified Asset to be included either on the Closing Date or at any time
thereafter, such Specified Asset must be an Eligible Specified Asset meeting the
applicable criteria in the definition of “Eligible Specified Asset.”
5.    REPRESENTATIONS AND WARRANTIES
Borrower represents, warrants and agrees that from and after the Closing Date
and until the Termination Date:
5.1    Corporate Existence; Compliance with Law. Borrower is a corporation duly
formed, validly existing and in good standing under the Applicable Laws of
Delaware. Borrower is duly qualified or registered to transact business and is
in good standing in Delaware, New York, California and in each other
jurisdiction in which the conduct of its business or the ownership or leasing of
its Property makes such qualification or registration necessary and in which the
failure to be so qualified or registered could have a Material Adverse Effect.
Borrower has all requisite power and authority to conduct its business, to own,
pledge, mortgage or otherwise encumber and operate its Property,


79

--------------------------------------------------------------------------------





to lease the Property it operates under lease, to conduct its business as now or
proposed to be conducted, to execute and deliver each Loan Document to which it
is a party and to perform its Obligations thereunder. Borrower is in compliance
with all Applicable Laws and other legal requirements applicable to its
business, has obtained all authorizations, consents, approvals, orders, licenses
and permits from, and has accomplished all filings, registrations and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Authority that are necessary for the transaction of its business.
5.2    Executive Offices; Corporate or Other Names; Conduct of Business. The
locations of Borrower’s executive offices and principal place of business, and
locations where all of Borrower’s records with respect to Collateral are kept
are as set forth in Schedule 5.2, which schedule Borrower may update at any time
without consent of, but with notice to, Agent. Notwithstanding the foregoing,
Borrower shall not change its (a) name, (b) chief executive office, (c)
principal place of business or jurisdiction of formation, or (d) location of its
records concerning the Collateral, without, in each instance, giving thirty (30)
days’ subsequent written notice thereof to Administrative Agent and Security
Agent and taking all actions deemed necessary or appropriate by Administrative
Agent to protect and perfect Security Agent’s Liens continuously upon the
Collateral. Notwithstanding the foregoing, Borrower shall not change its
principal place of business to a location outside the United States.
5.3    Authority; Compliance with Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by Borrower, any
Owner Trustee, any Leasing Subsidiary, any Subsidiary, and any Specified Asset
Owner, if applicable, of the Loan Documents to which each is a party have been
duly authorized by all necessary corporate action, and do not and will not:
5.3.1    Require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;
5.3.2    Violate or conflict with any provision of such party’s operating
agreement, charter, articles of incorporation or bylaws, as applicable;
5.3.3    Result in or require the creation or imposition of any Lien (other than
pursuant to the Loan Documents) upon or with respect to any Property now owned
or leased or hereafter acquired or leased by such party;
5.3.4    Violate any Applicable Law; or
5.3.5    Result in a breach of or constitute a default under, or cause or permit
the acceleration of any obligation owed under, any indenture or loan or credit
agreement or any other Contractual Obligation to which such party is a party or
by which such party or any of its property is bound or affected; and such party
is not in violation of, or default under, any Applicable Law or Contractual
Obligation, or any indenture, loan or credit agreement, in any respect.
5.4    No Governmental Approvals Required. Except as previously obtained or
made, no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification


80

--------------------------------------------------------------------------------





with, any Governmental Authority is or will be required to authorize or permit
under Applicable Laws the execution, delivery and performance by Borrower, any
Owner Trustee, any Leasing Subsidiary, any Subsidiary, and, if applicable, any
Specified Asset Owner of the Loan Documents to which it is a party.
5.5    Subsidiaries
5.5.1    As of the Closing Date, Schedule 5.5 hereto correctly sets forth the
names, form of legal entity, membership interests or stock of Borrower or a
Subsidiary of Borrower (specifying such owner) and jurisdictions of organization
of all Subsidiaries of Borrower. Except as described in Schedule 5.5, Borrower
does not own any capital stock, equity interest or debt security which is
convertible, or exchangeable, for capital stock or equity interest in any
Person. Unless otherwise indicated in Schedule 5.5, all of the outstanding
shares of capital stock, or all of the units of equity interest, as the case may
be, of each Subsidiary are owned of record and beneficially by Borrower, there
are no outstanding options, warrants or other rights to purchase capital stock
of any such Subsidiary, and all such shares or equity interests so owned are
duly authorized, validly issued, fully paid and non-assessable, and were issued
in compliance with all applicable state and federal securities and other
Applicable Laws, and are free and clear of all Liens, except for Permitted
Liens.
5.5.2    Each Subsidiary is a legal entity of the type described in Schedule 5.5
duly formed, validly existing and in good standing under the Applicable Laws of
its jurisdiction of organization and is duly qualified to do business as a
foreign organization and in good standing as such in each jurisdiction in which
the conduct of its business or the ownership or leasing of its property makes
such qualification necessary and in which the failure to be so qualified or
registered could adversely affect the Borrower in any material respect, and has
all requisite power and authority to conduct its business and to own and lease
its property.
5.5.3    Each Subsidiary is in compliance with all Applicable Laws and other
requirements applicable to its business and has obtained all authorizations,
consents, approvals, orders, licenses, and permits from, and each such
Subsidiary has accomplished all filings, registrations, and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business.
5.5.4    Borrower shall update Schedule 5.5, as necessary and without the
consent of, but with notice to, Agent, to maintain the accuracy and correctness
of such schedule at all times from the Closing Date through the Termination
Date.
5.5.5    WLFC Funding (Ireland) Limited is a Wholly-Owned Subsidiary which is
not currently operating as a business and which has no assets or operating
income.
5.5.6    Willis Lease France is a Subsidiary whose operations are limited to the
employment of persons resident in France and which has no material assets or
material operating income.


81

--------------------------------------------------------------------------------





5.6    Financial Statements. Borrower has furnished to Lender the audited
Financial Statements of Borrower and its Subsidiaries (on a consolidated basis)
as of the Fiscal Year ending December 31, 2018. The financial information
contained therein fairly presents in all material respects the financial
condition, results of operations and changes in financial position of Borrower
and its Subsidiaries (on a consolidated basis) as of such date and for such
period.
5.7    No Material Adverse Effect. Except as set forth on Schedule 5.7, as of
the Closing Date, no circumstance or event has occurred that constitutes a
Material Adverse Effect.
5.8    Title To and Location of Property. Borrower and its Subsidiaries have
valid title, to, or leasehold interests in, the Property, including all Engines,
Equipment and, to the extent included in the Borrowing Base, Specified Assets,
as reflected in the balance sheet(s) described in Section 5.6, other than items
of Property or exceptions to title which are in each case immaterial and
Property subsequently sold or disposed of in the ordinary course of business.
Such Property is free and clear of all Liens, other than Permitted Liens.
5.9    Intellectual Property. Borrower and its Subsidiaries own, or possess the
right to use to the extent necessary in their respective businesses, all
Intellectual Property, and no such Intellectual Property conflicts with the
valid Intellectual Property of any other Person. Except as set forth in Schedule
5.9, which schedule shall be accurate as of the Closing Date only and which
Borrower shall not be required to update, Borrower has not used any trade name,
trade style or “dba” during the five-year period ending on the Closing Date.
5.10    Litigation. Except for matters set forth in Schedule 5.10, there are no
actions, suits, proceedings or investigations pending as to which Borrower or
any of its Subsidiaries have been served or have received notice or, to the best
knowledge of Borrower, threatened against or affecting Borrower or any of its
Subsidiaries or any Property of any of them, the Collateral, or any other
transactions contemplated by this Agreement, in each case, which if determined
adversely, could reasonably have a Material Adverse Effect.
5.11    Binding Obligations. Each of the Loan Documents to which Borrower, any
Owner Trustee, any Leasing Subsidiary, any Subsidiary, and, if applicable, any
Specified Asset Owner is a party will, when executed and delivered by such
party, constitute the legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforcement may be limited by (i) the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally, or (ii) equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
5.12    No Default. No event has occurred and is continuing that is a Default or
Event of Default.
5.13    ERISA. Neither Borrower nor any of its Subsidiaries has any Pension
Plans (as defined in this Section 5.13). Neither Borrower nor any of its
Subsidiaries has incurred or expects to incur any withdrawal liability to any
Multiemployer Plan (as defined in this Section 5.13). As


82

--------------------------------------------------------------------------------





used in this Agreement, “Pension Plan” means any “employee pension benefit plan”
(as such term is defined in Section 3(2) of ERISA), and “Multiemployer Plan”
means any employee benefit plan of the type described in Section 001(a)(3) of
ERISA to which Borrower or any of its ERISA Affiliates contributes or is
obligated to contribute.
5.14    Regulation U; Investment Company Act. No part of the proceeds of any
Loan hereunder will be used to purchase or carry, or to extend credit to others
for the purpose of purchasing or carrying, any margin stock in violation of
Regulation U. Neither Borrower nor any of its Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.
5.15    Disclosure. None of the representations or warranties made by the
Borrower in the Loan Documents as of the date such representations and
warranties are made, and none of the statements contained in any exhibit,
report, or certificate furnished by the Borrower in connection with the Loan
Documents, contained any untrue statement of a material fact (when taken as a
whole) or omitted a material fact necessary to make the statement made not
misleading in light of all the circumstances existing at the date the statement
was made; provided that with respect to information relating to the Borrower’s
business generally and not to Borrower specifically, the Borrower represents and
warrants only that such information was derived from sources the Borrower
believes to be reliable and the Borrower has no reason to believe at the time
such information was furnished or provided to the Administrative Agent or any
Lender that such information was misleading; and provided further that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, the Borrower represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such information, report, financial statement,
exhibit or schedule (it being understood that forecasts and projections by their
nature involve approximations and uncertainties). Unless Administrative Agent
has otherwise received the notice contemplated by Section 8.1.13, Borrower is a
listed entity as described in 31 C.F.R. 1020.315(b)(4) and is excluded on that
basis from the definition of “Legal Entity Customer” as defined in the
Beneficial Ownership Regulation.
5.16    Tax Liability. Borrower and its Subsidiaries have filed all tax returns
which are required to be filed, and have paid, or made provision for the payment
of, all Taxes with respect to the periods, Property or transactions covered by
said returns, or pursuant to any assessment received by Borrower or any of its
Subsidiaries, except such Taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been established
and maintained.
5.17    Hazardous Materials. Except as described in Schedule 5.17, as of the
Closing Date (a) neither Borrower nor any of its Subsidiaries at any time has
disposed of, discharged, Released or threatened the Release of any Hazardous
Materials in violation of any Environmental Law, (b) to the best knowledge of
Borrower, no condition exists that violates any Environmental Law affecting any
real property owned by Borrower or any of its Subsidiaries, (c) no real property
or any portion thereof is or has been utilized by Borrower or any of its
Subsidiaries as a site for the manufacture of any Hazardous Materials and (d) to
the extent that any Hazardous Materials are used, generated or stored by
Borrower or any of its Subsidiaries on any real property, or transported to or
from such


83

--------------------------------------------------------------------------------





real property by Borrower or any of its Subsidiaries, such use, generation,
storage and transportation are in compliance with all Environmental Laws.
5.18    Security Interests. Upon the execution and delivery of all of the
Collateral Documents and the completion of all actions to perfect the security
interests so created, the Security Agreement will create a valid first priority
security interest in the Collateral described therein securing the Obligations,
subject only to Permitted Liens.
5.19    Leases, Engines and Equipment. Each of the following is true and correct
with respect to each Lease for an Engine and item of Equipment included in the
Borrowing Base:
5.19.1    The amounts of rent and other amounts due under each Lease, as shown
on the Borrower’s books and records and on any statement or schedule delivered
to Administrative Agent in connection therewith, are the true and correct
amounts actually owed to the Borrower and the other Lessors;
5.19.2    The Lessor delivered to the Custodian an original counterpart of such
Lease;
5.19.3    All rentals, fees, costs, expenses and charges paid or payable by the
Lessee under any Lease, including, without limitation, any brokerage and other
fees paid to the Borrower do not violate any Applicable Law relating to the
maximum fees, costs, expenses or charges that can be charged in any jurisdiction
in which any Engine or Equipment is located or in which the corresponding Lessee
is located, or in which a transaction was consummated, or in any other
jurisdiction which may have jurisdiction with respect to any such Engine,
Equipment, Lease or Lessee.
5.20    Cape Town Convention The Borrower is (a) a “Transactional User Entity”
(as such term is defined in the Regulations for the International Registry); (b)
“situated,” for the purposes of the Cape Town Convention, in the United States;
and (c) has the “power to dispose” (as such term is used in the Cape Town
Convention) of the Airframe, Engines or Turboprop Engines;
5.20.1    The Registerable Assets are “aircraft objects” (as such term is
defined in the Cape Town Convention); and
5.20.2    The payment of principal of and interest on the Notes, and the
performance by the Borrower of the Obligations, are “associated rights” (as such
term is defined in the Cape Town Convention) with respect to each Registerable
Asset.
5.21    Depreciation Policies. The Borrower’s depreciation policies in effect as
of the Closing Date with respect to the Engines, the Equipment and the Specified
Assets are as set forth on Schedule 5.21.
5.22    Outstanding Preferred Stock. All issued and outstanding preferred Stock
of Borrower is duly authorized and validly issued. All of the issued and
outstanding preferred Stock of Borrower, as of the Closing Date, is owned by
each of the Persons and in the amounts set forth in Schedule 5.22.


84

--------------------------------------------------------------------------------





5.23    Eligible Engines and Equipment. A list of all Eligible Engines and/or
items of Eligible Equipment (other than Eligible Parts), and indicating whether
such Eligible Engine or Eligible Equipment is subject to a Lease in effect as of
the Closing Date is set forth in Schedule 5.23.
5.24    Preservation of International Interests. The Lien, International
Interest and assignment of International Interest of each Mortgage and Security
Agreement and Owner Trustee Mortgage and Security Agreement and the
International Interest of each Cape Town Eligible Lease shall be registered with
the FAA and/or International Registry, and such rights, International Interests
and assignments of International Interest of the Engine Owner, Equipment Owner
and Security Agent in each Registerable Asset are at all times maintained as
against any third parties under the Applicable Laws of any jurisdiction within
the United States and as against any third parties in any Contracting State
under the Cape Town Convention.
5.25    Collateral Documents. As of the Closing Date, Borrower hereby reaffirms
all of the agreements and obligations as set forth in the Collateral Documents
executed prior to the date of this Agreement and to which Borrower is a party
and such Collateral Documents remain in full force and effect and continue to
secure Borrower's Obligations under this Credit Agreement.
5.26    Anti-Money Laundering; Anti-Corruption Practices.
5.26.1    To the knowledge of the Borrower, neither the Borrower nor any
director, officer, agent, employee, Affiliate or other Person acting on behalf
of the Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of any
applicable anti-bribery law, including but not limited to, the United Kingdom
Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices
Act of 1977 (the “FCPA”). Furthermore, to the knowledge of the Borrower, both
the Borrower and its Affiliates have conducted their businesses in compliance
with the UK Bribery Act, the FCPA and other applicable anti-corruption laws,
rules or regulations and have instituted and maintain policies and procedures
designed to ensure, and which are reasonably expected to continue to ensure,
continued compliance therewith.
5.26.2    Neither the Borrower, nor its Subsidiaries, directors, officers,
employees, or agents thereof, is a Person that is, or is owned or controlled by
Persons that are, (i) the target of any sanctions administered or enforced by
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the European Union, the United Nations Security
Council or Her Majesty’s Treasury (collectively, “Sanctions”), or (ii) located,
organized or resident in a country that is, or whose government is, the target
of Sanctions, including, currently, the Crimea region, Cuba, Iran, North Korea,
and Syria, and as may be updated from time to time, excepting as may be
authorized by general or specific licenses or license exceptions with respect to
the applicable Sanctions or to the extent permitted under, or otherwise not be
in violation of, the applicable Sanctions.
5.27    Covered Entity. Borrower is not a Covered Entity.
6.    AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)


85

--------------------------------------------------------------------------------





So long as any portion of the Loan remains in force and/or any Obligation
remains unpaid, Borrower shall, and shall cause its Subsidiaries to:
6.1    Payment of Taxes and Other Potential Liens. Pay and discharge promptly
all material Taxes imposed upon any of them, upon its respective Property or any
part thereof and upon its respective income or profits or any part thereof,
except that Borrower and its Subsidiaries shall not be required to pay or cause
to be paid any tax, assessment, charge or levy that is not yet past due, or is
being contested in good faith by appropriate proceedings so long as the relevant
entity has established and maintains adequate reserves for the payment of the
same and provided that such contested amounts shall not exceed in the aggregate
$10,000,000.00.
6.2    Preservation of Existence. Except as permitted under Sections 7.1 and
7.5, preserve and maintain its respective existence in the jurisdiction of its
formation and all material authorizations, rights, franchises, privileges,
consents, approvals, orders, licenses, permits, or registrations from any
Governmental Authority that are necessary for the transaction of its respective
business and qualify and remain qualified to transact business in each
jurisdiction in which such qualification is necessary in view of its respective
business or the ownership or leasing of its respective Property, unless failing
to do so would not have a Material Adverse Effect.
6.3    Maintenance of Property. Maintain, or, with respect to Property subject
to Leases, require the Lessees to maintain, in good working order and condition
consistent with industry practices and standards (taking into consideration
ordinary wear and tear), all of its Property and not permit any waste thereof,
and, in the ordinary course of business, make all needful and proper repairs,
replacements, additions and improvements thereto as are necessary for the
conduct of its business, except that the failure to maintain, preserve and
protect a particular item of Property shall not constitute a violation of this
covenant if such failure shall not cause a Material Adverse Effect or if such
item is at the end of its useful life or otherwise is not of significant value,
either intrinsically or to the operations of Borrower.
6.4    Maintenance of Insurance. Maintain or cause Lessee(s) to maintain, as
applicable, liability, casualty and other insurance (subject to customary
deductibles and retentions) on all Property with responsible insurance companies
in such amounts and against such risks as is carried by responsible companies
engaged in similar businesses and owning similar assets in the general areas in
which Borrower and its Subsidiaries operate and shall furnish to Lenders
statements of its insurance coverage and shall promptly, upon Administrative
Agent’s request, furnish other or additional insurance deemed reasonably
necessary by Administrative Agent to the extent that such insurance may be
commercially available. Borrower shall take all actions required to maintain the
foregoing insurance and/or to comply with all requirements of such insurance
coverage. Prior to any Loan disbursement, Agents shall be named as additional
insureds on all liability insurance, all risk ground and flight engine coverage
for damage or loss of the related Engine or Engines, and war risk insurance (if
applicable) and Agents shall be named as a loss payee under all hull insurance
policies insuring the Collateral. Borrower shall deliver to Administrative Agent
endorsements to all of its (a) “All Risk” and business interruption insurance
policies naming Administrative Agent as loss payee, and (b) general liability
and other liability policies naming Administrative Agent as an additional
insured. All policies of insurance on real and personal property will include an


86

--------------------------------------------------------------------------------





endorsement, in form and substance acceptable to Administrative Agent, showing
loss payable to Administrative Agent (Form 438 BFU or equivalent) and extra
expense and business interruption endorsements. Such endorsement, or an
independent instrument furnished to Administrative Agent, will provide that the
insurer will give at least thirty (30) days’ prior written notice to
Administrative Agent before any such policy or policies of insurance shall be
canceled. Upon the occurrence and continuation of a Default or Event of Default,
Borrower hereby directs all present and future insurers under its and its
Subsidiaries’ “All Risk” policies of insurance to pay all proceeds payable
thereunder directly to Administrative Agent for the ratable benefit of Lenders.
Administrative Agent reserves the right at any time, upon review of Borrower’s
risk profile, to require additional forms and limits of insurance to adequately
protect Lenders’ interests in accordance with Administrative Agent’s normal
practices for similarly situated borrowers, and if the circumstances are
unusual, in Administrative Agent’s sole opinion. With respect to each Mortgaged
Property that is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area”
with respect to which flood insurance has been made available under Flood
Insurance Laws, the applicable Specified Property Owner (or the Borrower or one
of its Affiliates on behalf of the Specified Property Owner) (A) will maintain,
with financially sound and reputable insurance companies such flood insurance in
such reasonable total amount as the Administrative Agent or any Lender may from
time to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (B) promptly upon request of the Administrative Agent or any Lender,
will deliver to the Administrative Agent or such Lender, as applicable, evidence
of such compliance in form and substance reasonably acceptable to the
Administrative Agent and such Lender, including, without limitation, evidence of
annual renewals of such insurance.
6.5    Compliance with Applicable Laws. Comply with all Applicable Laws, except
that Borrower and its Subsidiaries need not comply with an Applicable Law then
being contested by any of them in good faith by appropriate proceedings or when
failure to comply would not have a Material Adverse Effect.
6.6    Inspection Rights. Upon reasonable notice, at any time during regular
business hours (but not so as to materially interfere with the business of
Borrower or any of its Subsidiaries) and up to two times per Fiscal Year if no
Event of Default has occurred and is then continuing and as often as requested
after the occurrence and during the continuation of an Event of Default, permit
Agent, or any authorized employee or representative thereof, to examine, audit
and make copies and abstracts from the records and books of account of, and to
visit and inspect the Property of, Borrower and its Subsidiaries and to discuss
the affairs, finances, accounts and validate Placard affixation to Eligible
Equipment of Borrower and its Subsidiaries with any of its officers, key
employees or accountants. Borrower shall reimburse Agent for up to $25,000.00 of
inspection-related expenses per year; provided that Borrower shall reimburse
Agent for all inspection-related expenses incurred while Event of Default has
occurred and is then continuing.
6.7    Keeping of Records and Books of Account. Keep adequate records and books
of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower and its Subsidiaries.


87

--------------------------------------------------------------------------------





6.8    Compliance with Agreements. Promptly and fully comply in all material
respects with all Contractual Obligations to which any one or more of them is a
party, except for any such Contractual Obligations then being contested by any
of them in good faith by appropriate proceedings.
6.9    Use of Proceeds. Use the proceeds of the Loans only for the purposes set
forth in this Agreement.
6.10    Hazardous Materials Laws. Keep and maintain all real property used
and/or owned by Borrower and any of its Subsidiaries and each portion thereof in
compliance in all material respects with all applicable Environmental Laws and
promptly notify Lender in writing (attaching a copy of any pertinent written
material) of (a) any and all material enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened in
writing by a Governmental Authority pursuant to any applicable Environmental
Laws, (b) any and all material claims made or threatened in writing by any
Person against Borrower relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and (c)
discovery by any senior officer of any of Borrower of any material occurrence or
condition on any real property adjoining or in the vicinity of such real
property that could reasonably be expected to cause such real property or any
part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of such real property under any applicable Environmental
Laws.
6.11    Future Subsidiaries. Notify Lender of the existence of any Subsidiary
not disclosed on Schedule 5.5.
6.12    Conduct of Business. Conduct its business substantially as now conducted
or as otherwise permitted hereunder.
6.13    Further Assurances; Schedule Supplements.
6.13.1    At any time and from time to time, upon the written request of
Administrative Agent or Security Agent and at the sole expense of Borrower,
promptly and duly execute and deliver any and all such further instruments and
documents and take such further action as such Agent may reasonably request to
obtain the full benefits of this Agreement and to protect, preserve and maintain
all respective parties’ rights in the Collateral and under this Agreement. Upon
the occurrence and continuation of a Default or Event of Default and as often as
Agent may thereafter require, Borrower will supplement each Schedule to this
Agreement with respect to any matter hereafter arising that, if existing or
occurring as of the Closing Date, would have been required to be set forth or
described in such Schedule; provided that except for Schedules 5.2, 5.5 and 5.9,
such supplement shall not be deemed to be an amendment thereof unless expressly
consented to in writing by Administrative Agent.
6.13.2    Any Wholly-Owned Subsidiary of Borrower that owns or acquires any
engine or equipment may become an Engine Owner or an Equipment Owner upon the
delivery of: (i) notice to the Administrative Agent of such Wholly-Owned
Subsidiary’s intention to include such an engine or equipment in the Borrowing
Base, subject to the delivery of each of the documents


88

--------------------------------------------------------------------------------





required by Section 4.3, (ii) an executed Mortgage and Security Agreement and
such other Collateral Documents as may be reasonably requested by the Security
Agent in order to grant in favor of the Security Agent a Lien on such engine or
equipment, which Lien shall be a fully perfected first priority Lien which is
not subject to any other Lien other than Permitted Liens; and (iii) such other
documentation as the Administrative Agent may reasonably require, which
documentation shall be no more onerous than the documentation required in
respect of the Borrower pursuant to Sections 4.1.1, 4.1.2 and 4.1.3 of this
Agreement.
6.13.3    Borrower shall cause any Subsidiary that owns or acquires a Specified
Asset that Borrower intends to add to the Borrowing Base to execute and deliver
to Security Agent the Subsidiary Guaranty that includes the Negative Pledge
Covenant with respect to such Specified Asset and deliver to Security Agent the
other items specified in clause (a) of the definition of “Eligible Specified
Asset” and, if Administrative Agent has made a Security Election, the items
specified in clause (b) of the definition of “Eligible Specified Asset.”
6.13.4    Notwithstanding the foregoing, to the extent the Flood Insurance Laws
are applicable with respect to any Specified Real Property, the Administrative
Agent shall not enter after the Closing Date into any mortgage in respect of
such Specified Real Property until (1) the date that occurs forty five (45) days
after the Administrative Agent has delivered to the Lenders (which may be
delivered electronically) with respect to such Specified Real Property the
following documents: (i) a completed flood hazard determination from a third
party vendor; (ii) if such Specified Real Property is located in a “special
flood hazard area”, (A) a notification to the Borrower (or applicable Specified
Property Owner) of that fact and (if applicable) notification to the Borrower
that flood insurance coverage is not available and (B) evidence of the receipt
by the Borrower of such notice; and (iii) if such notice is required to be
provided to the Borrower and flood insurance is available in the community in
which such Specified Real Property is located, evidence of required flood
insurance and (2) the Administrative Agent shall not have received written
notification from any Lender that its flood insurance due diligence and flood
insurance compliance has not been completed within such forty five (45)-day
period by such Lender.
6.14    Financial Covenants. Maintain the following financial covenants on a
consolidated basis, each of which shall be calculated in accordance with GAAP
consistently applied:
6.14.1    Minimum Pre-Tax Income. For each Fiscal Year, the sum of (a) Net
Income for that Fiscal Year (without giving effect to any reduction thereto on
account of dividends or other Distributions paid or payable with respect to such
Fiscal Year) plus (b) the aggregate amount of federal, state, local and foreign
Taxes on or measured by income of Borrower and its Subsidiaries for that period
(whether or not payable during that period), minus (c) the aggregate amount of
federal, state, local and foreign credits against Taxes on or measured by income
of such Borrower and its Subsidiaries for that period (whether or not usable
during that period), plus (d) any amounts arising under clause (h) of the
definition of EBITDA, shall be no less than $5,000,000.00.
6.14.2    Maximum Leverage Ratio. A ratio of Total Debt on that date to Tangible
Net Worth of not more than 4.00: 1.00, calculated as of the end of each Fiscal
Quarter.


89

--------------------------------------------------------------------------------





6.14.3    Minimum Ratio of EBITDA to Consolidated Interest. A ratio of EBITDA to
Consolidated Interest of at least 2.25 : 1.00, calculated as of the end of each
Fiscal Quarter, on a rolling four (4) quarter basis.
6.14.4    Minimum Ratio of EBITDA to Non-Consolidated Interest. A ratio of
EBITDA (excluding EBITDA of Special Purpose Financing Vehicles and any
Investments in any Person that is not a Subsidiary (whether or not such Person
is deemed to be an Excluded Subsidiary hereunder) but including cash dividends
from Special Purpose Financing Vehicles included in Net Income) to
Non-Consolidated Interest of at least 2.25 : 1.00, calculated as of the end of
each Fiscal Quarter, on a rolling four (4) quarter basis.
6.15    Subordination of Third Party Fees. Agree to subordinate, on terms
satisfactory to Administrative Agent, any fees paid to any Subsidiaries or
Affiliates of Borrower pursuant to ongoing contractual arrangements for services
provided to Borrower, including, without limitation, licensing, management and
marketing fees.
6.16    Maintenance of Borrowing Base. Subject to Borrower’s right to cure set
forth in Section 2.8.3, maintain the value of the Borrowing Base at all times
such that no Borrowing Base Deficiency occurs.
6.17    Placards. Affix and maintain or use its best efforts to cause each
Lessee under a Lease to affix to and maintain on all Eligible Engine(s) or
item(s) of Eligible Equipment (other than Eligible Parts) a placard bearing an
inscription substantially in the form attached hereto as Exhibit L or such other
inscription as Security Agent from time to time may reasonably request (a
“Placard”). The Borrower shall, upon request, provide to Administrative Agent
and Security Agent a list of all Eligible Engines or items of Eligible Equipment
(other than Eligible Parts) subject to a Lease indicating, to the best knowledge
of the Borrower, which Engines have Placards affixed and on which no such
Placard is affixed.
6.18    Maintenance of Current Depreciation Policies. Maintain its method of
depreciating its assets substantially consistent with past practices as set
forth in Schedule 5.21 and promptly notify Administrative Agent of any deviation
from such practices.
6.19    Preservation of International Interests. Cause, or shall cause any other
Party, as applicable, at Borrower’s expense, to (i) register with the FAA and/or
International Registry, and thereafter maintain, the Lien, International
Interest and assignment of International Interest of each Mortgage and Security
Agreement and Owner Trustee Mortgage and Security Agreement and the
International Interest of each Cape Town Eligible Lease; and (ii) maintain the
rights and International Interests and assignment of International Interest of
the Engine Owner, Equipment Owner and Security Agent in each Registerable Asset,
as against any third parties under the Applicable Laws of any jurisdiction
within the United States and as against any third parties in any Contracting
State under the Cape Town Convention. The Borrower agrees to furnish Security
Agent with copies of all documents relating to the foregoing and with recording
and registration data as promptly as practicable following the issuance of the
same by the FAA and the International Registry.


90

--------------------------------------------------------------------------------





6.20    Maintenance of WEST Management Agreement and Servicing Agreement.
Maintain substantially consistent with past practices and not terminate
Borrower’s interest and/or role under the WEST Administrative Agency Agreement
and Borrower’s management fee arrangement under the WEST Servicing Agreement and
promptly notify Administrative Agent of any deviation from such practices.
6.21    Sanctions; Anti-Corruption Laws. Maintain in effect policies and
procedures designed to promote compliance by Borrower, its Subsidiaries, and
their respective directors, officers, employees, and agents with applicable
Sanctions and with the FCPA and any other applicable anti-corruption laws.
7.    NEGATIVE COVENANTS
Borrower covenants and agrees that Borrower and its Subsidiaries shall not,
directly or indirectly, by operation of law or otherwise:
7.1    Modification of Formation Documents. Amend its certificate of
incorporation or formation documents in such a way that could reasonably be
expected to have a Material Adverse Effect.
7.2    Modification of Debt. Cancel or modify any Indebtedness owing to it,
except for reasonable consideration in the ordinary course of its business or to
the extent that it would not have a Material Adverse Effect on Borrower’s
financial condition.
7.3    [Reserved].
7.4    Payment of Subordinated Obligations. Pay any (a) principal (including
sinking fund payments) or any other amount (other than scheduled interest
payments) with respect to any Subordinated Obligation, or purchase or redeem (or
offer to purchase or redeem) any Subordinated Obligation, or deposit any monies,
securities or other Property with any trustee or other Person to provide
assurance that the principal or any portion thereof of any Subordinated
Obligation will be paid when due or otherwise to provide for the defeasance of
any Subordinated Obligation or (b) scheduled interest on any Subordinated
Obligation unless the payment thereof is then permitted pursuant to the terms of
the indenture or other agreement governing such Subordinated Obligation;
provided that Borrower and its Subsidiaries shall be permitted to pay regularly
scheduled payments of principal and interest on Subordinated Obligations so long
as no Event of Default is then continuing.
7.5    Mergers. Merge or consolidate with or into any Person, except (a) mergers
and consolidations of a Subsidiary of Borrower into Borrower or a Wholly-Owned
Subsidiary or of Subsidiaries with each other and (b) a merger or consolidation
of a Person into Borrower or with or into a Wholly-Owned Subsidiary of Borrower
that is not prohibited by Section 7.6; provided that (i) Borrower is the
surviving entity, (ii) no Change in Control results therefrom, (iii) no Default
or Event of Default then exists or would result therefrom, (iv) Borrower
executes such amendments to the Loan Documents as Administrative Agent may
reasonably determine are appropriate as a result of such merger, (v) the
aggregate consideration paid or to be paid (whether cash, notes, stock,


91

--------------------------------------------------------------------------------





or assumption of debt or otherwise) by the Borrower and/or its Subsidiaries in
any one such merger or consolidation does not exceed $25,000,000.00, and (vi)
such aggregate consideration with respect to all such mergers or consolidations
shall not exceed $50,000,000.00 in any Fiscal Year. Without limitation, no such
merger or consolidation shall result in a violation of the terms of Section 6.2
or Section 6.14 based on pro forma financials.
7.6    Hostile Acquisitions. Directly or indirectly use the proceeds of any Loan
(including the issuance of any Letter of Credit) in connection with the
Acquisition of a public corporation if such Acquisition is opposed by the board
of directors of such corporation or business entity.
7.7    ERISA. Create or maintain any Pension Plans or incur any withdrawal
liability to any Multiemployer Plan (as defined in Section 5.13).
7.8    Change in Nature of Business. Make any material change in the nature of
the business of Borrower and its Subsidiaries, taken as a whole.
7.9    Liens and Negative Pledges. Create, incur, assume or suffer to exist any
Lien or Negative Pledge of any nature upon or with respect to any of its
respective Property or any Collateral or engage in any sale and leaseback
transaction with respect to any of its respective Property or any Collateral,
whether now owned or hereafter acquired, except:
7.9.1    Liens and Negative Pledges under the Loan Documents and as permitted in
Section 7.18;
7.9.2    Permitted Liens;
7.9.3    Liens on Property acquired by Borrower or any of its Subsidiaries that
were in existence at the time of the acquisition of such Property and were not
created in contemplation of such acquisition;
7.9.4    Liens securing (i) purchase money Indebtedness permitted by
Section 7.10.9 and (ii) Indebtedness that directly or indirectly refinances
purchase money Indebtedness referred to in clause (i) and that is otherwise
permitted by Section 7.10, solely to the extent such Liens are on and limited to
the capital assets acquired, constructed or financed with the proceeds of the
Indebtedness referred to in clause (i);
7.9.5    Sale and leaseback transactions with respect to Engines or Equipment
not included in the Borrowing Base; and
7.9.6    Negative Pledges on the stock of any Excluded Subsidiary granted by
Borrower in favor of a lender in connection with any financing thereof, in each
case where such financing otherwise complies with the requirements of this
Agreement.
7.10    Indebtedness and Guaranteed Indebtedness. Create, incur or assume any
Indebtedness or Guaranteed Indebtedness except:


92

--------------------------------------------------------------------------------





7.10.1    Indebtedness and Guaranteed Indebtedness existing on the Closing Date
and disclosed in Schedule 7.10, and refinancings, renewals, extensions or
amendments that do not increase the amount thereof;
7.10.2    Indebtedness and Guaranteed Indebtedness under the Loan Documents;
7.10.3    In addition to Indebtedness permitted in Section 7.10.7 below,
intercompany Indebtedness and intercompany Guaranteed Indebtedness of Borrower
or any of its Subsidiaries not to exceed $5,000,000.00 outstanding at any one
time;
7.10.4    Indebtedness consisting of Capital Lease Obligations not to exceed
$5,000,000.00 outstanding at any one time;
7.10.5    Subordinated Obligations in such amount as may be approved in writing
by Agents and Credit Facility Lenders;
7.10.6    Indebtedness pursuant to Swap Contracts, solely to the extent entered
into in the ordinary course of business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets or property and
not for the purpose of speculation or taking a market risk;
7.10.7    Guaranteed Indebtedness in support of the obligations of a
Wholly-Owned Subsidiary, provided that such primary obligations of such
Wholly-Owned Subsidiary are not prohibited by this Agreement;
7.10.8    Guaranteed Indebtedness in support of the obligations of Willis Lease
(China) Limited under the Willis Lease (China) Limited Financing Facility; and
7.10.9    In addition to the foregoing, Permitted Indebtedness.
7.11    Transactions with Affiliates. Make, or suffer to exist, any loan or
advance or extend any credit to any Person, including, without limitation, any
Affiliate of the Borrower other than:
7.11.1    advances to employees in the ordinary course of business not to exceed
$100,000.00 in the aggregate outstanding at any time;
7.11.2    trade credit advanced in the ordinary course of business;
7.11.3    transactions between or among Borrower and its Subsidiaries; and
7.11.4    transactions on overall terms at least as favorable to Borrower or its
Subsidiaries as would be the case in an arm’s length transaction between
unrelated parties of equal bargaining power.
7.12    Amendments to Subordinated Obligations. Amend or modify any term or
provision of any indenture, agreement or instrument evidencing or governing any
Subordinated Obligation in any respect that will or may adversely affect the
interests of Lenders.


93

--------------------------------------------------------------------------------





7.13    Negative Pledge Covenant/Specified Assets.. To the extent Borrower is
the owner of a Specified Asset included in the Borrowing Base, (1) not pledge,
nor permit to exist any Lien on, such Specified Asset, except (i) Liens securing
the Obligations, (ii) the Permitted Liens identified in clauses (a), (b), (c),
(e), (g), (h), (i), (j), (k), (l), (n), (o) and (p) of the definition of
“Permitted Liens,” and (iii) Liens approved by Administrative Agent in its
absolute discretion; and (2) not enter into or permit to exist any agreement
with any Person, other than in connection with this Agreement or any other Loan
Document, which prohibits or limits the ability of Borrower as the Specified
Asset Owner of such Specified Asset to create, incur, assume or suffer to exist
any Lien upon or with respect to the Specified Asset.
7.14    Distributions. Purchase, redeem, retire or otherwise acquire, directly
or indirectly, or make any sinking fund payments with respect to, any shares of
its Stock now or hereafter outstanding (each and collectively a “Distribution”);
provided that the Borrower may declare and pay dividends and repurchase Stock if
no Default or Event of Default exists prior to or after giving effect to such
declaration or payment, including on the Permitted Preferred Stock.
7.15    Investments. Make or suffer to exist any Investment, other than:
7.15.1    Investments in existence on the Closing Date and disclosed on Schedule
7.15;
7.15.2    Investments consisting of Cash Equivalents or Cash;
7.15.3    Investments in a Person that is the subject of an Acquisition not
prohibited by Section 7.6;
7.15.4    Investments consisting of advances to officers, directors and
employees of Borrower and its Subsidiaries for travel, entertainment,
relocation, anticipated bonus and analogous ordinary business purposes;
7.15.5    Investments in a Subsidiary that is a Wholly-Owned Subsidiary but that
is not an Excluded Subsidiary; provided that Borrower shall not (a) create,
acquire or allow to exist any Subsidiary other than Excluded Subsidiaries,
unless such Subsidiary shall have executed and delivered to the Security Agent
and the Administrative Agent a Subsidiary Guaranty and a joinder agreement to
the Security Agreement in form acceptable to the Security Agent creating in
favor of the Security Agent a first priority perfected Lien on its assets,
provided that such Lien shall be subject and subordinate to any Lien on assets
permitted by Section 7.9 securing Indebtedness permitted by Section 7.10 unless
the Borrower, despite the exercise of reasonable efforts, shall be unable to
close such financing with the Security Agent’s subordinate Lien thereon (in
which event, assuming no Default exists or would exist after giving effect to
such financing, the Security Agent shall not be required to have a Lien on the
assets securing such Permitted Indebtedness; provided, however, in such
instance, Borrower shall have executed and delivered to the Security Agent and
the Administrative Agent a Stock Pledge Agreement in form acceptable to the
Security Agent pledging all issued and outstanding shares of stock held by
Borrower in such Subsidiary to Security Agent), or (b) purchase or otherwise
acquire (unless no Default exists or would exist immediately thereafter),
including, without limitation, by way of share exchange, any part or amount of
the


94

--------------------------------------------------------------------------------





capital stock or assets of, or make any Investments in any other Person, except
for stock, obligations or securities received in settlement of debts owing to it
created in the ordinary course of business and Investments otherwise expressly
permitted under this Agreement;
7.15.6    Investments consisting of the extension of credit to customers or
suppliers of Borrower and its Subsidiaries in the ordinary course of business
and any Investments received in satisfaction or partial satisfaction thereof;
7.15.7    Investments received in connection with the settlement of a bona fide
dispute with another Person;
7.15.8    Investments: (i) up to $100,000,000.00 in the aggregate from the
Closing Date to the Maturity Date and (ii) in excess of $100,000,000.00 or more
in the aggregate, provided such Investments are approved in writing by the
Requisite Lenders;
7.15.9    Notes receivable in an aggregate up to $10,000,000.00; or
7.15.10    Swap Contracts permitted under Section 7.10.6.
7.16    [Reserved].
7.17    No Adverse Selection. Allow any adverse selection procedures to be used
by the Borrower as between the Credit Facilities and any other credit facility
to which the Borrower is a party (including, without limitation, the WEST
Funding Facility) in selecting any Engine or item of Equipment for inclusion in
the Borrowing Base.
7.18    Negative Pledge/WEST. Not (i) cause or create Liens or Negative Pledges
on Borrower’s interest in the WEST Subsidiaries or the WEST Administrative
Agency Agreement and/or management fee arrangement with WEST under the Servicing
Agreement (including, without limitation, any rights to payment thereunder) or
(ii) permit any Lien on Borrower’s interest in the WEST Subsidiaries or the WEST
Administrative Agency Agreement and/or management fee arrangement with WEST
under the Servicing Agreement, other than Liens or Negative Pledges currently
existing under the WEST Funding Facility provided such Liens or Negative Pledges
shall not adversely affect such management agreement or Borrower’s interest
therein.
7.19    Subsidiary Operations. Borrower (i) shall not permit WLFC Funding
(Ireland) Limited to maintain operations or assets or earn any income and (ii)
shall not permit Willis Lease France to maintain any operations other than
employment of persons resident in France or hold material assets or earn
material operating income unless, in each case, such Subsidiary shall have
executed a Subsidiary Guaranty and Security Agreement as required under this
Agreement (or if a Subsidiary Guaranty and Security Agreement cannot feasibly be
delivered under Applicable Law, Borrower shall have pledged its equity ownership
interest in such entity to Security Agent as Collateral).
7.20    Use of Loan Proceeds. The Borrower will not, directly or indirectly, use
the proceeds of the Loans (including the issuance of any Letter of Credit) or
lend, contribute or otherwise make


95

--------------------------------------------------------------------------------





available such proceeds to any Subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person that, at
the time of such funding, is the target of Sanctions, or located, organized or
resident in a country that is, or whose government is, the target of Sanctions,
including, currently, the Crimea region, Cuba, Iran, North Korea and Syria and
as may be updated from time to time, excepting activities or business which may
be authorized by general or specific licenses or license exceptions with respect
to the applicable Sanctions or to the extent permitted under, or otherwise not
be in violation of, the applicable Sanctions or (ii) in any other manner that
would result in a violation of applicable Sanctions rules by any Person
(including any Persons participating in the Loans, whether as underwriter,
adviser, investor or otherwise).
8.    INFORMATION AND REPORTING REQUIREMENTS
8.1    Reports and Notices. Borrower represents, warrants and agrees that, from
and after the Closing Date until the Termination Date, Borrower shall deliver to
Administrative Agent:
8.1.1    within forty-five (45) days following the end of each of the first
three Fiscal Quarters of each Fiscal Year (unless an extension is approved by
the Securities Exchange Commission), (1) copies of the Financial Statements of
the Borrower for such Fiscal Quarter, (2) a Compliance Certificate and (3)
company prepared Financial Statements for Borrower on a non-consolidated basis
for such Fiscal Quarter.
8.1.2    within ninety (90) days following the end of each Fiscal Year (unless
an extension is approved by the Securities Exchange Commission) or, in any
event, within fifteen (15) days of a timely filing with the SEC, (1) the
Financial Statements of Borrower for such Fiscal Year accompanied by an
unqualified report and opinion by an independent certified public accounting
firm acceptable to Administrative Agent certified by an Authorized Signatory,
(2) a Compliance Certificate, and (3) company prepared Financial Statements for
Borrower on a non-consolidated basis for the last Fiscal Quarter of such Fiscal
Year.
8.1.3    (i) within thirty (30) days of the deadline in each calendar year in
the reporting requirement under its respective West Funding Facility, the
audited financial statements of WEST II (unconsolidated), WEST III
(unconsolidated), and WEST IV (unconsolidated), and (ii) on or before May 31 of
each calendar year, the audited financial statements of WMES.
8.1.4    as soon as practicable and in any event within 15 days after the end of
each calendar month, a report listing the Leases of Engines and Equipment in the
Borrowing Base (in form and substance reasonably satisfactory to the
Administrative Agent).
8.1.5    as soon as available, but in any event within fifteen (15) days after
the end of the immediately preceding calendar month, a Borrowing Base
Certificate of the Borrower showing, as of the end of such calendar month
setting forth, among other things, the Eligible Engines and Eligible Equipment
that are subject to an Eligible Lease and any Eligible Specified Assets. The
Borrowing Base Certificate shall also include a list of all Engines and
Equipment acquired by the Borrower since the date of the last Borrowing Base
Certificate delivered to Administrative Agent.


96

--------------------------------------------------------------------------------





8.1.6    within fifteen (15) days following the end of each Fiscal Quarter, an
Appraisal with respect to Eligible Engines, Eligible Equipment and/or Eligible
Saleable Assets added to the Borrowing Base during such Fiscal Quarter just
ended. In addition, once per each Fiscal Year, (a) the Borrower shall permit the
Security Agent to retain an Appraiser (at Borrower’s expense) to conduct an
Appraisal with respect to all Eligible Engines, Eligible Equipment (other than
Eligible Parts but, for clarity, including Eligible Corporate Aircraft),
Eligible Saleable Assets (other than Parts constituting Eligible Saleable
Assets) and Eligible Specified Assets included in the Borrowing Base, and (b) if
requested by Administrative Agent, the Borrower shall permit the Security Agent
to retain an Appraiser (at Borrower’s expense) to conduct an Appraisal with
respect to all Parts included in the Borrowing Base.
8.1.7    promptly, notice in writing of (i) any litigation, legal proceeding or
dispute, other than disputes in the ordinary course of business or, whether or
not in the ordinary course of business, involving amounts, individually or in
the aggregate, in excess of $40,000,000, affecting the Borrower or any
Subsidiary as a defendant, whether or not fully covered by insurance, and
regardless of the subject matter thereof, or, if no monetary amounts are claimed
in connection therewith, which proceeding or dispute, if determined or resolved
against the Borrower or any Subsidiary is reasonably likely to have a Material
Adverse Effect on the Borrower or any Subsidiary or (ii) any cancellation or
threatened cancellation by any insurance carrier of any insurance policy or
policies carried by the Borrower or by any of its Subsidiaries on the assets and
properties of the Borrower or any Subsidiary.
8.1.8    promptly, and in any event within two (2) Business Days of when the
Borrower becomes aware or, in the exercise of reasonable due diligence should
have become aware of the same, notice in writing in the event that at any time a
Borrowing Base Deficiency exists, and promptly, and in any event within five (5)
Business Days, notify in writing the Administrative Agent of any material damage
to or other Event of Loss with respect to any Eligible Engine or Eligible
Equipment.
8.1.9    promptly upon the earlier of the date on which the Borrower becomes
aware or, in the exercise of reasonable due diligence should have become aware
of the same, notify the Administrative Agent (or, in the case of (f) below, the
Security Agent) by telephone (to be confirmed within three calendar days in
writing from the Borrower to each Lender) of the occurrence of any of the
following:
(a)    any Default or Event of Default;
(b)    any breach under any contract or contracts and breach involves payments
by the Borrower in an aggregate amount equal to or in excess of $40,000,000;
(c)    a default or event of default under or as defined in any evidence of or
agreements for any Indebtedness for borrowed money under which the Borrower’s
liability is equal to or in excess of $40,000,000, individually or in the
aggregate, whether or not an event of default thereunder has been declared by
any party to such agreement or any event which, upon the lapse of time or the
giving of notice or both, would become an event of default under any such
agreement or instrument or would permit any party to any such instrument or
agreement to terminate


97

--------------------------------------------------------------------------------





or suspend any commitment to lend to the Borrower or to declare or to cause any
such indebtedness to be accelerated or payable before it would otherwise be due;
(d)    any change in any Regulation, including, without limitation, changes in
tax laws and regulations, which would have a Material Adverse Effect on the
Borrower or any Subsidiary;
(e)    any litigation, administrative proceeding or investigation which could
reasonably have a Material Adverse Effect on the Borrower or any Subsidiary;
(f)    any instance in which Engines or Equipment are operated (x) on routes
with respect to which it is customary for air carriers flying comparable routes
to carry confiscation or expropriation insurance for which such insurance has
not been obtained or (y) in any area designated by companies providing such
coverage as a recognized or threatened war zone or area of hostilities or an
area where there is a substantial risk of confiscation or expropriation; and
(g)    any “Early Amortization Event,” Event of Default or “Servicer Termination
Event” (as such terms are defined in the WEST Funding Facility) under the WEST
Funding Facility.
8.1.10    promptly upon the filing thereof with the SEC one copy of each
financial statement, report, notice or proxy statement sent by the Borrower to
stockholders generally, and, a copy of each regular or periodic report, and any
registration statement, or prospectus in respect thereof, filed by the Borrower
with any securities exchange or with federal or state securities and exchange
commissions or any successor agency.
8.1.11    subject to the prohibitions set forth in Section 7.1 hereof, promptly
deliver to the Administrative Agent copies of any material amendments,
modifications or supplements to (i) certificate of incorporation or by-laws, and
(ii) the WEST Funding Facility, certified, with respect to the certificate of
incorporation, by the appropriate state officials, and, with respect to the
other foregoing documents, by the secretary or assistant secretary of the
Borrower as a true and correct copy thereof.
8.1.12    promptly, notice in writing of any merger or consolidation involving
the Borrower. Documents required to be delivered pursuant to Section 8.1.1,
8.1.2, 8.1.3or 8.1.10 (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
such materials are publicly available as posted on the SEC’s Electronic Data
Gathering, Analysis and Retrieval system (EDGAR); or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that upon written request by Administrative
Agent, Borrower shall deliver paper copies of such documents to Administrative
Agent upon its request to Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by Administrative Agent.
Administrative Agent shall have no obligation to request the delivery of or


98

--------------------------------------------------------------------------------





to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such document to it and maintaining its copies of such documents.
8.1.13    promptly, notice in writing of any change in the status of Borrower as
an excluded “Legal Entity Customer” under the Beneficial Ownership Regulation,
and, upon request by any Lender, Borrower shall promptly execute and deliver to
such Lender a Beneficial Ownership Certification, and thereafter, Borrower shall
deliver to any Lender that has received a completed Beneficial Ownership
Certification prompt written notice of any change in the information provided in
such Beneficial Ownership Certification that would result in a change to the
list of beneficial owners identified in such certification.
8.2    Other Reports. Borrower shall, upon the request of any Agent, furnish to
Administrative Agent and/or Security Agent such other reports in connection with
the affairs, business, financial condition, operations, prospects or management
of Borrower or the Collateral, all in reasonable detail in each case as the
Administrative Agent shall reasonably request.
9.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES
9.1    Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” under this Agreement:
9.1.1    Borrower shall fail to make any required payment in respect of any
Obligations under the Loan Documents within three (3) Business Days after the
same shall become due and payable or is declared due and payable (provided that
no grace period shall apply to principal payments required under this Agreement
or to nonpayment of the Obligations on the Maturity Date); or
9.1.2    Borrower shall fail or neglect to, or shall fail to cause the
applicable Owner Trustee, Wholly-Owned Subsidiary that has satisfied the
requirements of Section 6.13.2 and/or any Specified Asset Owner, if applicable,
to, perform, keep or observe any of the covenants, promises, agreements,
requirements, conditions or other terms, Obligations under the Loan Documents
(other than under Section 9.1.1) or provisions contained in this Agreement or
any of the other Loan Documents and such default shall have continued for a
period of thirty (30) days after Agent’s or any Lender’s notice to Borrower, of
such default hereunder; provided, that there shall be no grace period for
Borrower’s failure to perform, keep or observe any of the covenants, promises,
agreements, requirements, conditions or other terms or provisions contained in
Section 6.14 and Section 7 (except for Section 7.9); or
9.1.3    an event of default shall occur under any Indebtedness (other than as
set forth in Sections 9.1.1 and 9.1.15) to which Borrower, any Subsidiary or
Excluded Subsidiaries other than a Special Purpose Financing Vehicle is a party,
or by which any such Person or its property is bound, and such event of default
(1) involves the failure to make any payment beyond the period of grace, if any,
whether of principal, interest or otherwise, and whether due by scheduled
maturity, required prepayment, acceleration, demand or otherwise, in respect of
any such Indebtedness of


99

--------------------------------------------------------------------------------





such Person in an aggregate amount exceeding $40,000,000, or (2) causes (or
permits any holder of such Indebtedness or a trustee to cause) such
Indebtedness, or a portion thereof, in an aggregate amount exceeding $40,000,000
to become due, with the giving of notice, if required, prior to its stated
maturity or prior to its regularly scheduled dates of payment; provided that
this Section 9.1.3 shall not apply to such Indebtedness secured by a Permitted
Lien that becomes due as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness in a sale or transfer permitted
under this Agreement, so long as such Indebtedness is repaid when required under
the documents providing for such Indebtedness; or
9.1.4    any representation or warranty in this Agreement or any other Loan
Document, or in any written statement, report or certificate pursuant hereto or
thereto, shall be untrue or incorrect in any material respect as of the date
when made or deemed to be made by the Borrower or any Subsidiaries; or
9.1.5    any of the assets of Borrower or any Subsidiary having a value of
$40,000,000 or more shall be attached, seized, levied upon or subjected to a
writ or distress warrant or come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors of such Person, and any of
the foregoing shall remain unstayed or undismissed for sixty (60) consecutive
days; or any Person other than Borrower or any Subsidiary shall apply for the
appointment of a receiver, trustee or custodian for the assets of Borrower or
any Subsidiary and the order appointing such receiver, trustee or custodian
shall remain unstayed or undismissed for sixty (60) consecutive days; or
Borrower or any Subsidiary shall have concealed, removed or permitted to be
concealed or removed, any part of its Property with intent to hinder, delay or
defraud its creditors or any of them or made or suffered a transfer of any of
its property or the incurring of an obligation which may be fraudulent under any
bankruptcy, fraudulent transfer or other similar law; or
9.1.6    a case or proceeding shall have been commenced involuntarily against
Borrower or any Subsidiary in a court having competent jurisdiction seeking a
decree or order: (1) under the Bankruptcy Code or any other applicable Federal,
state or foreign bankruptcy or other similar law, and seeking either (i) the
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of such Person or of any substantial part of
its properties, or (ii) the reorganization or winding up or liquidation of the
affairs of any such Person and such case or proceeding shall remain undismissed
or unstayed for sixty (60) consecutive days or such court shall enter a decree
or order granting the relief sought in such case or proceeding; or (2)
invalidating or denying (i) any Person’s right, power, or competence to enter
into or perform any of its obligations under any Loan Document, or (ii) the
validity or enforceability of this Agreement or any other Loan Document or any
action taken hereunder or thereunder; or
9.1.7    Borrower or any Subsidiary shall (1) file a petition under the
Bankruptcy Code or any other applicable Federal, state or foreign bankruptcy or
other similar law, (2) consent to the institution of proceedings thereunder or
to the filing of any such petition or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) of any such Person or of any substantial part of its
properties, (3) fail generally to


100

--------------------------------------------------------------------------------





pay (or admit in writing its inability to pay) its debts as such debts become
due, or (4) take any corporate action in furtherance of any such action; or
9.1.8    final judgment or judgments (after the expiration of all times to
appeal therefrom) for the payment of money in excess of $40,000,000 in the
aggregate shall be rendered against Borrower or any Subsidiary, unless the same
shall be (i) fully covered by insurance (subject to any contractual deductibles)
and the issuer(s) of the applicable policies shall have acknowledged substantial
coverage in writing within thirty (30) days of judgment, or (ii) vacated,
stayed, bonded, paid or discharged within a period of thirty (30) days from the
date of such judgment; or
9.1.9    Borrower or any Subsidiary voluntarily or involuntarily dissolves or is
dissolved, terminates or is terminated, provided that (i) the Borrower may
terminate any Owner Trust in connection with a sale or consignment of the
Collateral owned by such Owner Trust and (ii) (a) (x) the Borrower may, with the
prior approval of the Administrative Agent, dissolve, terminate or otherwise
liquidate any Subsidiary so long as the aggregate total assets of the Subsidiary
dissolved, terminated or liquidated immediately prior to such event does not
represent more than five percent (5%) of the consolidated total assets of
Borrower and its Subsidiaries, or (y) such Subsidiary liquidates into another
Subsidiary and (b) with respect to any such Subsidiary that has or is required
to execute a Subsidiary Guaranty, following the dissolution, termination or
liquidation of such Person, substantially all of the assets of such Person are
transferred to Borrower or another Person (that, in the case of the event
described in the foregoing clause (y), is the resulting Subsidiary) that then
guaranties the Obligations pursuant to a Subsidiary Guaranty; or
9.1.10    Borrower or any Subsidiary is enjoined, restrained, or in any way
prevented by the order of any court or other Governmental Authority, the effect
of which order restricts such Person from conducting all or any material part of
its business; or
9.1.11    the loss, suspension, revocation or failure to renew any License or
permit now held or hereafter acquired by Borrower or any Subsidiary, which loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect; or
9.1.12    any Lien or any provision of any Loan Document shall for any reason
cease to be valid, binding and enforceable in accordance with its terms, or any
Lien granted, or intended by the Loan Documents to be granted, to Security Agent
shall cease to be a valid and perfected Lien having the first priority (or a
lesser priority if expressly permitted in the Loan Documents) in any of the
Collateral covered or purported to be covered thereby, except to the extent that
(i) any such loss of perfection or priority results from the failure to file UCC
financing statements or continuation statements or other applicable filings with
respect to Registerable Assets or Specified Assets that, in either case, have an
Appraised Value of not more than, individually or in the aggregate, $40,000,000,
and (ii) such, Borrower takes such action as Administrative Agent or Security
Agent may reasonably request to remedy such loss of perfection or priority and
such loss of perfection or priority is in fact remedied within thirty (30) days
(or such longer time as Administrative Agent may agree in writing in its
absolute discretion); or
9.1.13    any Change in Control of Borrower shall have occurred (for the
avoidance of doubt, a Permitted Change in Control shall not constitute a Change
in Control); or


101

--------------------------------------------------------------------------------





9.1.14    The occurrence of any Event of Default or Servicer Termination (as
such terms are defined in the WEST Funding Facility) under the WEST Funding
Facility or the Future WEST ABS Non-Recourse Indebtedness; or
9.1.15    There occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Subsidiary, other than a
Special Purpose Financing Vehicle, is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Borrower
or such Subsidiary as a result thereof is greater than $40,000,000.00.
9.2    Remedies. If any Default or Event of Default has occurred and is
continuing, then, subject to Section 13.4.4 hereof, Administrative Agent will be
entitled to, with the prior written approval of Requisite Lenders, exercise one
or more of the following remedies: (1) upon notice to Borrower from
Administrative Agent, increase the rate of interest applicable to the Loans
(including the issuance of any Letter of Credit) to the Default Rate effective
as of the date of the initial Default; or (2) terminate or suspend Lenders’
obligation to make further Loans (including the issuance of any Letter of
Credit). In addition, if any Event of Default shall have occurred and be
continuing, Agent may (upon prior written approval of Requisite Lenders),
without notice, take any one or more of the following actions: (i) declare all
or any portion of the Obligations under the Loan Documents to be forthwith due
and payable, whereupon such Obligations shall become and be due and payable,
(ii) require Borrower Cash Collateralize the Letter of Credit Obligations as
provided in Section 2.3.11; or (iii) exercise any rights and remedies provided
to Agents under the Loan Documents or at law or equity, including all remedies
provided under the UCC; provided, that upon the occurrence of an Event of
Default specified in Sections 9.1.5, 9.1.6 or 9.1.7, the Obligations under the
Loan Documents shall become immediately due and payable (and any obligation of
Lenders to make further Loans (including issuance of any Letter of Credit), if
not previously terminated, shall immediately be terminated) and the obligation
of Borrower to Cash Collateralize the Letter of Credit Obligations as provided
in clause (ii) above shall automatically become effective, in each case without
declaration, notice or demand by Agent.
9.3    Waivers by Borrower. Except for notices that Administrative Agent or
Lender has otherwise agreed to give in this Agreement (whether under notice and
cure provisions or otherwise) and to the fullest extent permitted by Applicable
Law, Borrower waives: (a) presentment, demand, protest, notice of maturity,
intent to accelerate, acceleration, default, and release of any or all Loan
Documents or the Notes; (b) all rights to notice and a hearing prior to Lender’s
taking possession or control of, or to Lender’s replevin, attachment or levy
upon, any Collateral or any bond or security which might be required by any
court prior to allowing Lender to exercise any of its remedies; and (c) the
benefit of all valuation, appraisal and exemption laws. Borrower acknowledges
that it has been advised by counsel with respect to this Agreement, the other
Loan Documents and the transactions evidenced hereby and thereby.
9.4    Proceeds. The Proceeds of any sale, disposition or other realization upon
any Collateral shall be applied by any Lender upon receipt as set forth in
Section 2.13.


102

--------------------------------------------------------------------------------





10.    SUCCESSORS AND ASSIGNS
Subject to the limitations on assignment and the grants of participations set
forth in Section 12.8, each Loan Document shall be binding on and shall inure to
the benefit of Borrower, Credit Facility Lenders, Security Agent and their
respective successors and assigns, except as otherwise provided herein or
therein. Borrower shall not assign, transfer, hypothecate or otherwise convey
its rights, benefits, obligations or duties under any Loan Document without the
prior written consent of all of the Lenders, and any such purported assignment,
transfer, hypothecation or other conveyance by Borrower without the prior
express written consent of all Lenders shall be void. The terms and provisions
of this Agreement and the other Loan Documents are for the purpose of defining
the relative rights and obligations of Borrower and Lenders with respect to the
transactions contemplated hereby and thereby, and there shall be no third party
beneficiaries of any of the terms and provisions of any of the Loan Documents.
11.    DEFAULTING LENDERS
11.1    Obligation Not Affected. The obligation of any Lender to make any Loan
hereunder shall not be affected by the failure of any other Lender to make any
Loan under this Agreement, and no Lender shall have any liability to the
Borrower or any of its Subsidiaries, Agents, any other Lender, or any other
Person for another Lender’s failure to make any Loan hereunder.
11.2    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and Section
12.16.
11.3    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 12.9 shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Lender or Swing Line Lender hereunder; third, if so determined by
Administrative Agent or requested by Issuing Lender or the Swing Line Lender, to
Cash Collateralize such Issuing Lender’s Fronting Exposure or pay down the Swing
Line Loan(s) in an amount equal to Swing Line Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 11.6 below; fourth,
as Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 11.6 below; sixth, to the payment of any amounts owing to the
Lenders, Issuing Lenders or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, Issuing Lenders or Swing
Line Lender against such Defaulting Lender as a result of such Defaulting


103

--------------------------------------------------------------------------------





Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Obligations and Swing Line Loan are held by the Lenders pro
rata in accordance with their respective Pro Rata Share without giving effect to
Section 11.5 below. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 11.3 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
11.4    Certain Fees.
(a)    No Defaulting Lender shall be entitled to receive any Unused Line Fee for
any period during which such Lender is a Defaulting Lender (and Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(b)    Each Defaulting Lender shall be entitled to receive the Letter of Credit
Fees described in Section 2.6.2 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral in
accordance with Section 11.6 below.
(c)    With respect to Unused Line Fee or Letter of Credit Fees not required to
be paid to any Defaulting Lender pursuant to clause (a) or (b) above, Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to Section 11.5
below, (y) pay to each Issuing Lender and to Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swing Line Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.
11.5    Reallocation of Participations. If any Lender shall become a Defaulting
Lender, then, for so long as such Lender remains a Defaulting Lender, any
Fronting Exposure shall be reallocated by Administrative Agent at the request of
the Swing Line Lender and/or Issuing Lender among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Share, but only to the extent such
reallocation does not cause the aggregate Revolving Facility Usage of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment and only
so long as no Default or Event of Default has occurred and is continuing on the
date of such reallocation. Subject to


104

--------------------------------------------------------------------------------





Section 12.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
11.6    Cash Collateral; Repayment of Swing Line Loan(s). If the reallocation
described in Section 11.5 above cannot, or can only partially, be effected,
Borrower shall, within one (1) Business Day following the written request of
Administrative Agent, Swing Line Lender or Issuing Lender (with a copy to
Administrative Agent), (x) Cash Collateralize Issuing Lender's Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to any
Cash Collateral provided by such Defaulting Lender) in accordance with the
procedures set forth in Section 2.3.11 and (y) pay down the Swing Line Loan(s)
in an amount equal to the Swing Line Lender’s Fronting Exposure with respect to
such Defaulting Lender.
12.    MISCELLANEOUS
12.1    Complete Agreement; Modification of Agreement. This Agreement and the
other Loan Documents constitute the complete agreement among the parties with
respect to the subject matter hereof and thereof, supersede all prior
agreements, commitments, understandings or inducements (oral or written,
expressed or implied), and may not be modified, altered or amended except by a
written agreement signed by Administrative Agent, Security Agent, Credit
Facility Lenders, Borrower and each other Person executing this Agreement or any
other Loan Document, as applicable, and in accordance with Section 12.16 hereof.
12.2    Reimbursement and Expenses. Borrower will promptly pay:
12.2.1    without regard for whether any Loans are made, all reasonable
out-of-pocket expenses of Agents in connection with the preparation,
negotiation, execution, and delivery of this Agreement, the Notes and the other
Loan Documents, including all due diligence, all post-closing matters,
syndication, and the transactions contemplated hereunder and thereunder and the
making of the Loans (including the issuance of any Letter of Credit), including,
recording and filing fees, and the reasonable fees and disbursements of counsel
for Agents;
12.2.2    subject to the limitations set forth in Section 6.6, all reasonable
out-of-pocket expenses of Agents in connection with the administration or
monitoring of the Loans (including any issued Letter of Credit), the Collateral,
this Agreement and the other Loan Documents in accordance with the provisions
thereof, the restructuring and refinancing of the transaction herein
contemplated, and in connection with the preparation, negotiation, execution,
and delivery of any waiver, amendment, or consent by Agents relating to this
Agreement or the other Loan Documents, including, auditing costs and expenses
with respect to the Collateral and the reasonable attorneys’ fees and expenses
of counsel;
12.2.3    all of Agents’ out-of-pocket costs and expenses of obtaining
performance and of enforcing its rights (in each case) under this Agreement or
the other Loan Documents and of collection of the Obligations under the Loan
Documents, in any arbitration, mediation, legal


105

--------------------------------------------------------------------------------





action or proceeding (including any case under the Bankruptcy Code or similar
laws), which, in each case, shall include reasonable fees and expenses of
counsel for Agents;
12.2.4    all Charges levied on, or assessed, placed or made against any
Collateral, the Notes or the other Loan Documents or the Obligations under the
Loan Documents.
12.3    Indemnity.
12.3.1    Borrower shall indemnify and hold each Indemnified Person harmless
from and against any Claim which may be instituted or asserted against or
incurred by any such Indemnified Person as the result of credit having been
extended or not extended under this Agreement and the other Loan Documents or
otherwise in connection with or arising out of the transactions contemplated
hereunder or thereunder, including any Claim for Environmental Liabilities and
Costs and legal costs and expenses of disputes between the parties to this
Agreement; provided that Borrower shall not be liable for indemnification of an
Indemnified Person to the extent that (a) such Claim is brought by any
Indemnified Person against Borrower and Borrower is the prevailing party
thereunder or (b) any such Claim is finally determined by a court of competent
jurisdiction to have resulted from such Indemnified Person’s gross negligence or
willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED OR NOT EXTENDED UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.
12.3.2    In any suit, proceeding or action brought by Agent or any Credit
Facility Lender relating to any item of Collateral or any amount owing
hereunder, or to enforce any provision of any item of Collateral, Borrower shall
save, indemnify and keep Agent and each Credit Facility Lender harmless from and
against all expense, loss or damage suffered by reason of such action or any
defense, setoff, or counterclaim asserted for any reason by the other party or
parties to such litigation and however arising unless (a) such suit, proceeding
or action is brought by Agent or any Credit Facility Lender against Borrower and
Borrower is the prevailing party thereunder, or (b) any such suit, proceeding or
action is finally determined by a court of competent jurisdiction to have
resulted from Agent’s or any Credit Facility Lender’s gross negligence or
willful misconduct. All obligations of Borrower with respect to any item of
Collateral shall be and remain enforceable against, and only against, Borrower
and shall not be enforceable against Agent or any Credit Facility Lender. This
Section 12.3.2 shall survive the Termination Date.
12.4    No Waiver. Neither Agent’s nor any Credit Facility Lender’s failure, at
any time or times, to require strict performance by Borrower of any provision of
any Loan Document, nor Agent’s or any Credit Facility Lender’s failure to
exercise, nor any delay in exercising, any right, power or privilege under this
Agreement, (a) shall waive, affect or diminish any right of such Agent or any
Credit Facility Lender thereafter to demand strict compliance and performance
therewith, or (b) shall operate as a waiver thereof. Subject to Section 12.16,
any suspension or waiver of a


106

--------------------------------------------------------------------------------





Default, Event of Default, or other provision under the Loan Documents must be
in writing signed by an authorized employee of Administrative Agent and each
applicable Credit Facility Lender to be effective and shall not suspend, waive
or affect any other Default or Event of Default, whether the same is prior or
subsequent thereto and whether of the same or of a different type, and shall not
be construed as a bar to any right or remedy which Agent and each applicable
Credit Facility Lender would otherwise have had on any future occasion.
12.5    Severability; Drafting. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of any Loan Document shall be prohibited by
or invalid under Applicable Law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of such Loan Document. Except as
otherwise expressly provided herein or in any other Loan Document, all
undertakings, agreements, covenants, warranties and representations of or
binding upon Borrower and all rights of Agents and Credit Facility Lender, all
as contained in the Loan Documents, shall not terminate or expire, but rather
shall survive such termination or cancellation and shall continue in full force
and effect until the Termination Date; provided that the reimbursement and
expense provisions of Section 12.2, the indemnity provisions of Section 12.3,
and the governing law and venue provisions of Section 12.14 shall all survive
the Termination Date. In the event of a dispute between any of the parties
hereto over the meaning of this Agreement, all parties shall be deemed to have
been the drafter hereof, and any Applicable Law that states that contracts are
construed against the drafter shall not apply.
12.6    Conflict of Terms. Except as otherwise provided in any Loan Document by
specific reference to the applicable provisions of this Agreement, if any
provision contained in this Agreement is in conflict with, or inconsistent with,
any provision in any other Loan Document, the provision contained in this
Agreement shall govern and control.
12.7    Notices.
12.7.1    All notices and other communications under this Agreement and the
other Loan Documents shall be in writing and shall be deemed to have been given
three (3) days after deposit in the mail, first class mail, postage prepaid, or
one (1) day after being entrusted to a reputable commercial overnight delivery
service, or when sent out by facsimile transmission or by electronic mail
delivery addressed to the party to which such notice is directed at its address
determined as provided in this Section 12.7 (provided that for electronic mail
delivery of notices other than pursuant to Sections 8.1.1-8.1.5, an identical
notice is also sent simultaneously by mail, overnight courier, or as otherwise
provided in this Section 12.7). All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses:
(a)    If to Borrower:
Willis Lease Finance Corporation
60 East Sir Francis Drake Boulevard
Suite 209
Larkspur, CA 94939
Attn: General Counsel



107

--------------------------------------------------------------------------------





Telephone No.: (415) 408-4732
Facsimile No.: (415) 408-4701
Email: dpoulakidas@willislease.com
(b)    If to Administrative Agent and/or Security Agent:
MUFG Bank, Ltd.
General Industries – West Division
350 California Street, 20th Floor
San Francisco, CA 94101
Attn: Kevin Sullivan, Director
Telephone No.: (415) 705-7385

Email: KSullivan@us.mufg.jp
with a copy to:
MUFG Union Bank, N.A.
445 South Figueroa Street, 13th Floor
Los Angeles, CA 90071
Attn: Maria F. Maia, Director
Telephone No.: (858) 552-6606
Email: MMaia@us.mufg.jp
and
Sheppard Mullin Richter & Hampton LLP
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4106
Attn: Juliette M. Ebert, Esq.
Robert K. Sahyan, Esq.
Telephone No.: (415) 434-9100
Facsimile No.: (415) 434-3947
Email: jebert@sheppardmullin.com
    rsahyan@sheppardmullin.com.
12.7.2    Any party to this Agreement may change the address to which notices
shall be directed under this Section 12.7 by giving ten (10) days’ written
notice of such change to the other parties in the manner specified in this
Section 12.7.
12.8    Binding Effect; Assignment.
12.8.1    This Agreement and the other Loan Documents to which Borrower is a
party will be binding upon and inure to the benefit of Borrower, Agents, each of
Credit Facility Lenders, and their respective permitted successors and assigns,
except that Borrower may not assign its rights hereunder or thereunder or any
interest herein or therein without the prior written consent of all


108

--------------------------------------------------------------------------------





Lenders. Each Credit Facility Lender represents that it is not acquiring its
Note with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended (subject to any requirement that disposition
of such Note must be within the control of such Lender). Any Credit Facility
Lender may at any time pledge its Note or any other instrument evidencing its
rights as a lender under this Agreement to a Federal Reserve Bank, but no such
pledge shall release that lender from its obligations hereunder or grant to such
Federal Reserve Bank the rights of a Credit Facility Lender hereunder absent
foreclosure of such pledge.
12.8.2    From time to time following the Closing Date, each Lender may assign
to one or more Eligible Assignees all or any portion of its Pro Rata Share of
the Revolving Commitment; provided that (i) such Eligible Assignee, if not then
a Lender or an Affiliate or Approved Fund of the assigning Lender, shall be
approved by Administrative Agent and, provided no Default or Event of Default
then exists, Borrower, which approval(s) shall not be unreasonably withheld,
conditioned or delayed; (ii) such assignment shall be evidenced by a Commitment
Assignment and Acceptance, a copy of which shall be furnished to Administrative
Agent as hereinbelow provided; (iii) except in the case of an assignment (a) to
an Affiliate of the assigning Lender or to another Lender or (b) of the entire
remaining Commitment of the assigning Lender, the assignment shall not assign a
Pro Rata Share of the Revolving Commitment that is equivalent to less than
$5,000,000.00; (iv) the effective date of any such assignment shall be as
specified in the Commitment Assignment and Acceptance, but not earlier than the
date which is five (5) Business Days after the date Administrative Agent has
received the Commitment Assignment and Acceptance; and (v) the consent of
Issuing Lender and Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender. Upon the effective date of such Commitment Assignment and
Acceptance, the Eligible Assignee named therein shall be a Lender for all
purposes of this Agreement, with the Pro Rata Share of the Revolving Commitment
therein set forth and, to the extent of such Pro Rata Share, the assigning
Lender shall be released from its further obligations under this Agreement.
Borrower agrees that it shall execute and deliver (against delivery by the
assigning Lender to Borrower of its Note(s)) to such assignee Lender, Note(s)
evidencing that assignee Lender’s Pro Rata Share of the Revolving Commitment,
and to the assigning Lender, Note(s) evidencing the Pro Rata Share retained by
the assigning Lender.
12.8.3    By executing and delivering a Commitment Assignment and Acceptance,
the Eligible Assignee thereunder acknowledges and agrees that: (i) other than
the representation and warranty that it is the legal and beneficial owner of the
Pro Rata Share of the Revolving Commitment being assigned thereby free and clear
of any adverse claim, the assigning Lender has made no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness or sufficiency of
this Agreement or any other Loan Document; (ii) the assigning Lender has made no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance by Borrower of the
Obligations; (iii) it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 8
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Commitment Assignment
and Acceptance; (iv) it will, independently and without reliance upon
Administrative Agent or any


109

--------------------------------------------------------------------------------





Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) it appoints and authorizes Administrative Agent
to take such action and to exercise such powers under this Agreement as are
delegated to Administrative Agent by this Agreement; and (vi) it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
12.8.4    Administrative Agent, acting solely for this purpose as an agent of
Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Commitment Assignment and
Acceptance delivered to it (or the equivalent thereof in electronic form) and a
register (the “Register”) of the names and address of each of the Lenders, and
the Pro Rata Share of the Commitments held by, and principal amounts (and stated
interest) of the Loans owing to, each Credit Facility Lender pursuant to the
terms hereof from time to time. The entries in the Register shall be conclusive
absent manifest error, and Borrower, the Agents and the Credit Facility Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Credit Facility Lender hereunder for all purposes of this
Agreement. The Register shall be available during normal business hours for
inspection by Borrower or any Lender upon reasonable prior notice to
Administrative Agent. After receipt of a completed Commitment Assignment and
Acceptance executed by any Lender and an Eligible Assignee, and receipt of a
non-refundable assignment fee of Three Thousand Five Hundred Dollars ($3,500.00)
from such Lender or Eligible Assignee, Administrative Agent shall, promptly
following the effective date thereof, provide to Borrower and the Lenders a
revised Schedule A giving effect thereto. Borrower, Administrative Agent and the
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the Pro Rata Share of the Revolving Commitment listed
therein for all purposes hereof, and no assignment or transfer of any such Pro
Rata Share of the Revolving Commitment shall be effective, in each case unless
and until a Commitment Assignment and Acceptance effecting the assignment or
transfer thereof shall have been accepted by Administrative Agent and recorded
in the Register as provided above. Prior to such recordation, all amounts owed
with respect to the applicable Pro Rata Share of the Revolving Commitment shall
be owed to the Lender listed in the Register as the owner thereof, and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Pro Rata Share of the Revolving Commitment.
12.8.5    Each Lender may from time to time grant participations to one or more
banks or other financial institutions (a “Participant”) in a portion of its Pro
Rata Share of the Revolving Commitment; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (iii) the participating banks or other financial institutions
shall not be a Lender hereunder for any purpose except, if the participation
agreement so provides, (A) for the purposes of Section 12.3 but only to the
extent that the cost of such benefits to Borrower does not exceed the cost which
Borrower would have incurred in respect of such Lender absent the participation,
and (B) for the purposes of Sections 2.20, 15.1, and 15.2 (subject to the
requirements and limitations therein, including the requirements under
Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered to the Lender who sells the


110

--------------------------------------------------------------------------------





participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.8.2; provided that such
participating bank (1) agrees to be subject to the provisions of Section 12.10
as if it were an assignee under Section 12.8.2, and (2) shall not be entitled to
receive any greater payment under Sections 2.20, 15.1, and 15.2, with respect to
any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive (iv) Borrower, Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; (v)
the participation interest shall be expressed as a percentage of the granting
Lender’s Pro Rata Share of the Revolving Commitment as it then exists and shall
not restrict an increase in the Revolving Commitment, or in the granting
Lender’s Pro Rata Share of the Revolving Commitment, so long as the amount of
the participation interest is not affected thereby; and (vi) the consent of the
holder of such participation interest shall not be required for amendments or
waivers of provisions of the Loan Documents and the Lender granting such
participation shall be empowered to bind such participant for the purpose of all
consents, waiver and amendments other than those which (a) extend the Maturity
Date or any other date upon which any payment of money is due to the Lenders,
(b) reduce the rate of interest on the Notes, any fee or any other monetary
amount payable to the Lenders, (c) reduce the amount of any installment of
principal due under the Notes, or (d) release all or a substantial portion of
the Collateral from the Lien of the Collateral Documents if the effect thereof
is to cause the outstanding principal amount of the Loans to exceed the amount
of the Borrowing Base, except if such release of Collateral occurs in connection
with a disposition permitted under this Agreement in which case such release
shall not require the consent of any of the Lenders or of any holder of a
participation interest in the Revolving Commitment. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under any Loan Document
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant's
interest in any Revolving Commitments, Loans, or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Revolving Commitment, Loan, or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.
12.9    Right of Setoff. If an Event of Default has occurred and is continuing,
Agent or any Lender (but in each case only with the consent of the Requisite
Lenders) may exercise its rights under Article 9 of the UCC and other Applicable
Laws and, to the extent permitted by Applicable Laws, apply any funds in any
deposit account maintained with it by Borrower and/or any Property of Borrower
in its possession against the Obligations; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Section 11 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held for the benefit of Administrative Agent, Issuing Lender and the
Lenders, and (y) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the Indebtedness owing to such
Defaulting Lender as to which it exercised such right of setoff.


111

--------------------------------------------------------------------------------





12.10    Sharing of Setoffs. Each Lender severally agrees that if it, through
the exercise of any right of setoff, banker’s lien or counterclaim against
Borrower, or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Lender, through any means, receives in payment of
the Obligations held by that Lender, then, subject to Applicable Laws: (a) the
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from each of the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Borrower or any Person claiming through or succeeding
to the rights of Borrower, the purchase of a participation shall be rescinded
and the purchase price thereof shall be restored to the extent of the recovery,
but without interest. Each Lender that purchases a participation in the
Obligations pursuant to this Section 12.10 shall from and after the purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Borrower expressly consents to
the foregoing arrangements and agrees that any Lender holding a participation in
an Obligation so purchased pursuant to this Section 12.10 may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.
12.11    Section Titles. The Section titles and Table of Contents contained in
this Agreement and any other Loan Document are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.
12.12    Counterparts. Each Loan Document may be executed in any number of
identical counterparts, which shall constitute an original and collectively and
separately constitute a single instrument or agreement. Execution of any such
counterpart may be evidenced by a facsimile transmission or electronic delivery
of the signature of such party. The execution of this Agreement or any other
Loan Document by any Party hereto or thereto will not become effective until
counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.
12.13    Time of the Essence. Time is of the essence for payment and performance
of the Obligations.
12.14    GOVERNING LAW; VENUE. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL


112

--------------------------------------------------------------------------------





MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA. BORROWER HEREBY CONSENTS AND AGREES, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND
ANY CREDIT FACILITY LENDER PERTAINING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS; PROVIDED THAT CREDIT FACILITY LENDERS AND BORROWER
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK, NEW YORK; AND FURTHER PROVIDED THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT OR ANY CREDIT FACILITY
LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
SUCH AGENT OR CREDIT FACILITY LENDER. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND
BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SECTION 12.7 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
BORROWER’S ACTUAL RECEIPT THEREOF.
12.15    WAIVER OF JURY TRIAL. To the extent permitted by law, in connection
with any action or proceeding, whether brought in state or federal court,
Borrower, Agents and each Credit Facility Lender hereby expressly, intentionally
and deliberately waive any right such party may otherwise have to trial by jury
of any claim, cause of action, action, dispute or controversy between or among
such parties, whether sounding in contract, tort or otherwise, which arises out
of or relates to: (i) any of the Loan Documents and any and all related
documents, instruments and agreements, and any and all extensions, renewals,
amendments and replacements of any of the foregoing, (ii) any negotiations or
communications relating to the Loan Documents and any and all related documents,
instruments and agreements, and any and all extensions, renewals, amendments and


113

--------------------------------------------------------------------------------





replacements thereof, whether or not incorporated into the Loan Documents; or
(iii) any alleged agreements, promises, representations or transactions in
connection therewith.
12.16    Amendments; Consents. Except as otherwise expressly set forth in this
Agreement, no amendment, modification, supplement, extension, termination or
waiver of any provision of this Agreement or any other Loan Document, no
approval or consent thereunder, and no consent to any departure by Borrower or
any other party therefrom, may in any event be effective unless in writing
signed by Agents with the written approval of the Requisite Lenders (and, in the
case of any amendment, modification or supplement of or to any Loan Document to
which Borrower is a party, signed by Borrower, and, in the case of any
amendment, modification or supplement to Section 13 or Section 14, signed by
Administrative Agent or Security Agent, respectively), and then only in the
specific instance and for the specific purpose given; and, no amendment,
modification, supplement, termination, waiver or consent may be effective:
12.16.1    to extend or increase any Commitment of any Lender without the
written consent of such Lender (it being understood that a waiver or amendment
of any condition precedent in Article 4 or the waiver of any Event of Default
shall not constitute an extension or increase of any Commitment of any Lender);
12.16.2    to reduce the principal of, or rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly and adversely
affected thereby (provided that only the consent of the Requisite Lenders shall
be necessary (x) to amend the definition of “Default Rate” or to waive the
obligation of Borrower to pay interest at the Default Rate or (y) to amend any
financial covenant (or any defined term directly or indirectly used therein),
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or other Obligation under the Loan Documents or to reduce any fee
payable hereunder);
12.16.3    to postpone any date fixed for any payment of principal of, or
interest on, any Loan, or any fees or other amounts payable hereunder or under
any other Loan Document, or reduce the amount of, waive or excuse any such
payment, without written consent of each Lender directly and adversely affected
thereby;
12.16.4    to change Section 2.13 or Section 12.10 in a manner that would alter
the pro rata sharing of and, if applicable, the order of payments required
thereby without the written consent of each Lender directly and adversely
affected thereby;
12.16.5    to increase the percentages of Net Book Value as set forth in
paragraphs (a) – (g) in the definition of “Borrowing Base,” without the written
consent of all the Lenders;
12.16.6    to (i) release all or a substantial portion of the Collateral from
the Lien of the Collateral Documents if the effect thereof would be to cause a
Borrowing Base Deficiency, or (ii) amend the provisions of the definition of
“Requisite Lenders,” or (iii) release all of substantially all of the value of
the Subsidiary Guaranties of the Obligations, in each case without the written
consent of all the Lenders;


114

--------------------------------------------------------------------------------





12.16.7    to waive any Default or Event of Default for purposes of Section 4.2
without the written consent of each Lender directly and adversely affected
thereby; or
12.16.8    to amend or waive this Section 12.16 or any other provision of this
Agreement that expressly requires the consent or approval of all or a specified
portion of the Lenders, without the written consent of all the Lenders;
provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights or duties hereunder or under any other Loan
Document of (A) Administrative Agent, unless in writing executed by
Administrative Agent, (B) any Issuing Lender, unless in writing executed by such
Issuing Lender and (C) Swing Line Lender, unless in writing executed by such
Swing Line Lender, in each case in addition to Borrower and the Lenders required
above.
Notwithstanding anything herein to the contrary, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent that by its terms requires the consent of
all the Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, the
maturity of any of its Loan may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case without the consent of such Defaulting Lender, and
(y) any amendment, waiver or consent requiring the consent of all the Lenders or
each affected Lender that by its terms affects any Defaulting Lender more
adversely than the other affected Lenders shall require the consent of such
Defaulting Lender.
Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 12.16 shall apply equally to, and shall be binding upon, all the
Lenders and Administrative Agent. Notwithstanding the foregoing, Agents and
Borrower may amend any Loan Document to correct any errors, mistakes, omissions,
defects or inconsistencies, or to affect administrative changes that are not
adverse to any Lender, and such amendment shall become effective without further
consent of any other party to such Loan Document other than Borrower,
Administrative Agent and, if applicable, Security Agent.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent shall have the discretion, is authorized to
grant and may direct the Security Agent to grant any consent, waiver, amendment,
release of Collateral or other accommodation reasonably necessary to incur any
Indebtedness of any Special Purpose Financing Vehicle permitted hereunder,
provided that after giving effect to such Indebtedness, Borrower shall not be in
Default of any of its obligations hereunder and such Indebtedness will not
adversely affect the interest of the Lenders.
12.17    Foreign Lenders and Participants. Each Foreign Lender shall deliver to
Borrower (with a copy to Administrative Agent), on or before the Closing Date
(or on or before accepting an assignment or receiving a participation interest
herein pursuant to Section 12.8, if applicable) (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent) two
duly completed copies, signed by an authorized officer, of either Form W-8BEN-E
(relating to such


115

--------------------------------------------------------------------------------





Lender and entitling it to a complete exemption from withholding on all payments
to be made to such Lender by Borrower pursuant to this Agreement) or Form W‑8ECI
or other appropriate Form W-8 or Form W-9, as applicable, satisfactory to
Borrower and Administrative Agent that no withholding under the federal income
tax laws is required with respect to such Foreign Lender. Thereafter and from
time to time, each such Foreign Lender shall (a) promptly submit to Borrower
(with a copy to Administrative Agent), such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Borrower and Administrative Agent of any
available exemption from, United States withholding Taxes in respect of all
payments to be made to such Foreign Lender by Borrower pursuant to this
Agreement and (b) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Foreign Lender, and as may be reasonably
necessary (including the re designation of its LIBOR lending office, if any) to
avoid any requirement of Applicable Laws that Borrower make any deduction or
withholding for Taxes from amounts payable to such Foreign Lender. In the event
that Borrower or Administrative Agent become aware that a participation has been
granted pursuant to Section 12.8.5 to a financial institution that is a Foreign
Lender, then, upon request made by Borrower or Administrative Agent to the
Lender which granted such participation, such Lender shall cause such
participant financial institution to deliver the same documents and information
to Borrower and Administrative Agent as would be required under this Section if
such financial institution were a Lender.
12.18    Custodial Agreement. The Security Agent has entered into one or more
agreements with third parties pursuant to which agreements such third parties
will hold custody to any or all of the Collateral as set forth in Schedule 5.23.
Without limiting the foregoing, the Administrative Agent and each of the other
Lenders hereto acknowledge and agree (i) to the terms and conditions of the
Custodial Agreement; (ii) that the third party custodian thereto may hold each
of the documents and instruments to be delivered therein, including without
limitation, the “chattel paper” original of each Lease, for the benefit of the
Security Agent; and (iii) that the Security Agent shall not be liable in the
event of any damage, loss or destruction of any of the documents or instruments
to be delivered therein, including without limitation, the “chattel paper”
originals of each Lease, by such third party custodian.
12.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)
the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;



116

--------------------------------------------------------------------------------





(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

12.20    Disclaimer of Fiduciary Obligations. In connection with all aspects of
the transactions contemplated hereby (including in connections with any
amendment, or waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
understanding, that: (i) the services regarding this Agreement provided by the
Lenders are arm’s length commercial transactions between the Borrower, on the
one hand, and the Lenders, on the other hand, and (ii) each Lender is and has
been acting solely as a principal and, except expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as a fiduciary
for the Borrower.
12.21    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit,


117

--------------------------------------------------------------------------------





the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
12.22    MIRE Events. Each of the parties hereto acknowledges and agrees that,
if there are any Specified Real Properties subject to a mortgage (each, a
“Mortgaged Property”), any increase in the aggregate principal amount of the
then outstanding Commitments in excess of the amount then in effect (excluding
(i) any continuation or conversion of borrowings, (ii) the making of any Loan or
(iii) the issuance, renewal or extension of Letters of Credit) or the extension
or renewal of the Loans past the Maturity Date, shall, in each case, be subject
to (and conditioned upon): (1) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Mortgaged Properties
as required by Flood Insurance Laws and as otherwise reasonably required by the
Administrative Agent and (2) the Administrative Agent shall have received
written confirmation from each Lender that such Lender has completed its flood
insurance due diligence and flood insurance compliance (such written
confirmation not to be unreasonably withheld, conditioned or delayed).
13.    ADMINISTRATIVE AGENT
13.1    Appointment and Authorization. Subject to Section 12.8, each Credit
Facility Lender hereby irrevocably appoints and authorizes Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to Administrative Agent by the terms thereof or
are reasonably incidental, as determined by Administrative Agent, thereto. This
appointment and authorization is intended solely for the purpose of facilitating
the servicing of the Loans and does not constitute appointment of Administrative
Agent as trustee for any Credit Facility Lender or as representative of any
Credit Facility Lender for any other purpose


118

--------------------------------------------------------------------------------





and, except as specifically set forth in the Loan Documents to the contrary,
Administrative Agent shall take such action and exercise such powers only in an
administrative and ministerial capacity.
13.2    Administrative Agent and Affiliates. MUFG Bank, Ltd. (and each successor
Administrative Agent) has the same rights and powers under the Loan Documents as
any other Credit Facility Lender and may exercise the same as though it were not
Administrative Agent, and the term “Lender” or “Lenders” includes MUFG Bank,
Ltd. in its individual capacity. MUFG Bank, Ltd. (and each successor
Administrative Agent) and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust or other business with
Borrower or any Affiliate of Borrower, as if it were not Administrative Agent
and without any duty to account therefor to Credit Facility Lenders. MUFG Bank,
Ltd. (and each successor Administrative Agent) need not account to any other
Credit Facility Lender for any monies received by it in its capacity as a Credit
Facility Lender hereunder. Administrative Agent shall not be deemed to hold a
fiduciary relationship with any Credit Facility Lender and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against Administrative Agent.
13.3    Lenders’ Credit Decisions. Each Credit Facility Lender agrees that it
has, independently and without reliance upon Administrative Agent, any other
Credit Facility Lender or the directors, officers, agents, employees or
attorneys of the foregoing parties, and instead in reliance upon information
supplied to it by or on behalf of Borrower and upon such other information as it
has deemed appropriate, made its own independent credit analysis and decision to
enter into this Agreement. Each Credit Facility Lender also agrees that it
shall, independently and without reliance upon Administrative Agent, any other
Credit Facility Lender or the directors, officers, agents, employees or
attorneys of the foregoing parties, continue to make its own independent credit
analyses and decisions in acting or not acting under the Loan Documents.
13.4    Action by Administrative Agent.
13.4.1    Absent actual knowledge of Administrative Agent of the existence of a
Default, Administrative Agent may assume that no Default has occurred and is
continuing, unless Administrative Agent (or the Credit Facility Lender that is
then Administrative Agent) has received notice from Borrower stating the nature
of the Default or has received notice from a Credit Facility Lender stating the
nature of the Default and that such Credit Facility Lender considers the Default
to have occurred and to be continuing.
13.4.2    Administrative Agent has only those obligations under the Loan
Documents as are expressly set forth therein.
13.4.3    Except for any obligation expressly set forth in the Loan Documents
and as long as Administrative Agent may assume that no Event of Default has
occurred and is continuing, Administrative Agent may, but shall not be required
to, exercise its discretion to act or not act, except that Administrative Agent
shall be required to act or not act upon the instructions of the Requisite
Lenders (or of all the Lenders, to the extent required by Section 12.16) and
those instructions shall be binding upon Administrative Agent and Credit
Facility Lenders, provided that Administrative Agent shall not be required to
act or not act if to do so would be contrary to any


119

--------------------------------------------------------------------------------





Loan Document or to Applicable Law or would result, in the reasonable judgment
of Administrative Agent, in substantial risk of liability to Administrative
Agent.
13.4.4    If Administrative Agent has received a notice of any Event of Default,
Administrative Agent shall immediately give notice thereof to Credit Facility
Lenders and shall act or not act upon the instructions of the Requisite Lenders
(or of all the Lenders, to the extent required by Section 12.16), provided that
Administrative Agent shall not be required to act or not act if to do so would
be contrary to any Loan Document or to Applicable Law or would result, in the
reasonable judgment of Administrative Agent, in substantial risk of liability to
Administrative Agent, and except that if the Requisite Lenders fail, for five
(5) Business Days after the receipt of notice from Administrative Agent, to
instruct Administrative Agent, then Administrative Agent, in its sole
discretion, may act or not act as it deems advisable for the protection of the
interests of Credit Facility Lenders.
13.4.5    Absent its gross negligence or willful misconduct, Administrative
Agent shall have no liability to any Credit Facility Lender for acting, or not
acting, as instructed by the Requisite Lenders, notwithstanding any other
provision hereof.
13.5    Liability of Administrative Agent. Neither Administrative Agent nor any
of its directors, officers, agents, employees or attorneys shall be liable for
any action taken or not taken by them under or in connection with the Loan
Documents, except for their own gross negligence or willful misconduct. Without
limitation on the foregoing, Administrative Agent and its directors, officers,
agents, employees and attorneys:
13.5.1    May treat the payee of any Note as the holder thereof until
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to Administrative Agent, signed by the payee, and may treat
each Credit Facility Lender as the owner of that Credit Facility Lender’s
interest in the Obligations for all purposes of this Agreement until
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to Administrative Agent, signed by that Credit Facility
Lender;
13.5.2    May consult with legal counsel (including in-house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower or Credit Facility Lenders, and shall not be liable for any
action taken or not taken by it in good faith in accordance with any advice of
such legal counsel, accountants or other professionals or experts selected by it
with reasonable care;
13.5.3    Shall not be responsible to any Credit Facility Lender for any
statement, warranty or representation made in any of the Loan Documents or in
any notice, certificate, report, request or other statement (written or oral)
given or made in connection with any of the Loan Documents except for those
expressly made by it;
13.5.4    Except to the extent expressly set forth in the Loan Documents, shall
have no duty to ask or inquire as to the performance or observance by Borrower
of any of the terms,


120

--------------------------------------------------------------------------------





conditions or covenants of any of the Loan Documents or to inspect any
collateral or any Property, books or records of Borrower;
13.5.5    Will not be responsible to any Credit Facility Lender for the due
execution, legality, validity, enforceability, genuineness, effectiveness,
sufficiency or value of any Loan Document, any other instrument or writing
furnished pursuant thereto or in connection therewith, or any collateral;
13.5.6    Will not incur any liability by acting or not acting in reliance upon
any Loan Document, notice, consent, certificate, statement, request or other
instrument or writing reasonably believed by it to be genuine and signed or sent
by the proper party or parties; and
13.5.7    Will not incur any liability for any arithmetical error in computing
any amount paid or payable by Borrower thereof or paid or payable to or received
or receivable from any Credit Facility Lender under any Loan Document,
including, without limitation, principal, interest, commitment fees, Loans and
other amounts; provided that, promptly upon discovery of such an error in
computation, Administrative Agent, Credit Facility Lenders and (to the extent
applicable) Borrower shall make such adjustments as are necessary to correct
such error and to restore the parties to the position that they would have
occupied had the error not occurred.
13.6    Indemnification. Each Credit Facility Lender shall, ratably in
accordance with its proportion of the aggregate Indebtedness then evidenced by
the Notes, indemnify and hold Administrative Agent and its directors, officers,
agents, employees and attorneys harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’ fees and disbursements and allocated costs of attorneys employed by
Administrative Agent) that may be imposed on, incurred by or asserted against it
or them in any way relating to or arising out of the Loan Documents (other than
losses incurred by reason of the failure of Borrower to pay the Indebtedness
represented by the Notes) or any action taken or not taken by it as
Administrative Agent thereunder, except such as result from its own gross
negligence or willful misconduct. Without limitation on the foregoing, each
Credit Facility Lender shall reimburse Administrative Agent upon demand for that
Credit Facility Lender’s share (as set forth in this Section) of any out of
pocket cost or expense incurred by Administrative Agent in connection with the
negotiation, preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that Borrower or any other
party is required by Section 12.2 to pay that cost or expense but fails to do so
upon demand. Nothing in this Section 13.6 shall entitle Administrative Agent or
any indemnitee referred to above to recover any amount from Credit Facility
Lenders if and to the extent that such amount has theretofore been recovered
from Borrower. To the extent that Administrative Agent or any indemnitee
referred to above is later reimbursed such amount by Borrower, it shall return
the amounts paid to it by Credit Facility Lenders in respect of such amount.
13.7    Successor Administrative Agent. Administrative Agent may, and at the
request of the Requisite Lenders shall, resign as Administrative Agent upon
reasonable notice to Credit Facility Lenders and Borrower, effective upon
acceptance of appointment by a successor Administrative Agent. If Administrative
Agent shall resign as Administrative Agent under this Agreement, the


121

--------------------------------------------------------------------------------





Requisite Lenders shall appoint from among Credit Facility Lenders a successor
Administrative Agent for Credit Facility Lenders, which successor Administrative
Agent shall be approved by Borrower (and such approval shall not be unreasonably
withheld or delayed) unless an Event of Default has then occurred and is
continuing. If no successor Administrative Agent is appointed prior to the
effective date of the resignation of Administrative Agent, Administrative Agent
may appoint, after consulting with Credit Facility Lenders and Borrower, a
successor Administrative Agent from among Credit Facility Lenders. Upon the
acceptance of its appointment as successor Administrative Agent hereunder, such
successor Administrative Agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor Administrative Agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 13, and Section 12.3, shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. Notwithstanding the foregoing,
if (a) Administrative Agent has not been paid those fees referenced in Section
2.6.3 or has not been reimbursed for any expense reimbursable to it under
Sections 12.2 or 12.3, in either case for a period of at least one (1) year and
(b) no successor Administrative Agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and Credit Facility Lenders shall
perform all of the duties of Administrative Agent hereunder until such time, if
any, as the Requisite Lenders appoint a successor Administrative Agent as
provided for above. Any resignation by MUFG Bank, Ltd. as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Lender
(with respect to the portion of the Letter of Credit Sublimit assigned to it)
and Swing Line Lender. If MUFG Bank Ltd. resigns as an Issuing Lender, it shall
retain all the rights, powers, privileges and duties of Issuing Lender hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as Issuing Lender and all Letter of Credit Obligations with
respect thereto, including the right to require the Lenders to make Revolving
Loans or fund risk participations in such Letters of Credit pursuant to
applicable provisions of Section 2.3. If MUFG Bank Ltd., resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Revolving Loans or fund risk participations in outstanding Swing Line
Loans pursuant to the applicable provisions of Section 2.2. Upon the acceptance
of a successor Administrative Agent hereunder, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swing Line Lender and an Issuing Lender (with respect to the
portion of Letter of Credit Sublimit assigned to MUFG Bank Ltd.) or Swing Line
Lender, as applicable, (ii) the retiring Issuing Lender and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by MUFG Bank Ltd. and outstanding at the time of such succession
or make other arrangements satisfactory to MUFG Bank Ltd. to effectively assume
the obligations of MUFG Bank Ltd. with respect to such Letters of Credit.
13.8    No Obligations of Borrower. Nothing contained in this Section 13 shall
be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by


122

--------------------------------------------------------------------------------





Administrative Agent of its obligations to Credit Facility Lenders under any
provision of this Agreement, and Borrower shall have no liability to
Administrative Agent or any of Credit Facility Lenders in respect of any failure
by Administrative Agent or any Credit Facility Lender to perform any of its
obligations to Administrative Agent or Credit Facility Lenders under this
Agreement. Without limiting the generality of the foregoing, where any provision
of this Agreement relating to the payment of any amounts due and owing under the
Loan Documents provides that such payments shall be made by Borrower to
Administrative Agent for the account of Credit Facility Lenders, Borrower’s
obligations to Credit Facility Lenders in respect of such payments shall be
deemed to be satisfied upon the making of such payments to Administrative Agent
in the manner provided by this Agreement. In addition, Borrower may rely on a
written statement by Administrative Agent to the effect that it has obtained the
written consent of the Requisite Lenders or Credit Facility Lenders, as
applicable under Section 12.16, in connection with a waiver, amendment, consent,
approval or other action by Credit Facility Lenders hereunder, and shall have no
obligation to verify or confirm the same.
13.9    No Other Duties, Etc. Notwithstanding anything to the contrary contained
herein, no Person identified herein or on the facing page or signature pages
hereof as a “Syndication Agent,” “Documentation Agent,” “Co‑Agent,” “Book
Manager,” “Bookrunner,” “Joint Bookrunner,” “Lead Arranger,” “Arranger,” “Joint
Lead Arranger,” “Managing Agent,” or “Senior Managing Agent,” if any, will have
or be deemed to have any right, power, obligation, liability, responsibility or
duty under this Agreement or the other Loan Documents, other than in such
Person’s capacity as (a) Administrative Agent, Security Agent or a Credit
Facility Lender hereunder and (b) an Indemnified Person hereunder, and no such
Person will have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
such Persons in deciding to enter into this Agreement or any other Loan Document
or in taking or not taking any action hereunder or thereunder.
14.    SECURITY AGENT
14.1    Appointment and Authorization. Each Credit Facility Lender hereby
irrevocably appoints and authorizes Security Agent to take such action as agent
on its behalf and to exercise such powers under the Collateral Documents and any
other Loan Documents as are delegated to Security Agent by the terms thereof or
are reasonably incidental, as determined by Security Agent, thereto. This
appointment and authorization is intended solely for the purpose of securing the
Collateral as set forth in this Agreement and does not constitute appointment of
Security Agent as trustee for any Credit Facility Lender or as representative of
any Credit Facility Lender for any other purpose and, except as specifically set
forth in the Loan Documents to the contrary, Security Agent shall take such
action and exercise such powers only in an administrative and ministerial
capacity.
14.2    Security Agent and Affiliates. MUFG Union Bank, N.A. (and each successor
Security Agent) shall not be deemed to hold a fiduciary relationship with any
Credit Facility Lender and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against Security Agent.


123

--------------------------------------------------------------------------------





14.3    Proportionate Interest in any Collateral. Security Agent, on behalf of
Credit Facility Lenders, shall hold in accordance with the Loan Documents all
items of any collateral or interests therein to be received or held by Security
Agent. Subject to Agents’ and Credit Facility Lenders’ rights to reimbursement
for their costs and expenses hereunder (including reasonable attorneys’ fees and
disbursements and other professional services and the reasonably allocated costs
of attorneys employed by Security Agent or a Credit Facility Lender) and subject
to the application of payments in accordance with Section 9.4, each Credit
Facility Lender shall have an interest in such collateral or interests therein
in the same proportion that the aggregate obligations owed such Credit Facility
Lender under the Loan Documents bears to the aggregate obligations owed under
the Loan Documents, without priority or preference among Credit Facility
Lenders.
14.4    Lenders’ Credit Decisions. Each Credit Facility Lender agrees that it
has, independently and without reliance upon Security Agent, any other Credit
Facility Lender or the directors, officers, agents, employees or attorneys of
the foregoing parties, and instead in reliance upon information supplied to it
by or on behalf of Borrower and upon such other information as it has deemed
appropriate, made its own independent credit analysis and decision to enter into
this Agreement. Each Credit Facility Lender also agrees that it shall,
independently and without reliance upon Security Agent, any other Credit
Facility Lender or the directors, officers, agents, employees or attorneys of
the foregoing parties, continue to make its own independent credit analyses and
decisions in acting or not acting under the Loan Documents.
14.5    Action by Security Agent.
14.5.1    Absent actual knowledge of Security Agent of the existence of a
Default, Security Agent may assume that no Default has occurred and is
continuing, unless Security Agent (or the Lender that is then Security Agent)
has received notice from Borrower stating the nature of the Default or has
received notice from a Credit Facility Lender stating the nature of the Default
and that such Credit Facility Lender considers the Default to have occurred and
to be continuing.
14.5.2    Security Agent has only those obligations under the Loan Documents as
are expressly set forth therein.
14.5.3    Except for any obligation expressly set forth in the Loan Documents
and as long as Security Agent may assume that no Event of Default has occurred
and is continuing, Security Agent may, but shall not be required to, exercise
its discretion to act or not act, except that Security Agent shall be required
to act or not act upon the instructions of the Requisite Lenders (or of all the
Lenders, to the extent required by Section 12.16) and those instructions shall
be binding upon Security Agent and all Credit Facility Lenders, provided that
Security Agent shall not be required to act or not act if to do so would be
contrary to any Loan Document or to Applicable Law or would result, in the
reasonable judgment of Security Agent, in substantial risk of liability to
Security Agent.
14.5.4    If Security Agent has received a notice specified in Section 14.5.1,
Security Agent shall immediately give notice thereof to Credit Facility Lenders
and shall act or not act upon the instructions of the Requisite Lenders (or of
all the Lenders, to the extent required by Section 12.16), provided that
Security Agent shall not be required to act or not act if to do so would be
contrary to any Loan Document or to Applicable Law or would result, in the
reasonable judgment


124

--------------------------------------------------------------------------------





of Security Agent, in substantial risk of liability to Security Agent, and
except that if the Requisite Lenders fail, for five (5) Business Days after the
receipt of notice from Security Agent, to instruct Security Agent, then Security
Agent, in its sole discretion, may act or not act as it deems advisable for the
protection of the interests of Credit Facility Lenders.
14.5.5    Absent its gross negligence or willful misconduct, Security Agent
shall have no liability to any Credit Facility Lender for acting, or not acting,
as instructed by the Requisite Lenders, notwithstanding any other provision
hereof.
14.6    Liability of Security Agent. Neither Security Agent nor any of its
directors, officers, agents, employees or attorneys shall be liable for any
action taken or not taken by them under or in connection with the Loan
Documents, except for their own gross negligence or willful misconduct. Without
limitation on the foregoing, Security Agent and its directors, officers, agents,
employees and attorneys:
14.6.1    May treat the payee of any Note as the holder thereof until Security
Agent receives notice of the assignment or transfer thereof, signed by the
payee, and may treat each Credit Facility Lender as the owner of that Credit
Facility Lender’s interest in the Obligations for all purposes of this Agreement
until Security Agent receives notice of the assignment or transfer thereof,
signed by that Credit Facility Lender;
14.6.2    May consult with legal counsel (including in-house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower or Credit Facility Lenders, and shall not be liable for any
action taken or not taken by it in good faith in accordance with any advice of
such legal counsel, accountants or other professionals or experts selected by it
with reasonable care;
14.6.3    Shall not be responsible to any Credit Facility Lender for any
statement, warranty or representation made in any of the Loan Documents or in
any notice, certificate, report, request or other statement (written or oral)
given or made in connection with any of the Loan Documents except for those
expressly made by it;
14.6.4    Except to the extent expressly set forth in the Loan Documents, shall
have no duty to ask or inquire as to the performance or observance by Borrower
of any of the terms, conditions or covenants of any of the Loan Documents or to
inspect any collateral or any Property, books or records of Borrower;
14.6.5    Will not be responsible to any Credit Facility Lender for the due
execution, legality, validity, enforceability, genuineness, effectiveness,
sufficiency or value of any Loan Document, any other instrument or writing
furnished pursuant thereto or in connection therewith, or any collateral; and
14.6.6    Will not incur any liability by acting or not acting in reliance upon
any Loan Document, notice, consent, certificate, statement, request or other
instrument or writing reasonably believed by it to be genuine and signed or sent
by the proper party or parties.


125

--------------------------------------------------------------------------------





14.7    Indemnification. Each Credit Facility Lender shall, ratably in
accordance with its proportion of the aggregate Indebtedness then evidenced by
the Notes, indemnify and hold Security Agent and its directors, officers,
agents, employees and attorneys harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including reasonable
attorneys’ fees and disbursements and allocated costs of attorneys employed by
Security Agent) that may be imposed on, incurred by or asserted against it or
them in any way relating to or arising out of the Loan Documents (other than
losses incurred by reason of the failure of Borrower to pay the Indebtedness
represented by the Notes) or any action taken or not taken by it as Security
Agent thereunder, except such as result from its own gross negligence or willful
misconduct. Without limitation on the foregoing, each Credit Facility Lender
shall reimburse Security Agent upon demand for that Lender’s Pro Rata Share of
any out of pocket cost or expense incurred by Security Agent in connection with
the negotiation, preparation, execution, delivery, amendment, waiver,
restructuring, reorganization (including a bankruptcy reorganization),
enforcement or attempted enforcement of the Loan Documents, to the extent that
Borrower or any other party is required by Section 12.2 to pay that cost or
expense but fails to do so upon demand. Nothing in this Section 14.7 shall
entitle Security Agent or any indemnitee referred to above to recover any amount
from Credit Facility Lenders if and to the extent that such amount has
theretofore been recovered from Borrower. To the extent that Security Agent or
any indemnitee referred to above is later reimbursed such amount by Borrower, it
shall return the amounts paid to it by Credit Facility Lenders in respect of
such amount.
14.8    Successor Security Agent. Security Agent may, and at the request of the
Requisite Lenders shall, resign as Security Agent upon reasonable notice to
Credit Facility Lenders and Borrower effective upon acceptance of appointment by
a successor Security Agent. If Security Agent shall resign as Security Agent
under this Agreement, the Requisite Lenders shall appoint from among Credit
Facility Lenders a successor Security Agent for Credit Facility Lenders, which
successor Security Agent shall be approved by Borrower (and such approval shall
not be unreasonably withheld or delayed). If no successor Security Agent is
appointed prior to the effective date of the resignation of Security Agent,
Security Agent may appoint, after consulting with Credit Facility Lenders and
Borrower, a successor Security Agent from among Credit Facility Lenders. Upon
the acceptance of its appointment as successor Security Agent hereunder, such
successor Security Agent shall succeed to all the rights, powers and duties of
the retiring Security Agent and the term “Security Agent” shall mean such
successor Security Agent and the retiring Security Agent’s appointment, powers
and duties as Security Agent shall be terminated. After any retiring Security
Agent’s resignation hereunder as Security Agent, the provisions of this Section
14, and Section 12.3, shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Security Agent under this Agreement.
Notwithstanding the foregoing, if (a) Security Agent has not been paid those
fees referenced in Section 2.6.3 or has not been reimbursed for any expense
reimbursable to it under Sections 12.2 or 12.3, in either case for a period of
at least one (1) year and (b) no successor Security Agent has accepted
appointment as Security Agent by the date which is thirty (30) days following a
retiring Security Agent’s notice of resignation, the retiring Security Agent’s
resignation shall nevertheless thereupon become effective and Credit Facility
Lenders shall perform all of the duties of Security Agent hereunder until such
time, if any, as the Requisite Lenders appoint a successor Security Agent as
provided for above.


126

--------------------------------------------------------------------------------





14.9    Collateral Matters. (a) Each Lender hereby irrevocably authorizes and
directs Agents to enter into the Loan Documents for the benefit of such Lender.
Agents are hereby authorized on behalf of all of Lenders, without the necessity
of any notice to or further consent from any Lender from time to time prior to,
an Event of Default, to take any action with respect to any Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Loan Documents. Each Lender (and
Swap Lender) hereby irrevocably authorizes each Agent, at its option and in its
discretion:
(i)    to release any Lien on any property granted to or held by such Agent
under any Loan Document (1) upon termination of the Revolving Commitment and
payment in full of all Obligations, (2) that is sold or to be sold as part of or
in connection with any sale permitted or provided for hereunder or under any
other Loan Document, (3) subject to Section 12.16, if approved, authorized or
ratified in writing by the Requisite Lenders, (4) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence of an
Event of Default or (5) to the extent such property is not part of the
Collateral; and
(ii)    to subordinate any Lien on any property granted to or held by such Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by this Agreement or any other Loan Document.
Upon request by either Agent at any time, each Lender will confirm in writing
such Agent's authority to release or subordinate its interest in particular
types or items of Collateral pursuant to this Section 14.9.
(b)    Subject to (a) above, each Agent shall (and is hereby irrevocably
authorized by each Lender), to execute such documents as may be necessary to
evidence the release or subordination of the Liens granted to Security Agent for
the benefit of Security Agent and Lenders herein or pursuant hereto upon the
applicable Collateral; provided that (i) such Agent shall not be required to
execute any such document on terms which, in such Agent's opinion, would expose
such Agent to or create any liability or entail any consequence other than the
release or subordination of such Liens without recourse or warranty and (ii)
such release or subordination shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower in respect
of) all interests retained by Borrower, including the proceeds of the sale, all
of which shall continue to constitute part of the Collateral. In the event of
any sale or transfer of Collateral, or any foreclosure with respect to any of
the Collateral, such Agent shall be authorized to deduct all expenses reasonably
incurred by such Agent from the proceeds of any such sale, transfer or
foreclosure.
(c)    Each Agent shall have no obligation whatsoever to any Lender or any other
Person to assure that the Collateral exists or is owned by Borrower any other
Person or is cared for, protected or insured or that the Liens granted to
Security Agent herein or in any of the Loan Documents or pursuant hereto or
thereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to such Agent in this Section 14.9 or in any of the Loan


127

--------------------------------------------------------------------------------





Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, such Agent may act in any manner it
may deem appropriate, in its sole discretion, except as otherwise provided for
herein, and that such Agent shall have no duty or liability whatsoever to the
Lenders, except as otherwise provided for herein.
(d)    Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Lenders' security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lender
(other than Security Agent) obtain possession of any such Collateral, such
Lender shall notify Agents thereof, and, promptly upon either Agent’s request
therefor shall deliver such Collateral to Security Agent or in accordance with
such Agent's instructions.
14.10    No Obligations of Borrower. Nothing contained in this Section 14 shall
be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by Security Agent of its obligations to Credit Facility
Lenders under any provision of this Agreement, and Borrower shall have no
liability to Security Agent or any of Credit Facility Lenders in respect of any
failure by Security Agent or any Credit Facility Lender to perform any of its
obligations to Security Agent or Credit Facility Lenders under this Agreement.
15.    COMMITMENT COSTS AND RELATED MATTERS.
15.1    Eurodollar Costs and Related Matters.
15.1.1    In the event that any Governmental Authority imposes on any Credit
Facility Lender any reserve, special deposit or comparable requirement
(including any emergency, supplemental or other reserve) with respect to the
Eurodollar liabilities (as defined in Regulation D or any comparable regulation
of any Governmental Authority having jurisdiction over any Credit Facility
Lender) of any Credit Facility Lender, Borrower shall pay such lender within
five (5) Business Days after demand all amounts necessary to compensate such
Credit Facility Lender (determined as though such lender’s LIBOR lending office
had funded 100% of its LIBOR Loan in the Designated Eurodollar Market) in
respect of the imposition of such reserve requirements (provided that Borrower
shall not be obligated to pay any such amount which arose prior to the date
which is forty five (45) days preceding the date of such demand or is
attributable to periods prior to the date which is forty five (45) days
preceding the date of such demand). Such Credit Facility Lender’s determination
of such amount shall be conclusive in the absence of manifest error.
15.1.2    If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance:
(a)    shall subject any Credit Facility Lender or its LIBOR lending office to
any tax, duty or other charge or cost with respect to any LIBOR Loan, its Note
evidencing such LIBOR Loan(s) or its obligation to make LIBOR Loans, or shall
change the basis of taxation of payments to any Credit Facility Lender
attributable to the principal of or interest on any LIBOR Loan or any other
amounts due under this Agreement in respect of any LIBOR Loan, its Note
evidencing such LIBOR Loan(s) or its obligation to make LIBOR Loans, excluding
Taxes imposed on or measured in whole or in part by its overall net income by
(a) any jurisdiction (or political


128

--------------------------------------------------------------------------------





subdivision thereof) in which it is organized or maintains its principal office
or LIBOR lending office or (b) any jurisdiction (or political subdivision
thereof) in which it is “doing business”;
(b)    shall impose, modify or deem applicable any reserve not applicable or
deemed applicable on the date hereof (including any reserve imposed by the Board
of Governors of the Federal Reserve System, special deposit, capital or similar
requirements against assets of, deposits with or for the account of, or credit
extended by, any Credit Facility Lender or its LIBOR lending office); or
(c)    shall impose on any Credit Facility Lender or its LIBOR lending office or
the Designated Eurodollar Market any other condition affecting any LIBOR Loan,
its Note evidencing such LIBOR Loan(s), its obligation to make LIBOR Loans or
this Agreement, or shall otherwise affect any of the same;
and the result of any of the foregoing, as determined in good faith by any
Credit Facility Lender, increases the cost to any Credit Facility Lender or its
LIBOR lending office of making or maintaining any LIBOR Loan or in respect of
any LIBOR Loan, any Note evidencing LIBOR Loans or its obligation to make LIBOR
Loans or reduces the amount of any sum received or receivable by any Credit
Facility Lender or its LIBOR lending office with respect to any LIBOR Loan, its
Note evidencing such LIBOR Loan(s) or its obligation to make LIBOR Loans
(assuming such Credit Facility Lender’s LIBOR lending office had funded 100% of
its LIBOR Loan in the Designated Eurodollar Market), then, within five (5)
Business Days after demand by such lender (with a copy to Administrative Agent),
Borrower shall pay to such Credit Facility Lender such additional amount or
amounts as will compensate such lender for such increased cost or reduction
(determined as though such Credit Facility Lender’s LIBOR lending office had
funded 100% of its LIBOR Loan in the Designated Eurodollar Market); provided
that Borrower shall not be obligated to pay any such amount which arose prior to
the date which is ninety (90) days preceding the date of such demand or is
attributable to periods prior to the date which is ninety (90) days preceding
the date of such demand. A statement of Credit Facility Lender claiming
compensation under this subsection shall be conclusive in the absence of
manifest error.
15.1.3    If, after the date hereof, the existence or occurrence of any Special
Eurodollar Circumstance shall, in the good faith opinion of Credit Facility
Lender, make it unlawful or impossible for Credit Facility Lender or its LIBOR
lending office to make, maintain or fund its portion of any LIBOR Loan, or
materially restrict the authority of Credit Facility Lender to purchase or sell,
or to take deposits of, Dollars in the Designated Eurodollar Market, or to
determine or charge interest rates based upon the LIBOR Basis, and Credit
Facility Lender shall so notify Administrative Agent, then such Credit Facility
Lender’s obligation to make LIBOR Loans shall be suspended for the duration of
such illegality or impossibility and Credit Facility Lender forthwith shall give
notice thereof to the other Credit Facility Lenders and Borrower. Upon receipt
of such notice, the outstanding principal amount of such Credit Facility
Lender’s LIBOR Loans, together with accrued interest thereon, automatically
shall be converted to Base Rate Loans on either (1) the last day of the LIBOR
Loan Period(s) applicable to such LIBOR Loans if such lender may lawfully
continue to maintain and fund such LIBOR Loans to such day(s) or (2) immediately
if such lender may not lawfully continue to fund and maintain such LIBOR Loans
to such day(s), provided that in such


129

--------------------------------------------------------------------------------





event the conversion shall not be subject to payment of a prepayment fee under
Section 2.8.5. Credit Facility Lenders agrees to endeavor promptly to notify
Borrower of any event of which it has actual knowledge, occurring after the
Closing Date, which will cause any Credit Facility Lender to notify
Administrative Agent under this Section, and agrees to designate a different
LIBOR lending office if such designation will avoid the need for such notice and
will not, in the good faith judgment of such lender, otherwise be materially
disadvantageous to such lender. In the event that any Credit Facility Lender is
unable, for the reasons set forth above, to make, maintain or fund its portion
of any LIBOR Loan, such Credit Facility Lender shall fund such amount as a Base
Rate Loan for the same period of time, and such amount shall be treated in all
respects as a Base Rate Loan. Any Credit Facility Lender whose obligation to
make LIBOR Loans has been suspended under this Section shall promptly notify
Administrative Agent and Borrower of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension. Borrower shall have the right
to terminate the Commitment of any Credit Facility Lender for which the funding
of LIBOR Loans becomes unlawful or impossible, as set forth above, and to
substitute a new Credit Facility Lender into this Agreement subject to the
provisions of Section 12.8 of this Agreement.
15.1.4    If, with respect to any proposed LIBOR Loan, any Credit Facility
Lender:
(a)    reasonably determines that, by reason of circumstances affecting the
Designated Eurodollar Market generally that are beyond the reasonable control of
such lender, deposits in Dollars (in the applicable amounts) are not being
offered to lender in the Designated Eurodollar Market for the applicable LIBOR
Loan Period; or
(b)    LIBOR Basis as determined by such lender (i) does not represent the
effective pricing to lender for deposits in Dollars in the Designated Eurodollar
Market in the relevant amount for the applicable LIBOR Loan Period, or (ii) will
not adequately and fairly reflect the cost to such lender of making the
applicable LIBOR Loans;
then such Credit Facility Lender forthwith shall give notice thereof to Borrower
and Administrative Agent, whereupon until such Credit Facility Lender notifies
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligation of such Credit Facility Lender to make any future LIBOR Loans
shall be suspended and such Credit Facility Lender’s Loans shall be treated in
all respects as a Base Rate Loan.
15.1.5    Each Credit Facility Lender agrees to endeavor promptly to notify
Borrower of any event of which it has actual knowledge, occurring after the
Closing Date, which will entitle any Credit Facility Lender to compensation
pursuant to this Section, and agrees to designate a different LIBOR lending
office if such designation will avoid the need for or reduce the amount of such
compensation and will not, in the good faith judgment of such lender, otherwise
be materially disadvantageous to lender. Any request for compensation by any
Credit Facility Lender under this Section shall set forth the basis upon which
it has been determined that such an amount is due from Borrower, a calculation
of the amount due, and a certification that the corresponding costs have been
incurred by such lender.
15.2    Capital Adequacy. If, after the date hereof, any Credit Facility Lender
(or any Affiliate of any Credit Facility Lender) shall have reasonably
determined that the adoption of any Applicable


130

--------------------------------------------------------------------------------





Law, governmental rule, regulation or order regarding the capital adequacy of
banks or bank holding companies, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Credit Facility Lender (or any Affiliate of any
Credit Facility Lender) with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on the capital of Credit Facility Lender (or any Affiliate of
Credit Facility Lender) as a consequence of any of such Credit Facility Lender’s
obligations hereunder to a level below that which it could have achieved but for
such adoption, change or compliance (taking into consideration the policies of
any Credit Facility Lender (or Affiliate of any Credit Facility Lender) with
respect to capital adequacy immediately before such adoption, change or
compliance and assuming that the capital of such Credit Facility Lender (or
Affiliate of such Credit Facility Lender) was fully utilized prior to such
adoption, change or compliance), then, upon demand by such Credit Facility
Lender, Borrower shall immediately pay to such lender such additional amounts as
shall be sufficient to compensate such lender for any such reduction actually
suffered; provided that there shall be no duplication of amounts paid to any
Credit Facility Lender pursuant to this sentence and Section 15.1. For purposes
of this Section 15.2, a change in Applicable Law, governmental rule, regulation
or order shall include, without limitation, (x) any change made or which becomes
effective on the basis of a law, treaty, rule, regulation, interpretation
administration or implementation then in force, the effective date of which
change is delayed by the terms of such law, treaty, rule, regulation,
interpretation, administration or implementation, (y) the Dodd-Frank Wall Street
Reform and Consumer Protection Act (Pub. L. 111-203, H.R. 4173) and all
requests, rules, regulations, guidelines, interpretations or directives
promulgated thereunder or issued in connection therewith, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the Closing
Date and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, regardless of the date enacted, adopted, issued or promulgated,
whether before or after the Closing Date. Such Credit Facility Lender’s
determination of the amount to be paid to such lender by Borrower as a result of
any event referred to in this Section 15.2 shall, absent manifest error, be
deemed final, binding and conclusive upon Borrower.
15.3    Federal Reserve System/Wire Transfers. The obligation of any Credit
Facility Lender to make any loan by wire transfer to Borrower or any other
Person shall be subject to all Applicable Laws, including the policy of the
Board of Governors of the Federal Reserve System on Reduction of Payments System
Risk as in effect from time to time. Borrower acknowledges that such laws,
regulations and policy may delay the transmission of any funds to Borrower.
15.4    Assignment of Commitments Under Certain Circumstances; Duty to Mitigate.
In the event any Credit Facility Lender (i) requests compensation pursuant to
Section 15.1 or 15.2, above, (ii) delivers a notice described in Section 15.1 or
15.2, above, (iii) refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by any Borrower and which amendment,
waiver or other modification is either required under this Agreement for such
amendment, waiver or other modification or has otherwise been approved by the
Requisite Lenders, or (iv) is a Defaulting Lender, Borrower may, at its sole
expense and effort (including with respect


131

--------------------------------------------------------------------------------





to the assignment fee referred to in Section 12.8), upon notice to such Credit
Facility Lender and Administrative Agent (the “Mitigation Notice”), require such
Credit Facility Lender to transfer and assign, without recourse (in accordance
with and subject to the restrictions contained in Section 12.8), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such assigned obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that (x) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (y) Borrower shall
have received the prior written consent of Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the Borrower or such
assignee shall have paid to the affected Credit Facility Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Credit
Facility Lender, respectively, affected by such assignment plus all fees and
other amounts accrued for the account of such Credit Facility Lender hereunder;
provided that Borrower shall not be required to pay any costs and expenses that
are incurred by a Defaulting Lender solely as a result of such Credit Facility
Lender’s default of its obligations hereunder; provided further that, if prior
to any such transfer and assignment the circumstances or event that resulted in
such Credit Facility Lender’s claim for compensation or notice, as referred to
above in (i) and (ii) of this Section 15.4, as the case may be, cease to cause
such Credit Facility Lender to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 15.1 or 15.2, above, or cease to result in
amounts being payable under Section 15.1 or 15.2, as the case may be, or if such
Credit Facility Lender shall waive its right to claim or notice under Section
15.1 or 15.2, as applicable in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Credit Facility Lender shall not thereafter be required
to make any such transfer and assignment hereunder. Each Credit Facility Lender
hereby grants to Administrative Agent an irrevocable power of attorney (which
power is coupled with an interest) to execute and deliver, on behalf of such
Credit Facility Lender as assignor, any Commitment Assignment and Acceptance
necessary to effectuate any assignment of such Credit Facility Lender’s
interests hereunder in the circumstances contemplated by this paragraph, which
power of authority Administrative Agent shall be authorized to exercise if such
Credit Facility Lender does not execute and deliver such Commitment Assignment
and Acceptance within five (5) Business Days from the date of the Mitigation
Notice delivered to such Credit Facility Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Credit Facility Lender in
connection with any such filing or assignment, delegation and transfer; provided
that Borrower shall not pay any such costs and expenses incurred by any Credit
Facility Lender who has defaulted on its obligations to make loans or other
extensions of credit.
15.5    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding


132

--------------------------------------------------------------------------------





that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 15.5, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signatures on following pages]




133

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
BORROWER:
WILLIS LEASE FINANCE CORPORATION,

a Delaware corporation
By:    _________________________
Name:    _________________________
Title:    _________________________








S-1

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
MUFG BANK, LTD.
By:    _________________________
Name:    _________________________
Title:    _________________________










LENDER, SWING LINE LENDER AND ISSUING LENDER:
MUFG BANK, LTD.
By:    _________________________
Name:    _________________________
Title:    _________________________










SECURITY AGENT:
MUFG UNION BANK, N.A
By:    _________________________
Name:    _________________________
Title:    _________________________






S-2

--------------------------------------------------------------------------------





LENDER:
BANK OF AMERICA, N.A.
By:    _________________________
Name:    _________________________
Title:    _________________________


S-3

--------------------------------------------------------------------------------





LENDER:
WELLS FARGO BANK N.A.
By:    _________________________
Name:    _________________________
Title:    _________________________






S-4

--------------------------------------------------------------------------------





LENDER:
U.S. BANK NATIONAL ASSOCIATION
By:    _________________________
Name:    _________________________
Title:    _________________________






S-5

--------------------------------------------------------------------------------





LENDER:
CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION
By:    _________________________
Name:    Cecilia Park
Title:    Senior Vice President


S-6

--------------------------------------------------------------------------------







LENDER:
THE HUNTINGTON NATIONAL BANK
By:    _________________________
Name:    _________________________
Title:    _________________________








S-7

--------------------------------------------------------------------------------







LENDER:
KEYBANK NATIONAL ASSOCIATION
By:    _________________________
Name:    _________________________
Title:    _________________________


S-8

--------------------------------------------------------------------------------







LENDER:
UMPQUA BANK
By:    _________________________
Name:    _________________________
Title:    _________________________


S-9

--------------------------------------------------------------------------------







LENDER:
BMO HARRIS BANK, N.A.
By:    _________________________
Name:    _________________________
Title:    _________________________




S-10

--------------------------------------------------------------------------------







LENDER:
FIFTH THIRD BANK
By:    _________________________
Name:    _________________________
Title:    _________________________


S-11

--------------------------------------------------------------------------------







LENDER:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
By:    _________________________
Name:    _________________________
Title:    _________________________


By:    _________________________
Name:    _________________________
Title:    _________________________




S-12

--------------------------------------------------------------------------------





LENDER:
HSBC BANK USA, N.A.
By:    _________________________
Name:    _________________________
Title:    _________________________








S-13

--------------------------------------------------------------------------------






LENDER:
APPLE BANK FOR SAVINGS
By:    _________________________
Name:    _________________________
Title:    _________________________








S-14

--------------------------------------------------------------------------------






LENDER:
CIT BANK, N.A.
By:    _________________________
Name:    Brian Miner
Title:    Director






S-15

--------------------------------------------------------------------------------






LENDER:
BNP PARIBAS
By:    _________________________
Name:    _________________________
Title:    _________________________




By:    _________________________
Name:    _________________________
Title:    _________________________




S-16

--------------------------------------------------------------------------------






LENDER:
CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH
By:    _________________________
Name:    _________________________
Title:    _________________________


By:    _________________________
Name:    _________________________
Title:    _________________________








S-17

--------------------------------------------------------------------------------






LENDER:
COLUMBIA STATE BANK
By:    _________________________
Name:    Colin Duffy
Title:    Senior Vice President






S-18

--------------------------------------------------------------------------------






Schedule A
Revolving Commitment – Pro Rata Share


 
 
 
Lender
Commitment
Pro Rata Share


MUFG Bank, Ltd.
$125,000,000.00
12.50
%
Bank of America, N.A.
$125,000,000.00
12.50
%
Wells Fargo Bank N.A.
$120,000,000.00
12.00
%
U.S. Bank National Association
$75,000,000.00
7.50
%
City National Bank
$75,000,000.00
7.50
%
The Huntington National Bank
$75,000,000.00
7.50
%
KeyBank National Association
$40,000,000.00
4.00
%
Umpqua Bank
$40,000,000.00
4.00
%
BMO Harris Bank N.A.
$40,000,000.00
4.00
%
Fifth Third Bank
$40,000,000.00
4.00
%
Credit Agricole Corporate and Investment Bank
$40,000,000.00
4.00
%
HSBC Bank USA, N.A.
$40,000,000.00
4.00
%
Apple Bank for Savings
$40,000,000.00
4.00
%
CIT Bank, N.A.
$40,000,000.00
4.00
%
BNP Paribas
$35,000,000.00
3.50
%
Crédit Industriel et Commercial, New York Branch
$30,000,000.00
3.00
%
Columbia State Bank
$20,000,000.00
2.00
%
TOTAL
$1,000,000,000.00
100.00
%









Schedule A - Page 1

--------------------------------------------------------------------------------






Schedule 1.1
Liens of Record
Liens in favor of U.S. Bank National Association Acting through its Division
U.S. Bank Equipment Finance on (1) one Bombardier Inc. Model BD-700-1A10 (Global
Express) aircraft bearing MSN [***] and (2) two Rolls Royce Deutschland Ltd & Co
KG model BR 700-710A2-20 aircraft engines bearing MSNs [***] and [***].








Schedule 1.1 - Page 1

--------------------------------------------------------------------------------






Schedule 4.1
Schedule of Documents
Fourth Amended and Restated Credit Agreement
Amended and Restated Revolving Notes and Revolving Notes, as applicable, for
each of the Lenders
Swing Line Note
Affirmation of Owner Trustee Mortgage and Security Agreements and Owner Trustee
Guaranties (Wells Fargo Trust Company, N.A., U.S. Bank National Association, and
Bank of Utah)
Affirmation of Leasing Subsidiary Guaranty and Lease Security Assignments
(Willis Lease (Ireland) Limited)
Affirmation of Subsidiary Guaranty and Beneficial Interest Pledge and Security
Agreement (West Engine Funding LLC)
Affirmation of Leasing Subsidiary Guaranty (West Engine Funding (Ireland)
Limited)
Affirmation of Subsidiary Guaranty (Willis Aeronautical Services, Inc.)
Affirmation of Leasing Guaranty and Lease Security Assignment (WLFC (Ireland)
Limited)
Amendment No. 4 to Security Agreement






Schedule 4.1 - Page 1

--------------------------------------------------------------------------------






Schedule 5.2
Executive Offices; Corporate or Other Names; Conduct of Business
Willis Lease Finance Corporation – Corporate Headquarters
4700 Lyons Technology Parkway
Coconut Creek, FL 33073


Willis Lease Finance Corporation – Technical office
6495 Marindustry Place
San Diego, CA 92121


Willis Lease Finance Corporation – London Office
Ground Floor
1 Babmaes Street
London, SW1Y 6HD, UK

Willis Aviation Finance Limited – Office of Irish Subsidiary
4th Floor, Connaught House
1 Burlington Road, Dublin 4
DO4 C5y6 Ireland


Willis Aeronautical Services, Inc.
4700 Lyons Technology Parkway
Coconut Creek, FL 33073


McAfee & Taft – Collateral Custodian
Attn: Erin M. Van Laanen
10th Floor, Two Leadership Square
211 N Robinson Ave
Oklahoma City, OK 73102








Schedule 5.2 - Page 1

--------------------------------------------------------------------------------






Schedule 5.5
Subsidiaries
Wholly-Owned Subsidiaries / Excluded Subsidiaries
State or Jurisdiction
of Incorporation
Facility Engine Acquisition LLC*
Delaware; limited liability company
Willis Engine Securitization Trust II*
Delaware; business trust
WEST Engine Acquisition LLC*
Delaware; limited liability company
WEST Engine Funding LLC
Delaware; limited liability company
WEST Engine Funding (Ireland) Limited
Rep. of Ireland; company limited by shares
Willis Engine Securitization (Ireland) Limited*
Rep. of Ireland; private company limited by shares
Willis Lease (Ireland) Limited
Rep. of Ireland; company limited by shares
WLFC (Ireland) Limited
Rep. of Ireland; private company limited by shares
WLFC Funding (Ireland) Limited*
Rep. of Ireland; company limited by shares
Willis Aviation Finance Limited*
Rep. of Ireland; private company limited by shares
Willis Lease France*
France; Société par actions simplifiées (SAS)
Willis Lease (China) Limited*
People’s Republic of China; limited liability company
Willis Aeronautical Services, Inc.
Delaware corporation
Willis Lease Singapore Pte. Ltd.*
Rep. of Singapore; private company limited by shares
Willis Asset Management Limited*
England and Wales; private company limited by shares
Willis Engine Structured Trust III*
Delaware; business trust
Willis Engine Structured Trust IV*
Delaware; business trust
Coconut Creek Aviation Assets LCC*
Delaware; limited liability company
Willis Lease Marine LLC*
Cayman Islands; limited liability company
WEST II France*
France; Société á responsabilité limitée
WEST III France*
France; Société á responsabilité limitée
WEST IV France*
France; Société á responsabilité limitée
WEST III Engines (Ireland) Limited*
Rep. of Ireland; private company limited by shares
WEST IV Engines (Ireland) Limited*
Rep. of Ireland; private company limited by shares





Other Non-Subsidiary Equity Interests


Percentage Interest
Willis Mitsui & Co Engine Support Limited*
(Limited company formed under the laws of the Republic of Ireland)
50%
CASC Willis Engine Lease Company Limited*
50%

* Excluded Subsidiary


Schedule 5.5 - Page 1

--------------------------------------------------------------------------------






Schedule 5.7
No Other Liabilities; No Material Adverse Changes
None.






Schedule 5.7 - Page 1

--------------------------------------------------------------------------------






Schedule 5.9
Trade Names
Willis Leasing
Willis Lease
WLFC








Schedule 5.9 - Page 1

--------------------------------------------------------------------------------






Schedule 5.10
Litigation
None.








Schedule 5.10 - Page 1

--------------------------------------------------------------------------------






Schedule 5.17
Hazardous Materials
None.










Schedule 5.17 - Page 1

--------------------------------------------------------------------------------






Schedule 5.21
Depreciation Policies
Based on specific aspects of the equipment, the Borrower generally depreciates
engines on a straight-line basis over a 15-year period from the acquisition date
to a 55% residual value. This methodology is believed to accurately reflect the
Borrower’s typical holding period for the engine assets and, that the residual
value assumption reasonably approximates the selling price of the assets 15
years from date of acquisition. The typical 15 year holding period is the
estimated useful life of the Borrower’s engines based on its business model and
plans and represents how long the Borrower anticipates holding a newly acquired
engine. The technical useful life of a new engine can be in excess of 25 years.
The Borrower reviews the useful life and residual values of all engines
periodically as demand changes to accurately depreciate the cost of equipment
over the useful life of the engines.
The aircraft and airframes owned by the Borrower are depreciated on a
straight-line basis over an estimated useful life of 13 to 20 years to a 15% to
17% residual value. The other leased parts and related equipment owned by the
Borrower are depreciated on a straight-line basis over an estimated useful life
of 14 to 15 years to a 25% residual value.
The useful life of older generation engines and aircraft may be significantly
less based upon the technical status of the engine, as well as supply and demand
factors. For these older generation engines and aircraft, the remaining useful
life and the remaining expected holding period are typically the same. For older
generation engines or aircraft that are unlikely to be repaired at the end of
the current expected useful lives, the Company depreciates the engines or
aircraft over their estimated lives to a residual value based on an estimate of
the wholesale value of the parts after disassembly.
The Borrower reviews its long-lived assets for impairment whenever events or
changes in circumstances indicate that the carrying amount of an asset may not
be recoverable. Long-lived assets to be disposed are reported at the lower of
carrying amount or fair value less cost to sell. Impairment is identified by
review of appraisals or by comparison of undiscounted forecasted cash flows,
including estimated sales proceeds, over the life of the asset with the assets’
book value. If the forecasted undiscounted cash flows are less than the book
value, the asset is written down to its fair value. Fair value is determined per
individual asset by reference to independent appraisals, quoted market prices
(e.g., an offer to purchase) and other factors considered relevant by the
Borrower. The Borrower conducts a formal annual review of the carrying value of
long-lived assets and also evaluates assets during the year if a triggering
event is identified indicating impairment is possible.
Major overhauls paid for by the Borrower (including planned replacement of life
limited parts, planned performance restorations, and qualifying unplanned
maintenance events), which improve functionality or extend the original useful
life, are capitalized and depreciated over the shorter of the estimated period
to the next overhaul (“deferral method”) or the remaining useful life of the
equipment. The Borrower does not accrue for planned major maintenance. For
equipment which


Schedule 5.21 - Page 1

--------------------------------------------------------------------------------





is unlikely to be repaired at the end of its current expected life, and is
likely to be disassembled upon lease termination, the Borrower depreciates the
equipment over its estimated life to a residual value based on an estimate of
the wholesale value of the parts after disassembly. If useful lives or residual
values are lower than those estimated by the Borrower, upon sale of the
equipment, a loss may be realized.








Schedule 5.21 - Page 2

--------------------------------------------------------------------------------






Schedule 5.22
Schedule of Preferred Stock
Class of Preferred Stock
Amount Issued
Owner and ownership percentage
Purchase Price
Series A Preferred Stock
1,000,000 shares
Development Bank of Japan Inc.
100%
$20.00/share
Series A-2 Preferred Stock
1,500,000 shares
Development Bank of Japan Inc.
100%
$20.00/share









Schedule 5.22 - Page 1

--------------------------------------------------------------------------------






Schedule 5.23
Eligible Engines and Equipment as of the Closing Date


 
MSN
Equipment Type
Owner
Leased as of Closing Date
Lessee
Location of Chattel Paper Original
1.    
[***]
A319-112
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B6/P
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B6/P
[***]
[***]
[***]
[***]
2.    
[***]
A319-112
[***]
[***]
[***]
[***]
3.    
[***]
A319-111
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
4.    
[***]
A319-111
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
5.    
[***]
A319-111
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
6.    
[***]
A319-111
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
7.    
[***]
A319-111
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
 
[***]
CFM56-5B5
[***]
[***]
[***]
[***]
8.    
[***]
Boeing 737-600
[***]
[***]
[***]
[***]
 
[***]
CFM56-7B20
[***]
[***]
[***]
[***]
 
[***]
CFM56-7B20
[***]
[***]
[***]
[***]
9.    
[***]
Boeing 737-800
[***]
[***]
[***]
[***]
 
[***]
CFM56-7B24
[***]
[***]
[***]
[***]
10.    
[***]
Boeing 737-800
[***]
[***]
[***]
[***]
 
[***]
CFM56-7B24
[***]
[***]
[***]
[***]
11.    
[***]
Boeing 737-783
[***]
[***]
[***]
[***]
 
[***]
CFM56-7B24/3
[***]
[***]
[***]
[***]
 
[***]
CFM56-7B24/3
[***]
[***]
[***]
[***]



Schedule 5.23 - Page 1

--------------------------------------------------------------------------------





 
MSN
Equipment Type
Owner
Leased as of Closing Date
Lessee
Location of Chattel Paper Original
12.    
[***]
PW121
[***]
[***]
[***]
[***]
13.    
[***]
PW121
[***]
[***]
[***]
[***]
14.    
[***]
PW123
[***]
[***]
[***]
[***]
15.    
[***]
PW123
[***]
[***]
[***]
[***]
16.    
[***]
PW123E
[***]
[***]
[***]
[***]
17.    
[***]
PW124B
[***]
[***]
[***]
[***]
18.    
[***]
PW124B
[***]
[***]
[***]
[***]
19.    
[***]
PW127M
[***]
[***]
[***]
[***]
20.    
[***]
PW127M
[***]
[***]
[***]
[***]
21.    
[***]
PW127M
[***]
[***]
[***]
[***]
22.    
[***]
PW127M
[***]
[***]
[***]
[***]
23.    
[***]
PW127
[***]
[***]
[***]
[***]
24.    
[***]
CF34-8E5A1 Parts
[***]
[***]
[***]
[***]
25.    
[***]
CF34-8C5 Parts
[***]
[***]
[***]
[***]
26.    
[***]
CF6-50C2 Parts
[***]
[***]
[***]
[***]
27.    
[***]
CFM56-5C4
[***]
[***]
[***]
[***]
28.    
[***]
CFM56-5C4/P
[***]
[***]
[***]
[***]
29.    
[***]
CFM56-5B4/3
[***]
[***]
[***]
[***]
30.    
[***]
CFM56-5B4/P
[***]
[***]
[***]
[***]
31.    
[***]
CFM56-5B4/P
[***]
[***]
[***]
[***]
32.    
[***]
CFM56-5B/4 Parts
[***]
[***]
[***]
[***]
33.    
[***]
CFM56-5B4/P
[***]
[***]
[***]
[***]
34.    
[***]
CFM56-5B4/P Parts
[***]
[***]
[***]
[***]
35.    
[***]
CFM56-5B6/P
[***]
[***]
[***]
[***]
36.    
[***]
LEAP-1A33
[***]
[***]
[***]
[***]
37.    
[***]
LEAP-1A33
[***]
[***]
[***]
[***]
38.    
[***]
LEAP-1A33
[***]
[***]
[***]
[***]
39.    
[***]
LEAP-1B28
[***]
[***]
[***]
[***]
40.    
[***]
CFM56-7B24E
[***]
[***]
[***]
[***]
41.    
[***]
CF6-80C2-B4 Parts
[***]
[***]
[***]
[***]



Schedule 5.23 - Page 2

--------------------------------------------------------------------------------





 
MSN
Equipment Type
Owner
Leased as of Closing Date
Lessee
Location of Chattel Paper Original
42.    
[***]
CF6-80C2-B6 Parts
[***]
[***]
[***]
[***]
43.    
[***]
CF6-80C2-B4F Parts
[***]
[***]
[***]
[***]
44.    
[***]
CF6-80C2B7F Parts
[***]
[***]
[***]
[***]
45.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
46.    
[***]
PW2040 Parts
[***]
[***]
[***]
[***]
47.    
[***]
CFM56-3B2 Parts
[***]
[***]
[***]
[***]
48.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
49.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
50.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
51.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
52.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
53.    
[***]
PW4158 Parts
[***]
[***]
[***]
[***]
54.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
55.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
56.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
57.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
58.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
59.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
60.    
[***]
PW2040 Parts
[***]
[***]
[***]
[***]
61.    
[***]
PW2037 Parts
[***]
[***]
[***]
[***]
62.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
63.    
[***]
PW4062-3 Parts
[***]
[***]
[***]
[***]
64.    
[***]
PW4062-3 Parts
[***]
[***]
[***]
[***]



Schedule 5.23 - Page 3

--------------------------------------------------------------------------------





 
MSN
Equipment Type
Owner
Leased as of Closing Date
Lessee
Location of Chattel Paper Original
65.    
[***]
CFM56-5A3 Parts
[***]
[***]
[***]
[***]
66.    
[***]
PW4168
[***]
[***]
[***]
[***]
67.    
[***]
PW4168 Parts
[***]
[***]
[***]
[***]
68.    
[***]
PW4168A Parts
[***]
[***]
[***]
[***]
69.    
[***]
PW4168A Parts
[***]
[***]
[***]
[***]
70.    
[***]
CFM56-5C3F Parts
[***]
[***]
[***]
[***]
71.    
[***]
CFM56-5C4/P
[***]
[***]
[***]
[***]
72.    
[***]
CFM56-5C4/P
[***]
[***]
[***]
[***]
73.    
[***]
CFM56-5C4/P
[***]
[***]
[***]
[***]
74.    
[***]
CFM56-5C4 Parts
[***]
[***]
[***]
[***]
75.    
[***]
CFM56-5C4 Parts
[***]
[***]
[***]
[***]
76.    
[***]
CFM56-5C4 Parts
[***]
[***]
[***]
[***]
77.    
[***]
CFM56-5B4/P
[***]
[***]
[***]
[***]
78.    
[***]
CFM56-5B6/P
[***]
[***]
[***]
[***]
79.    
[***]
CFM56-5B6/2P Parts
[***]
[***]
[***]
[***]
80.    
[***]
CFM56-5B6/2P Parts
[***]
[***]
[***]
[***]
81.    
[***]
CFM56-5B6/2P Parts
[***]
[***]
[***]
[***]
82.    
[***]
CFM56-5B6/2P
[***]
[***]
[***]
[***]
83.    
[***]
CFM56-5B6/2P Parts
[***]
[***]
[***]
[***]
84.    
[***]
CFM56-5B4/P Parts
[***]
[***]
[***]
[***]
85.    
[***]
CFM56-5B6/P Parts
[***]
[***]
[***]
[***]
86.    
[***]
CFM56-5B6/P Parts
[***]
[***]
[***]
[***]
87.    
[***]
CFM56-7B22/3
[***]
[***]
[***]
[***]



Schedule 5.23 - Page 4

--------------------------------------------------------------------------------





 
MSN
Equipment Type
Owner
Leased as of Closing Date
Lessee
Location of Chattel Paper Original
88.    
[***]
CF6-80E1A4B
[***]
[***]
[***]
[***]
89.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
90.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
91.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
92.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
93.    
[***]
CFM56-3C1 Parts
[***]
[***]
[***]
[***]
94.    
[***]
CFM56-7B24E
[***]
[***]
[***]
[***]
95.    
[***]
CF34-3B1
[***]
[***]
[***]
[***]
96.    
[***]
CF34-3B1
[***]
[***]
[***]
[***]
97.    
[***]
CF34-3B1
[***]
[***]
[***]
[***]
98.    
[***]
CFM56-7B22 Parts
[***]
[***]
[***]
[***]
99.    
[***]
CFM56-7B22 Parts
[***]
[***]
[***]
[***]
100.    
[***]
CFM56-7B20/3
[***]
[***]
[***]
[***]
101.    
[***]
CFM56-7B24/3 Parts
[***]
[***]
[***]
[***]
102.    
[***]
CFM56-7B20/3
[***]
[***]
[***]
[***]
103.    
[***]
CFM56-7B24
[***]
[***]
[***]
[***]
104.    
[***]
CFM56-7B24 Parts
[***]
[***]
[***]
[***]
105.    
[***]
CFM56-7B24 Parts
[***]
[***]
[***]
[***]
106.    
[***]
CFM56-7B24 Parts
[***]
[***]
[***]
[***]
107.    
[***]
CFM56-7B24
[***]
[***]
[***]
[***]
108.    
[***]
CFM56-7B26
[***]
[***]
[***]
[***]
109.    
[***]
CFM56-7B22
[***]
[***]
[***]
[***]
110.    
[***]
CFM56-7B26
[***]
[***]
[***]
[***]
111.    
[***]
CFM56-7B22 Parts
[***]
[***]
[***]
[***]
112.    
[***]
CFM56-7B24
[***]
[***]
[***]
[***]
113.    
[***]
CFM56-7B22 Parts
[***]
[***]
[***]
[***]
114.    
[***]
CFM56-7B27/B3
[***]
[***]
[***]
[***]



Schedule 5.23 - Page 5

--------------------------------------------------------------------------------





 
MSN
Equipment Type
Owner
Leased as of Closing Date
Lessee
Location of Chattel Paper Original
115.    
[***]
CFM56-7B24
[***]
[***]
[***]
[***]
116.    
[***]
CFM56-7B26/3
[***]
[***]
[***]
[***]
117.    
[***]
CFM56-7B26/3
[***]
[***]
[***]
[***]
118.    
[***]
GEnx-1B74/75
[***]
[***]
[***]
[***]
119.    
[***]
GEnx-1B74/75
[***]
[***]
[***]
[***]
120.    
[***]
CFM56-7B24
[***]
[***]
[***]
[***]
121.    
[***]
CF34-10E7
[***]
[***]
[***]
[***]
122.    
[***]
CF34-10E7 Parts
[***]
[***]
[***]
[***]
123.    
[***]
CF34-10E7
[***]
[***]
[***]
[***]
124.    
[***]
5C4-P QEC Kit
[***]
[***]
[***]
[***]
125.    
[***]
PW123
[***]
[***]
[***]
[***]
126.    
[***]
PW127F
[***]
[***]
[***]
[***]
127.    
[***]
PW127M
[***]
[***]
[***]
[***]
128.    
[***]
PW127M
[***]
[***]
[***]
[***]
129.    
[***]
PW127F
[***]
[***]
[***]
[***]
130.    
[***]
PW127F
[***]
[***]
[***]
[***]
131.    
[***]
PW127F
[***]
No
Off Lease
N/A
132.    
[***]
PW127M
[***]
[***]
[***]
[***]
133.    
[***]
PW127M
[***]
[***]
[***]
[***]
134.    
[***]
PW127M
[***]
[***]
[***]
[***]
135.    
[***]
PW127M
[***]
[***]
[***]
[***]
136.    
[***]
PW127M
[***]
[***]
[***]
[***]
137.    
[***]
PW127M
[***]
[***]
[***]
[***]
138.    
[***]
PW127M
[***]
[***]
[***]
[***]
139.    
[***]
PW150A
[***]
[***]
[***]
[***]
140.    
[***]
PW150A
[***]
[***]
[***]
[***]
141.    
[***]
PW150A
[***]
[***]
[***]
[***]
142.    
[***]
PW150A
[***]
[***]
[***]
[***]
143.    
[***]
PW150A
[***]
[***]
[***]
[***]
144.    
[***]
PW150A
[***]
[***]
[***]
[***]
145.    
[***]
PW150A
[***]
[***]
[***]
[***]
146.    
[***]
PW150A
[***]
[***]
[***]
[***]
147.    
[***]
PW150A
[***]
[***]
[***]
[***]
148.    
[***]
PW150A
[***]
[***]
[***]
[***]
149.    
[***]
APU
[***]
[***]
[***]
[***]
150.    
[***]
APU
[***]
[***]
[***]
[***]



Schedule 5.23 - Page 6

--------------------------------------------------------------------------------





 
MSN
Equipment Type
Owner
Leased as of Closing Date
Lessee
Location of Chattel Paper Original
151.    
[***]
APU
[***]
[***]
[***]
[***]
152.    
[***]
V2500-A1 Parts
[***]
[***]
[***]
[***]
153.    
[***]
V2527-A5 Parts
[***]
[***]
[***]
[***]
154.    
[***]
V2533-A5
[***]
[***]
[***]
[***]
155.    
[***]
V2533-A5
[***]
[***]
[***]
[***]
156.    
[***]
V2524-A5 Parts
[***]
[***]
[***]
[***]
157.    
[***]
V2527-A5 Parts
[***]
[***]
[***]
[***]
158.    
[***]
V2524-A5 Parts
[***]
[***]
[***]
[***]
159.    
[***]
V2527-A5 Parts
[***]
[***]
[***]
[***]
160.    
[***]
V2533-A5
[***]
[***]
[***]
[***]
161.    
[***]
V2533-A5
[***]
[***]
[***]
[***]
162.    
[***]
V2533-A5
[***]
[***]
[***]
[***]
163.    
[***]
V2527-A5
[***]
[***]
[***]
[***]
164.    
[***]
V2527-A5
[***]
[***]
[***]
[***]
165.    
[***]
V2533-A5
[***]
[***]
[***]
[***]
166.    
[***]
V2533-A5
[***]
[***]
[***]
[***]
167.    
[***]
V2533-A5
[***]
[***]
[***]
[***]
168.    
[***]
V2533-A5
[***]
[***]
[***]
[***]





Schedule 5.23 - Page 7

--------------------------------------------------------------------------------






Schedule 7.10
Indebtedness and Guaranteed Indebtedness existing on the Closing Date
Creditor
Original Principal Amount /
Notional Amount
Balance as of the Closing Date
Description
U.S. Bank National Association
[***]
[***]
[***]
Development Bank of Singapore
[***]
[***]
[***]









Schedule 7.10 - Page 1

--------------------------------------------------------------------------------






Schedule 7.15
Investments Existing as of the Closing Date
1)
Investments in each “Excluded Subsidiary” as defined in the Fourth Amended and
Restated Credit Agreement.











Schedule 7.15 - Page 1

--------------------------------------------------------------------------------






Exhibit A
Form of Borrowing Base Certificate


[Appended.]


A-1

--------------------------------------------------------------------------------





BORROWING BASE CERTIFICATE
To:    MUFG BANK, LTD., as Administrative Agent
This Borrowing Base Certificate (“Certificate”) is delivered pursuant to that
certain Fourth Amended and Restated Credit Agreement dated as of June 7, 2019
(as amended from time to time, the “Credit Agreement”), among Willis Lease
Finance Corporation, a Delaware corporation (“Borrower”), the lenders from time
to time parties thereto (collectively, the “Lenders” and, individually, a
“Lender”), MUFG BANK, LTD., as administrative agent (in such capacity,
“Administrative Agent”), and MUFG UNION BANK, N.A., as security agent (in such
capacity, “Security Agent”). Terms defined in the Credit Agreement and not
otherwise defined in this Certificate shall have the meanings defined for them
in the Credit Agreement. Section references herein relate to the Credit
Agreement unless stated otherwise. This Certificate covers the fiscal month
ending _______, 20__ (the “Determination Date”), and is delivered to
Administrative Agent pursuant to Section 8.1.5 of the Credit Agreement.
The following calculations determine the Borrowing Base and the Borrowing
Availability as of the Determination Date under the Revolving Commitment
described in the Credit Agreement and related Loan Documents. Such calculations
are derived from the Books and Records of Borrower in accordance with the
relevant definitions of financial terms set forth in the Credit Agreement:
I. BORROWING BASE
 
(1) Eligible Engines (not Off-Lease for more than 180 days)
 
(i) Net Book Value of Eligible Engines that are not Off-Lease at such time and
that have not been Off-Lease for more than 180 days
$      
(ii) times [***]%
x [***]
Total Eligible Engines (not Off-Lease) [(i) x (ii)]
$      
(2) Eligible Engines (Off-Lease)
 
(i) Net Book Value of all other Eligible Engines
$      
(ii) times [***]%
x [***]
Total of Eligible Engines (Off-Lease) [(i) x (ii)]
$      
(3) Eligible Equipment (not Off-Lease for more than 180 days)
 
(i) Net Book Value of Eligible Equipment that is not Off-Lease and that has not
been Off-Lease for more than 180 days
$      
(ii) times [***]%
x [***]
Total Eligible Equipment (not Off-Lease) [(i) x (ii)]
$      
(4) Eligible Equipment (Off-Lease)
 
(i) Net Book Value of all other Eligible Equipment (other than Eligible
Corporate Aircraft)
$      
(ii) times [***]%
x [***]
Total Eligible Equipment (Off-Lease) [(i) x (ii)]
$      
(5) Eligible Saleable Assets
 
(i) Net Book Value of Eligible Saleable Assets
$      



A-2

--------------------------------------------------------------------------------





(ii) times [***]%
x [***]
Total Eligible Saleable Assets [(i) x (ii)]
$      
(6) Eligible Corporate Aircraft
 
(i) Net Book Value of Eligible Corporate Aircraft
$      
(ii) times [***]%
x [***]
Total Eligible Corporate Aircraft [(i) x (ii)]
$      
(7) Eligible Specified Assets 
 
(i) Net Book Value of Eligible Specified Real Properties
$      
(ii) Net Book Value of Eligible Specified Vessel
$      
(iii) Total Net Book Value [(i) + (ii)]
$      
(iv) times [***]%
x [***]
Total Eligible Specified Assets [(iii) x (iv)]
$      
(8) Appraisal Adjustment to Borrowing Base
 
(i) Borrowing Base [Sum of Totals for (1), (2), (3), (4), (5), (6) & (7)]
$      
less:
 
(ii) Appraisal adjustment (based on annual Appraisal (pursuant to definition of
Borrowing Base (subsection x)), if applicable)
$      
BORROWING BASE (Adjusted for Appraisal)
$      
II. BORROWING AVAILABILITY 
 
Borrower’s Borrowing Availability under the Revolving Commitment as of the
Determination Date is calculated as the lesser of the following (1) and (2):
 
(1) Maximum Amount ($1,000,000,000.00 subject to 
   Section 2.10 and Section 2.19)
$      
And
 
(2) Borrowing Base
 
(i) Borrowing Base (Adjusted for Appraisal in Item 8 above) as of the
Determination Date
$      
BORROWING AVAILABILITY [Equals lesser of (1) and (2)]
$      
III. AMOUNT AVAILABLE FOR BORROWING 
 
(1) Borrowing Availability (from II above)
$      
minus
 
(2) Revolving Loans outstanding
($      )
minus
 
(3) Swing Line Loans outstanding
($      )
minus
 
(4) Letter of Credit Usage
($      )
AMOUNT AVAILABLE FOR BORROWING [ (1) - (2) – (3) – (4)]
$      

[Signature on following page.]


A-3

--------------------------------------------------------------------------------





This Certificate is executed on __________, 20__, by the _____________of
Borrower, an Authorized Signatory. The undersigned hereby further certifies that
each and every matter contained herein is derived from the Books and Records of
Borrowers and is true and correct in all material respects.
 
    
of WILLIS LEASE FINANCE CORPORATION, 
a Delaware corporation
   
 
[Printed name]









A-4

--------------------------------------------------------------------------------






Exhibit B
Form of Borrowing Notice
[Appended.]


B-1

--------------------------------------------------------------------------------





BORROWING NOTICE
1.    This BORROWING NOTICE is executed and delivered by Willis Lease Finance
Corporation, a Delaware corporation (“Borrower”), pursuant to that certain
Fourth Amended and Restated Credit Agreement dated as of June 7, 2019 (as
amended from time to time, the “Credit Agreement”), among Willis Lease Finance
Corporation, a Delaware corporation (“Borrower”), the lenders from time to time
parties thereto (collectively, the “Lenders” and, individually, a “Lender”),
MUFG BANK, LTD., as administrative agent (in such capacity, “Administrative
Agent”), and MUFG UNION BANK, N.A., as security agent (in such capacity,
“Security Agent”). Any terms used herein and not defined herein shall have the
meanings set forth for such terms in the Credit Agreement.
2.    Borrower hereby requests pursuant to the Credit Agreement (check one):
a Revolving Loan as follows:
(a)    AMOUNT OF REQUESTED ADVANCE: $______________
(b)    DATE OF REQUESTED ADVANCE: ___________________
(c)    TYPE OF REQUESTED ADVANCE (Check one box):
BASE RATE LOAN
LIBOR RATE LOAN, FOR A LIBOR LOAN PERIOD OF ________ MONTHS
a Swing Line Loan pursuant to as follows:
(a)    ON ____________ (a Business Day).
(b)    IN THE AMOUNT OF $_______________.
3.    In connection with this request, Borrower certifies that:
(a)    After giving effect to such Loan, the aggregate amount of all Revolving
Loans, Swing Line Loans and Letter of Credit Obligations then outstanding shall
not exceed the lesser of the (i) Maximum Amount and (ii) the Borrowing Base.
(b)    Now and as of the date of the requested Loan, except (i) for
representations and warranties which expressly relate to a particular date or
which are no longer true and correct as a result of a change permitted by the
Credit Agreement or the other Loan Documents, or (ii) as disclosed by Borrower
and approved in writing by Administrative Agent, each representation and
warranty made by Borrower in Section 5 of the Credit Agreement will be true and
correct in all material respects, both immediately before and after giving
effect to such Loan, as though such representations and warranties were made on
and as of that date;


B-2

--------------------------------------------------------------------------------





(c)    No circumstance or event has occurred that constitutes a Material Adverse
Effect since the Closing Date; and
(d)    No Default or Event of Default presently exists or will have occurred and
be continuing as a result of the borrowing requested hereunder.
4.    Borrower requests that the proceeds of the requested Loan be deposited
into the following account [__________________].
5.    This Borrowing Notice is executed on _____________, 20__, by an Authorized
Signatory of Borrower. The undersigned, in such capacity, hereby certifies, on
behalf of Borrower, each and every matter contained herein to be true and
correct.
WILLIS LEASE FINANCE CORPORATION,
a Delaware corporation




By:     


Name:     


Title:     








B-3

--------------------------------------------------------------------------------






Exhibit C
Form of Commitment Assignment and Acceptance


[Appended.]


C-1

--------------------------------------------------------------------------------





COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT
This COMMITMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and
Acceptance”) dated as of _______________, 20__ is made between
_______________________ (the “Assignor”) and _______________________ (the
“Assignee”).
RECITALS
WHEREAS, the Assignor is party to that certain Fourth Amended and Restated
Credit Agreement dated as of June 7, 2019 (as amended from time to time, the
“Credit Agreement”), among Willis Lease Finance Corporation, a Delaware
corporation (“Borrower”), the lenders from time to time parties thereto
(collectively, the “Lenders” and, individually, a “Lender”), MUFG BANK, LTD., as
administrative agent (in such capacity, “Administrative Agent”), and MUFG UNION
BANK, N.A., as security agent (in such capacity, “Security Agent”). All
capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Credit Agreement;
WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrower for Assignor’s Pro Rata
Share of the Revolving Commitment in an aggregate amount not to exceed
$___________ (the “Commitment”);
WHEREAS, [the Assignor has made Committed Loans in the aggregate principal
amount of $_____________ to the Borrower] [no Committed Loans are outstanding
under the Credit Agreement];
WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, in an amount equal to $____________ (the “Assigned Amount”) on
the terms and subject to the conditions set forth herein and the Assignee wishes
to accept assignment of such rights and to assume such obligations from the
Assignor on such terms and subject to such conditions;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
1.    Assignment and Acceptance.
(a)    Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and (ii)
the Assignee hereby purchases, assumes and undertakes from the Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) ___% (the “Assignee’s Percentage Share”) of (a) the
Commitment of the Assignor, and (b) all related rights, benefits, obligations,
liabilities and indemnities of the Assignor under and in connection with the
Credit Agreement and the Loan Documents.
(b)    With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated


C-2

--------------------------------------------------------------------------------





to perform all of the obligations of a Lender under the Credit Agreement, with a
Commitment in an amount equal to the Assigned Amount. The Assignee agrees that
it will perform in accordance with their terms all of the obligations which it
is required to perform as a Lender under the Credit Agreement. It is the intent
of the parties hereto that the Commitment of the Assignor shall, as of the
Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided that the Assignor shall not relinquish its rights under
Sections 12.2 (Reimbursement and Expenses) and 12.3 (Indemnity) of the Credit
Agreement to the extent such rights relate to the time prior to the Effective
Date.
(c)    After giving effect to the assignment and acceptance set forth herein, on
the Effective Date the Assignor’s Commitment will be $__________ (an amount
equal to ____% of the Revolving Commitment).
(d)    After giving effect to the assignment and acceptance set forth herein, on
the Effective Date the Assignee’s Commitment will be $__________(an amount equal
to ____% of the Revolving Commitment).
2.    Payments.
(a)    As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $__________, representing the
Assignee’s Percentage Share of the principal amount of all Committed Loans.
(b)    The [Assignor] [Assignee] further agrees to pay to Administrative Agent
an administrative fee in the amount specified in Section 12.8.4 of the Credit
Agreement.
(c)    Administrative Agent shall retain all additional amounts paid by the
Borrower as a commitment fee or as interest on the Committed Loans outstanding
to the Borrower with respect to the Assignee’s Commitment.
3.    Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment shall be for the account of
the Assignor. Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Amount shall be for the account of
the Assignee. Each of the Assignor and the Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.
4.    Independent Credit Decision. The Assignee (a) acknowledges that it has
received a copy of the Credit Agreement and the Schedules and Exhibits thereto,
together with copies of the most recent financial statements referred to in the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance; and (b) agrees that it will, independently and
without reliance upon the Assignor, Agents or any Credit Facility Lender and
based on such documents and


C-3

--------------------------------------------------------------------------------





information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement.
5.    Effective Date; Notices.
(a)    As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be __________, 20__ (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:
(i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee and a copy shall have been delivered to Administrative
Agent;
(ii) the consent of Administrative Agent and Borrower (as applicable) required
for an effective assignment of the Assigned Amount by the Assignor to the
Assignee under the Credit Agreement shall have been duly obtained and shall be
in full force and effect as of the Effective Date;
(iii)    the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;
(iv)    the Assignee shall have complied with all terms and conditions for such
assignment and otherwise as set forth in the Credit Agreement;
(v)    the administrative fee referred to in Section 12.8.4 of the Credit
Agreement shall have been paid to Administrative Agent; and
(vi)    the Assignor shall have assigned and the Assignee shall have assumed a
percentage equal to the Assignee’s Pro Rata Share of the rights and obligations
of the Assignor under the Credit Agreement.
(b)    Notwithstanding the foregoing, the Effective Date of this Assignment and
Acceptance shall not be earlier than five (5) Business Days after the date on
which Administrative Agent receives a copy of the Assignment and Acceptance as
set forth above.
[6.    Administrative Agent. [INCLUDE ONLY IF THE ASSIGNOR IS ADMINISTRATIVE
AGENT]
(a)    The Assignee hereby appoints and authorizes the Assignor to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to Administrative Agent by the Lenders pursuant to
the terms of the Credit Agreement.
(b)    The Assignee shall assume no duties or obligations held by the Assignor
in its capacity as Administrative Agent under the Credit Agreement.]
7.    Withholding Tax. The Assignee (a) represents and warrants to the Credit
Facility Lenders, Administrative Agent and the Borrower that under Applicable
Law and treaties no tax will be required to be withheld by the Lenders with
respect to any payments to be made to the Assignee


C-4

--------------------------------------------------------------------------------





hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any state thereof) to
Administrative Agent and the Borrower prior to the time that Administrative
Agent or the Borrower is required to make any payment of principal, interest or
fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form W‑8BEN-E, Form W-8ECI or other appropriate form W-8 or Form W-9, as
applicable, upon the expiration of any previously delivered form or comparable
statements in accordance with applicable U.S. law and regulations and amendments
thereto, duly executed and completed by the Assignee, and (c) agrees to comply
with all applicable U.S. laws and regulations with regard to such withholding
tax exemption.
8.    Representations and Warranties.
(a)    The Assignor represents and warrants to the Assignee that (i) it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any Lien or other adverse claim; (ii) it
is duly organized and existing and it has the full power and authority to take,
and has taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and (iv)
this Assignment and Acceptance has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignor, enforceable
against the Assignor in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors’ rights and to
general equitable principles.
(b)    The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.
(c)    The Assignee represents and warrants to the Assignor that (i) it is duly
organized and existing and it has full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance, and to
fulfill its obligations hereunder; (ii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance; and apart from any agreements or undertakings or
filings required by the Credit Agreement, no further action by, or notice to, or
filing with, any


C-5

--------------------------------------------------------------------------------





Person is required of it for such execution, delivery or performance; (iii) this
Assignment and Acceptance has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignee, enforceable
against the Assignee in accordance with the terms hereof, subject, as to
enforcement, to bankruptcy, insolvency, moratorium, reorganization and other
laws of general application relating to or affecting creditors’ rights and to
general equitable principles; and (iv) it is an Eligible Assignee.
9.    Further Assurances. The Assignor and the Assignee each hereby agree to
execute and deliver such other instruments, and to take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment and Acceptance, including the delivery of any
notices or other documents or instruments to the Borrower or Administrative
Agent, which may be required in connection with the assignment and acceptance
contemplated hereby.
10.    Miscellaneous.
(a)    Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.
(b)    All payments made hereunder shall be made without any set-off or
counterclaim.
(c)    The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
(d)    This Assignment and Acceptance may be executed in any number of
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
(e)    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. The Assignor and the Assignee
each irrevocably submit to the non-exclusive jurisdiction of any State or
Federal court sitting in New York over any suit, action or proceeding arising
out of or relating to this Assignment and Acceptance and irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or Federal court. Each party to this Assignment and
Acceptance hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.
(f)    THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT


C-6

--------------------------------------------------------------------------------





OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT
AGREEMENT, ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE
OF DEALING OR STATEMENTS (WHETHER ORAL OR WRITTEN).


C-7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.
[ASSIGNOR]


By:    _______________________________________
Title:    _______________________________________
By:    _______________________________________
Title:    _______________________________________
Address:
[ASSIGNEE]
By:    _______________________________________
Title:    _______________________________________
By:    _______________________________________
Title:    _______________________________________
Address:
[Consented to and] Acknowledged by:
[ADMINISTRATIVE AGENT]
By:    _______________________________________
Title:    _______________________________________
[Consented to:]
[NAME OF RELEVANT PARTY]
By:    _______________________________________
Title:    _______________________________________






C-8

--------------------------------------------------------------------------------






Exhibit D
Form of Compliance Certificate


[Appended]


D-1

--------------------------------------------------------------------------------





COMPLIANCE CERTIFICATE
To:    MUFG BANK, LTD., as Administrative Agent
This Compliance Certificate (this “Certificate”) is delivered pursuant to that
certain Fourth Amended and Restated Credit Agreement dated as of June 7, 2019
(as amended from time to time, the “Credit Agreement”), among Willis Lease
Finance Corporation, a Delaware corporation (“Borrower”), the lenders from time
to time parties thereto (collectively, the “Lenders” and, individually, a
“Lender”), MUFG BANK, LTD., as administrative agent (in such capacity,
“Administrative Agent”), and MUFG UNION BANK, N.A., as security agent (in such
capacity, “Security Agent”). Terms defined in the Credit Agreement and not
otherwise defined in this Certificate shall have the meanings defined for them
in the Credit Agreement. Section references herein relate to the Credit
Agreement unless stated otherwise.
This Certificate is delivered to Administrative Agent by Borrower in accordance
with Section 8 of the Credit Agreement. This Certificate is delivered with
respect to the Fiscal Quarter ended _________________, 20__ (“Determination
Date”). Computations and other information indicating compliance with respect to
the covenants contained in Sections 6.14.1, 6.14.2 and 6.14.3 of the Credit
Agreement are set forth below:
I. Section 6.14.1: Minimum Pre-Tax Income.
 
(a) Net Income for the most recently completed
 
Fiscal Year:
$      
plus
 
(b) Aggregate amount of federal and state Taxes on or measured by income of
Borrower and its Subsidiaries for such Fiscal Year (whether or not payable
during such Fiscal Year):
$      
minus
 
(c) Aggregate amount of federal and state credits against Taxes on or measured
by income of Borrower and its Subsidiaries for such Fiscal Year (whether or not
usable during such Fiscal Year):
($      )
plus
 
(d) any non-recurring expenses, charges, accruals, reserves, transaction costs,
fees, losses, expenses (including expenses for third party professional
advisors) and intangibles (including those with respect to any amendment or
waiver of loan documents governing Permitted Indebtedness or Indebtedness of any
Excluded Subsidiary) payable, in each case, in connection with a Permitted
Change in Control:
($      )
(e) Equals Pre-Tax Income as of the  
         Determination Date [(a) + (b) - (c) + (d)]:
$      
(f) Minimum required:
$5,000,000
II. Section 6.14.2: Leverage Ratio.
 
(1) Total Debt as of the Determination Date
$      
divided by:
 



D-2

--------------------------------------------------------------------------------





(1) Tangible Net Worth as of the Determination Date, determined as follows:
$      
(a) total assets
$      
less:
 
(b) total liabilities
$      
less:
 
(c) intangibles (excluding (i) gains and losses from fair value of derivatives
charges whether or not included in other comprehensive income or net income and
(ii) any non-recurring expenses, charges, accruals, reserves, transaction costs,
fees, losses, expenses (including expenses for third party professional
advisors) and intangibles (including those with respect to any amendment or
waiver of loan documents governing Permitted Indebtedness or Indebtedness of any
Excluded Subsidiary) payable in connection with a Permitted Change in Control),
on the Determination Date
$      
(d) Equals Tangible Net Worth 
   [ (a) - (b) - (C)]
$      
(e) Equals Leverage Ratio as of the  
   Determination Date [(i)÷(ii)(d)]:
_______: 1.00
(f) Maximum Permitted:
4.00 : 1.00
III. Section 6.14.3: Minimum Ratio of EBITDA to Consolidated Interest.
 
1) Net Income for that period
$      
plus:
 
1) any non‑operating non‑recurring loss reflected in such Net Income
$      
minus:
 
1) any non‑operating non‑recurring gain reflected in such Net Income
$      
plus:
 
1) interest expense of Borrower and its Subsidiaries for that period, including
net payment obligations pursuant to Swap Contracts
$      
plus:
 
1) the aggregate amount of federal and state Taxes on or measured by income of
Borrower and its Subsidiaries for that period (whether or not payable during
that period)
$      
minus:
 
1) the aggregate amount of federal and state credits against Taxes on or
measured by income of Borrower and its Subsidiaries for that period (whether or
not usable during that period)
$      
plus:
 



D-3

--------------------------------------------------------------------------------





1) (i) depreciation, amortization and Engine or Equipment write-downs of
Borrower and its Subsidiaries for that period and (ii) the portion of payments
received related to leases classified as finance or sales-type leases or notes
receivable (failed sale-leasebacks) that are allocated as a repayment of the
principal component thereunder, in each case as determined in accordance with
GAAP, consistently applied
$      
plus:
 
1) any non-recurring expenses, charges, accruals, reserves, transaction costs,
fees, losses, expenses (including expenses for third party professional
advisors) and intangibles (including those with respect to any amendment or
waiver of loan documents governing Permitted Indebtedness or Indebtedness of any
Excluded Subsidiary) payable in connection with a Permitted Change in Control
$      
1) Equals EBITDA [the sum of (i) through (viii)]
$      
divided by:
 
(1)   Consolidated Interest: all interest, fees, charges and related expenses
(in each case as such expenses are calculated according to GAAP) paid or payable
(without duplication) for that fiscal period to a lender in connection with
borrowed money (including any obligations for fees, charges and related expenses
payable to the issuer of any letter of credit) or the deferred purchase price of
assets that are considered “interest expense” under GAAP
$      
(1)   Ratio of EBITDA divided by Consolidated Interest as of the Determination
Date [(ix) divided by (x)]
_____ : 1.00
(xii) Minimum Required:
2.25 : 1.00
 
 
IV. Section 6.14.4: Minimum Ratio of EBITDA to Non-Consolidated Interest.
 
(a)    As of the Determination Date, the ratio of EBITDA (excluding EBITDA of
Special Purpose Financing Vehicles and any Investments in any Person that is not
a Subsidiary (whether or not such Person is deemed to be an Excluded Subsidiary)
but including dividends from Special Purpose Financing Vehicles included in Net
Income) to Non-Consolidated Interest (as calculated below) was:
_____: 1.00
(b)    Minimum Required:
2.25 : 1.00
(c)    The ratio of EBITDA (excluding EBITDA of Special Purpose Financing
Vehicles and any Investments in any Person that is not a Subsidiary (whether or
not such Person is deemed to be an Excluded Subsidiary) but including cash
dividends from Special Purpose Financing Vehicles included in Net Income) to
Non-Consolidated Interest was computed as follows:
 
1) Net Income for that period
$      
plus:
 



D-4

--------------------------------------------------------------------------------





1) any non‑operating non‑recurring loss reflected in such Net Income
$      
minus:
 
1) any non‑operating non‑recurring gain reflected in such Net Income
$      
plus:
 
1) interest expense of Borrower and its Subsidiaries for that period, including
net payment obligations pursuant to Swap Contract
$      
plus:
 
1) the aggregate amount of federal and state Taxes on or measured by income of
Borrower and its Subsidiaries for that period (whether or not payable during
that period)
$      
minus:
 
1) the aggregate amount of federal and state credits against Taxes on or
measured by income of Borrower and its Subsidiaries for that period (whether or
not usable during that period).
$      
plus:
 
1) (i) depreciation, amortization and Engine or Equipment write-downs of
Borrower and its Subsidiaries for that period and (ii) the portion of payments
received related to leases classified as finance or sales-type leases or notes
receivable (failed sale-leasebacks) that are allocated as a repayment of the
principal component thereunder, in each case as determined in accordance with
GAAP, consistently applied
$      
plus:
 
1) any non-recurring expenses, charges, accruals, reserves, transaction costs,
fees, losses, expenses (including expenses for third party professional
advisors) and intangibles (including those with respect to any amendment or
waiver of loan documents governing Permitted Indebtedness or Indebtedness of any
Excluded Subsidiary) payable in connection with a Permitted Change in Control
 
1)   Equals EBITDA [the sum of (i) through (viii)]
$      
divided by:
 
(1)   Non-Consolidated Interest: for Borrower only: all interest, fees, charges
and related expenses (in each case as such expenses are calculated according to
GAAP) paid or payable (without duplication) for that fiscal period to a lender
in connection with borrowed money (including any obligations for fees, charges
and related expenses payable to the issuer of any letter of credit) or the
deferred purchase price of assets that are considered “interest expense” under
GAAP
$      



D-5

--------------------------------------------------------------------------------





   Ratio of EBITDA divided by Non-Consolidated Interest [(ix) divided by (x)]
_____ : 1.00
 
 

A review of the activities of Borrower during the fiscal period covered by this
Certificate has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period Borrower performed and observed
all of its Obligations. To the best knowledge of the undersigned, during the
fiscal period covered by this Certificate, all covenants and conditions have
been so performed and observed and no Default or Event of Default has occurred
and is continuing, with the exceptions set forth below in response to which
Borrower has taken or proposes to take the following actions (if none, so
state).
The undersigned an Authorized Signatory of Borrower certifies that the
calculations made and the information contained herein are derived from the
Books and Records of Borrower, as applicable, and that each and every matter
contained herein correctly reflects those Books and Records.
To the best knowledge of the undersigned no event or circumstance has occurred
that constitutes a Material Adverse Effect since the date the most recent
Compliance Certificate was executed and delivered, with the exceptions set forth
below (if none, so state).
                                                                                                        


This Certificate is executed on __________, 20__, by the ___________________ of
Borrower, an Authorized Signatory.


 
                   
of WILLIS LEASE FINANCE CORPORATION, a Delaware corporation
                  
 
[Printed name]









D-6

--------------------------------------------------------------------------------






Exhibit E
Form of Subsidiary Mortgage and Security Agreement
[Appended]






E-1

--------------------------------------------------------------------------------






Exhibit F
Forms of Beneficial Interest Pledge Agreement


[Appended]


F-1

--------------------------------------------------------------------------------







Exhibit F-1
Form of Beneficial Interest Pledge Agreement
For
Wells Fargo Trust Company, N.A., Bank of Utah and other Owner Trustee


[Appended]


F-2

--------------------------------------------------------------------------------







Exhibit F-2
Form of Beneficial Interest Pledge Agreement
For
U.S. Bank, National Association


[Appended]








F-3

--------------------------------------------------------------------------------






Exhibit G
Forms of Owner Trustee Mortgage and Security Agreement


[Appended]




G-1

--------------------------------------------------------------------------------







Exhibit G-1
Form of Owner Trustee Mortgage and Security Agreement
For
Wells Fargo Trust Company, N.A., Bank of Utah and other Owner Trustee


[Appended]




G-2

--------------------------------------------------------------------------------







Exhibit G-2
Form of Owner Trustee Mortgage and Security Agreement
For
U.S. Bank, National Association


[Appended]




G-3

--------------------------------------------------------------------------------






Exhibit H
Forms of Owner Trustee Guaranty


[Appended]


H-1

--------------------------------------------------------------------------------







Exhibit H-1
Form of Owner Trustee Guaranty
For
Wells Fargo Trust Company, N.A., Bank of Utah and other Owner Trustee


[Appended]


H-2

--------------------------------------------------------------------------------







Exhibit H-2
Form of Owner Trustee Guaranty
For
U.S. Bank, National Association


[Appended]










H-3

--------------------------------------------------------------------------------






Exhibit I
Form of Leasing Subsidiary Security Assignment


[Appended]






I-1

--------------------------------------------------------------------------------






Exhibit J
Form of Subsidiary Guaranty


[Appended]




J-1

--------------------------------------------------------------------------------






Exhibit K
Forms of Trust Agreement


[Appended]




K-1

--------------------------------------------------------------------------------







Exhibit K-1
Form of Trust Agreement
For
Wells Fargo Trust Company, N.A., Bank of Utah and other Owner Trustee


[Appended]


K-2

--------------------------------------------------------------------------------







Exhibit K-2
Form of Trust Agreement
For
U.S. Bank, National Association


[Appended]








K-3

--------------------------------------------------------------------------------






Exhibit L
Form of Placard


Placard to be used for Engines owned by Bank of Utah as Owner Trustee:


THIS ASSET IS OWNED BY AND LEASED FROM
BANK OF UTAH, AS OWNER TRUSTEE, AND IS
SUBJECT TO A FIRST PRIORITY SECURITY
INTEREST IN FAVOR OF ONE OR MORE FINANCIAL
INSTITUTIONS.


C/O Willis Lease Finance Corporation, as Servicer
60 East Sir Francis Drake Boulevard, Suite 209
Larkspur, CA 94939
415-408-4700




Placard to be used for Engines owned by Wells Fargo Trust Company as Owner
Trustee:


THIS ASSET IS OWNED BY AND LEASED FROM
WELLS FARGO TRUST COMPANY, NATIONAL
ASSOCIATION, AS OWNER TRUSTEE, AND IS
SUBJECT TO A FIRST PRIORITY SECURITY
INTEREST IN FAVOR OF ONE OR MORE FINANCIAL
INSTITUTIONS.


C/O Willis Lease Finance Corporation, as Servicer
60 East Sir Francis Drake Boulevard, Suite 209
Larkspur, CA 94939
415-408-4700




Placard to be used for Engines owned by U.S. Bank as Owner Trustee:


THIS ASSET IS OWNED BY AND LEASED FROM U.S.
BANK NATIONAL ASSOCIATION, AS OWNER
TRUSTEE, AND IS SUBJECT TO A FIRST PRIORITY
SECURITY INTEREST IN FAVOR OF ONE OR MORE
FINANCIAL INSTITUTIONS


C/O Willis Lease Finance Corporation, as Servicer
60 East Sir Francis Drake Boulevard, Suite 209
Larkspur, CA 94939


L-1

--------------------------------------------------------------------------------





415-408-4700




Placard to be used for Engines owned by Borrower or Subsidiaries:


THIS ASSET IS OWNED BY WILLIS LEASE FINANCE
CORPORATION, OR AN AFFILIATE, AND IS
SUBJECT TO A FIRST PRIORITY SECURITY
INTEREST IN FAVOR OF ONE OR MORE FINANCIAL
INSTITUTIONS.


C/O Willis Lease Finance Corporation, for itself and/or as Servicer
60 East Sir Francis Drake Boulevard, Suite 209
Larkspur, CA 94939
415-408-4700














L-2